Exhibit 10.1

 

Execution Version

 

AMENDMENT No. 3, dated as of February 4, 2016 (this “Amendment No. 3”), to the
Credit Agreement dated as of October 9, 2012, among Advanced Disposal
Services, Inc., a Delaware corporation (f/k/a ADS Waste Holdings, Inc., the
“Borrower”), Advanced Disposal Waste Holdings Corp., a Delaware corporation
(“Intermediate Holdings”), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement (the “Lenders”),
Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”), Issuing
Bank and Swing Line Lender (as amended as of February 8, 2013, February 14, 2014
and as may be further amended, restated, modified and/or supplemented from time
to time, the “Credit Agreement”).  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

WHEREAS, in accordance with Section 9.08 of the Credit Agreement, the
Borrower, Intermediate Holdings and the Required Lenders wish to effect (i) the
amendments to the Credit Agreement as set forth in Exhibit A (such amendments,
other than the Revolver Maturity Amendment (as defined below), the “Covenant
Amendments”) and (ii) in connection with its merger with and into the Borrower
(with the Borrower as the surviving Person), the release of Intermediate
Holdings from its Guarantee of the Obligations under the Credit Agreement and
its obligations under the Security Documents;

 

WHEREAS, in accordance with Section 2.27 of the Credit Agreement, the Borrower
and each Revolving Credit Lender (subject to the succeeding paragraph) wish to
extend the maturity of the Revolving Credit Commitments and Revolving Loans
under the Credit Agreement by amending the definition of “Revolving Credit
Maturity Date” (such amendment, the “Revolver Maturity Amendment” and, together
with the Covenant Amendments, the “Amendments”) as set forth in Exhibit A
hereto;

 

WHEREAS, each Revolving Credit Lender that does not wish to extend the maturity
of its Revolving Credit Commitments and Revolving Loans under the Credit
Agreement (each a “Non-Extending Revolving Credit Lender”) has executed an
Assignment and Acceptance dated the date hereof and to be effective upon, but
immediately prior to, the Amendment No. 3 Effective Date assigning all of its
Revolving Credit Commitments and Revolving Loans under the Credit Agreement to
Deutsche Bank Trust Company Americas or such other Eligible Assignee as
identified to such Non-Extending Revolving Credit Lender prior to the date
hereof (Deutsche Bank Trust Company Americas and/or each such other Eligible
Assignee, as applicable, the “Replacement Revolving Credit Lenders”);

 

WHEREAS, upon the Borrower Public Offering described under Section 4, paragraph
(iv), the Borrower hereby provides notice, in accordance with Section 5 of the
Guarantee and Collateral Agreement, that it will change its corporate name to
“Advanced Disposal Services, Inc.”;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                           Amendment.  Effective as of
the Amendment No. 3 Effective Date (as defined below), (i) the Credit Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example:  stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example:  double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto, (ii) the Revolving Credit Commitment
portion of Schedule 2.01(a) to the Credit Agreement is hereby amended and
restated as set forth on Schedule I hereto to reflect the reallocation of
Revolving Credit Commitments in connection with this Amendment No. 3 and the
replacement of the Non-Extending Revolving Credit Lenders and (iii) Schedule
2.01(b) to the Credit Agreement is hereby amended and restated as set forth on
Schedule II.  Effective as of the Amendment No. 3 Effective Date, each of the
Revolving Credit Lenders shall have Revolving Credit Commitments as set forth on
Schedule I hereto(1).

 

Section 2.                                           Representations and
Warranties, No Default.  The Borrower hereby represents and warrants that as of
the Amendment No. 3 Closing Date (as defined below) or the Amendment No. 3
Effective Date, as the case may be, after giving effect to the amendments set
forth in this Amendment No. 3 on the Amendment No. 3 Closing Date or the
Amendment No. 3 Effective Date, as the case may be, (i) no Default or Event of
Default exists and is continuing and (ii) all representations and warranties
contained in the Credit Agreement are true and correct in all material respects
(except that any representation or warranty that is already qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

Section 3.                                           Amendment No. 3 Closing. 
This Amendment No. 3 shall be in full force and effect on the date (such date,
if any, the “Amendment No. 3 Closing Date”) that the following conditions have
been satisfied; provided that the amendments to the Existing Credit Agreement
pursuant to Section 1 (other than the change to Section 2.12(c), which shall
become effective on the Amendment No. 3 Closing Date) shall not become effective
until the occurrence of the Amendment No. 3 Effective Date:

 

(i)                                     Consents.  The Administrative Agent
shall have received from the Borrower, Intermediate Holdings and the other
Guarantors, executed signature pages hereto and (x) with respect to the Covenant
Amendments, consents substantially in the form of Exhibit B hereto (each such
consent, a “Consent”) from Lenders constituting the Required Lenders and
(y) with respect to the Revolver Maturity Amendment, Consents from each
Revolving Credit Lender (including, for the avoidance of doubt, all Replacement
Revolving Credit Lenders (if any), but not any Non-Extending Revolving Credit
Lender).  Each Non-Extending Revolving Credit Lender shall have assigned, or
shall assign substantially concurrently with but immediately prior to the
Amendment No. 3 Closing Date, all of its Revolving Credit Commitments and
Revolving Loans under the Credit Agreement to the applicable Replacement
Revolving Credit Lenders;

 

--------------------------------------------------------------------------------

(1)  Subject to pro rata reductions for voluntary commitment reductions between
the Amendment No. 3 Closing Date and the Amendment No. 3 Effective Date.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Fees.  The Administrative Agent shall have
received (x) all accrued and unpaid interest on all Loans, all accrued
Commitment Fees, all other fees required to be paid hereunder, and all fees and
expenses for which reasonably detailed invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Amendment
No. 3 Closing Date and (y) for the account of each Amendment No. 3 Consenting
Lender that is a Term Lender, a consent fee equal to 0.125% of the aggregate
principal amount of the Term Loans of such Term Lender as determined immediately
prior to the occurrence of the Amendment No. 3 Closing Date.

 

(iii)                               Officer’s Certificate.  The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
dated the Amendment No. 3 Closing Date certifying that (a) all representations
and warranties are true and correct in all material respects (except that any
representation or warranty that is already qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the Amendment No. 3 Closing Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date and (b) no Event of Default or event which
with the giving of notice or lapse of time or both would be an Event of Default,
has occurred and is continuing as of the Amendment No. 3 Closing Date.

 

(iv)                              Secretary Certificate.  The Administrative
Agent shall have received a certificate of the Secretary or Assistant Secretary
or similar officer of the Borrower, dated the Amendment No. 3 Closing Date and
certifying:

 

(A)                               that attached thereto is a true and complete
copy of the certificate or articles of incorporation, including all amendments
thereto, of the Borrower, certified as of a recent date by the Secretary of
State of the state of Delaware, and a certificate as to the good standing of the
Borrower as of a recent date, from such Secretary of State;

 

(B)                               that attached thereto is a true and complete
copy of the by-laws of the Borrower as in effect on the Amendment No. 3 Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (C) below;

 

(C)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or other governing
body of the Borrower authorizing the execution, delivery and performance of the
Loan Documents to which the Borrower is a party and, that such resolutions have
not been modified, rescinded or amended and are in full force and effect;

 

(D)                               that the certificate or articles of
incorporation of the Borrower has not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (A) above; and

 

3

--------------------------------------------------------------------------------


 

(E)                                as to the incumbency and specimen signature
of each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of the Borrower.

 

(v)                                 Legal Opinion.  The Administrative Agent
shall have received a favorable legal opinion of Shearman & Sterling LLP,
counsel to the Loan Parties, dated the Amendment No. 3 Closing Date, covering
due incorporation, due authorization, due execution, enforceability, no
conflicts and such other customary opinions (subject to customary assumptions,
qualifications and limitations), in a form reasonably satisfactory to the
Administrative Agent.

 

(vi)                              Flood Compliance.  The Administrative Agent
shall have received a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each improved
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto, as may be required) and, with respect to any Mortgaged
Property on which any “building” (as defined in the Flood Insurance Laws,
defined in the Credit Agreement) is located in a special flood hazard area,
evidence of flood insurance as and to the extent required under the Credit
Agreement.

 

Section 4.                                           Amendment Effectiveness. 
Section 1 of this Amendment No. 3 shall become effective on the date following
the Amendment No. 3 Closing Date and on or prior to February 15, 2017 (such
date, if any, the “Amendment No. 3 Effective Date”) that the following
conditions have been satisfied:

 

(i)                                     Officer’s Certificate.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower dated the Amendment No. 3 Effective Date certifying that (a) all
representations and warranties are true and correct in all material respects
(except that any representation or warranty that is already qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the Amendment No. 3 Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date and (b) no Event of Default
or event which with the giving of notice or lapse of time or both would be an
Event of Default, has occurred and is continuing as of the Amendment No. 3
Effective Date.

 

(ii)                                  Borrower Public Offering.  The Borrower
shall receive, substantially concurrently with the Amendment No. 3 Effective
Date, an aggregate amount of at least $100,000,000 in cash proceeds from an
underwritten public offering of common Equity Interests of the Borrower pursuant
to an effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act.

 

(iii)                               Use of Proceeds.  The Borrower shall have,
substantially concurrently with the Amendment No. 3 Effective Date, prepaid,
redeemed, purchased, defeased or

 

4

--------------------------------------------------------------------------------


 

otherwise satisfied prior to the scheduled maturity thereof an aggregate
principal amount of at least $100,000,000 of the Term Loans.

 

(iv)                              Intermediate Holdings.  Intermediate Holdings
shall have, or shall substantially concurrently with the Amendment No. 3
Effective Date, merged with and into the Borrower, with the Borrower as the
surviving Person.

 

Section 5.                                           Intermediate Holdings. 
Upon the Amendment No. 3 Effective Date, Intermediate Holdings shall, without
any further action by the Collateral Agent or the Lenders, be released from its
Guarantee of the Obligations and its obligations with respect to the Security
Documents (including, but not limited to, the Guarantee and Collateral
Agreement) and the pledge of the stock of the Borrower by Intermediate Holdings
shall be released.

 

Section 6.                                           Counterparts.  This
Amendment No. 3 may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Amendment No. 3 by facsimile, .pdf or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 7.                                           Applicable Law.

 

(a)                                 THIS AMENDMENT NO. 3 AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT NO. 3
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
THIS AMENDMENT NO. 3 OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT
NO. 3, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, MAY BE BROUGHT IN ANY NEW YORK STATE COURT OR FEDERAL COURT
OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY AND NEW YORK COUNTY,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT NO. 3, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT NO. 3 OR ANY OTHER DOCUMENT RELATED HERETO.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY

 

5

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 3 IN THE
MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 9.01 OF EXHIBIT A
HERETO.  NOTHING IN THIS AMENDMENT NO. 3 WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 8.                                           Headings.  The headings of
this Amendment No. 3 are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 9.                                           Reaffirmation.  Each Loan
Party hereby expressly acknowledges the terms of this Amendment No. 3 and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its Guarantee of the
Obligations under the Guarantee and Collateral Agreement, as applicable, and its
grant of Liens on the Collateral to secure the Obligations pursuant to the
Security Documents.

 

Section 10.                                    Effect of Amendment.  Except as
expressly set forth herein, (i) this Amendment No. 3 shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, Collateral Agent, any
other Agent or the Issuing Bank, in each case under the Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect.  From and after the Amendment No. 3 Closing
Date, this Amendment No. 3 shall constitute a Loan Document for purposes of the
Credit Agreement and, from and after the Amendment No. 3 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment No. 3. 
Each of the Loan Parties party hereto hereby consents to this Amendment No. 3
and the Borrower confirms that all of its obligations under the Loan Documents
shall continue to apply to the Credit Agreement as amended hereby.

 

Section 11.                                    WAIVER OF RIGHT TO TRIAL BY
JURY.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS
AMENDMENT NO. 3 HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AMENDMENT NO. 3 OR IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 3 OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AMENDMENT NO. 3, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER

 

6

--------------------------------------------------------------------------------


 

ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY (a) AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AMENDMENT NO. 3 MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; (b) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (c) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT NO. 3 BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.

 

Section 12.                                    FATCA.  For purposes of
determining withholding Taxes imposed under FATCA, including any FATCA-related
compliance of any Person with Section 2.20(f)(ii)(D) of the Credit Agreement,
from and after the Amendment No. 3 Closing Date, the Borrower and the
Administrative Agent agree to treat (and the Lenders hereby authorize the
Borrower and the Administrative Agent to treat) the Credit Agreement and any
Loans, Commitments and extensions of credit thereunder (including any Loans or
Commitments outstanding thereunder) as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i) and 1.1471-2T(b)(2).

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

ADVANCED DISPOSAL SERVICES, INC., as
Borrower

 

 

 

 

 

 

 

By:

/s/ Matt Gunnelson

 

 

Name: Matt Gunnelson

 

 

Title: Chief Accounting Officer, Assistant Treasurer

 

 

 

 

 

 

 

ADVANCED DISPOSAL WASTE HOLDINGS
CORP., as Intermediate Holdings

 

 

 

 

 

 

 

By:

/s/ Matt Gunnelson

 

 

Name: Matt Gunnelson

 

 

Title: Chief Accounting Officer, Assistant Treasurer

 

[Signature Page to ADS — Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADS RENEWABLE ENERGY - EAGLE POINT, LLC

 

ADS RENEWABLE ENERGY - STONES THROW, LLC

 

ADS RENEWABLE ENERGY - WOLF CREEK, LLC

 

ADS SOLID WASTE OF NJ, INC.

 

ADVANCED DISPOSAL RECYCLING SERVICES
ATLANTA, LLC

 

ADVANCED DISPOSAL RECYCLING SERVICES GULF
COAST, LLC

 

ADVANCED DISPOSAL SERVICES MOBILE
TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA CATS,
LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA EATS,
LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA
HOLDINGS, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA, LLC

 

ADVANCED DISPOSAL SERVICES ARBOR HILLS
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES ATLANTA, LLC

 

ADVANCED DISPOSAL SERVICES AUGUSTA, LLC

 

ADVANCED DISPOSAL SERVICES BILOXI MRF, LLC

 

ADVANCED DISPOSAL SERVICES BIRMINGHAM, INC.

 

ADVANCED DISPOSAL SERVICES BLACKFOOT
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES BLUE RIDGE
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES CAROLINAS, LLC

 

ADVANCED DISPOSAL SERVICES CEDAR HILL
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES CENTRAL
FLORIDA, LLC

 

ADVANCED DISPOSAL SERVICES CHESTNUT
VALLEY LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES COBB COUNTY
RECYCLING FACILITY, LLC

 

ADVANCED DISPOSAL SERVICES COBB COUNTY
TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES CRANBERRY
CREEK LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES CYPRESS ACRES
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES EAGLE BLUFF
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES EAST, INC.

 

ADVANCED DISPOSAL SERVICES EASTERN PA, INC.

 

ADVANCED DISPOSAL SERVICES EMERALD PARK
LANDFILL, LLC, each of the above-listed entities, as a
Guarantor

 

 

 

 

 

 

 

By:

/s/ Matt Gunnelson

 

 

Name: Matt Gunnelson

 

 

Title: Chief Accounting Officer, Assistant Treasurer

 

[Signature Page to ADS — Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADVANCED DISPOSAL SERVICES EVERGREEN
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES GLACIER RIDGE
LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES GREENTREE
LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES GULF COAST, LLC

 

ADVANCED DISPOSAL SERVICES GWINNETT
TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES HANCOCK
COUNTY, LLC

 

ADVANCED DISPOSAL SERVICES HICKORY
MEADOWS LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES HOOSIER
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES JACKSON, LLC

 

ADVANCED DISPOSAL SERVICES JACKSONVILLE,
LLC

 

ADVANCED DISPOSAL SERVICES JONES ROAD, LLC

 

ADVANCED DISPOSAL SERVICES LANCASTER
LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES LITHONIA
TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES MACON, LLC

 

ADVANCED DISPOSAL SERVICES MAGNOLIA RIDGE
LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES MALLARD RIDGE
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES MAPLE HILL
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES MIDDLE GEORGIA,
LLC

 

ADVANCED DISPOSAL SERVICES MIDWEST, LLC

 

ADVANCED DISPOSAL SERVICES MILLEDGEVILLE
TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES MISSISSIPPI
HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES MISSISSIPPI, LLC

 

ADVANCED DISPOSAL SERVICES MOREHEAD
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES NATIONAL
ACCOUNTS HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES NATIONAL
ACCOUNTS, INC.

 

ADVANCED DISPOSAL SERVICES NATIONAL
ACCOUNTS, LLC

 

ADVANCED DISPOSAL SERVICES NORTH ALABAMA
LANDFILL, LLC, each of the above-listed entities, as a
Guarantor

 

 

 

 

 

 

 

By:

/s/ Matt Gunnelson

 

 

Name: Matt Gunnelson

 

 

Title: Chief Accounting Officer, Assistant Treasurer

 

[Signature Page to ADS — Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADVANCED DISPOSAL SERVICES NORTH GEORGIA,
LLC

 

ADVANCED DISPOSAL SERVICES OAK RIDGE
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES ORCHARD HILLS
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES PASCO COUNTY,
LLC

 

ADVANCED DISPOSAL SERVICES PECAN ROW
LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES PONTIAC
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES RENEWABLE
ENERGY, LLC

 

ADVANCED DISPOSAL SERVICES ROGERS LAKE, LLC

 

ADVANCED DISPOSAL SERVICES ROLLING HILLS
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES SELMA TRANSFER
STATION, LLC

 

ADVANCED DISPOSAL SERVICES SEVEN MILE
CREEK LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES SMYRNA
TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES SOLID WASTE
LEASING CORP.

 

ADVANCED DISPOSAL SERVICES SOLID WASTE
MIDWEST, LLC

 

ADVANCED DISPOSAL SERVICES SOLID WASTE
SOUTHEAST, INC.

 

ADVANCED DISPOSAL SERVICES SOUTH CAROLINA,
LLC

 

ADVANCED DISPOSAL SERVICES SOUTH, LLC

 

ADVANCED DISPOSAL SERVICES STAR RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES STATELINE, LLC

 

ADVANCED DISPOSAL SERVICES SUMNER
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES TAYLOR COUNTY
LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES TENNESSEE
HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES TENNESSEE, LLC

 

ADVANCED DISPOSAL SERVICES VALLEY
MEADOWS LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES VALLEY VIEW
LANDFILL, INC., each of the above-listed entities, as a
Guarantor

 

 

 

 

 

 

By:

/s/ Matt Gunnelson

 

 

Name: Matt Gunnelson

 

 

Title: Chief Accounting Officer, Assistant Treasurer

 

[Signature Page to ADS — Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADVANCED DISPOSAL SERVICES VASKO RUBBISH
REMOVAL, INC.

 

ADVANCED DISPOSAL SERVICES VASKO SOLID
WASTE, INC.

 

ADVANCED DISPOSAL SERVICES WAYNE COUNTY
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES WESTERN PA, INC.

 

ADVANCED DISPOSAL SERVICES ZION LANDFILL,
INC.

 

BATON ROUGE RENEWABLE ENERGY LLC

 

BURLINGTON TRANSFER STATION, INC.

 

CARTERSVILLE TRANSFER STATION, LLC

 

CARUTHERS MILL C&D LANDFILL, LLC

 

CHAMPION TRANSFER STATION, LLC

 

COMMUNITY REFUSE SERVICE, LLC.

 

DILLER TRANSFER STATION, LLC.

 

DORAVILLE TRANSFER STATION, LLC

 

EAGLE POINT LANDFILL, LLC

 

ECO-SAFE SYSTEMS, LLC

 

F.D.S. DISPOSAL II, LLC

 

HALL COUNTY TRANSFER STATION, LLC

 

HARMONY LANDFILL, LP

 

HIGHSTAR ROYAL OAKS I, INC.

 

HIGHSTAR ROYAL OAKS II, INC.

 

HINKLE TRANSFER STATION, LLC

 

HWSTAR HOLDINGS CORP.

 

IWSTAR WASTE HOLDINGS CORP.

 

JONES ROAD LANDFILL AND RECYCLING, LTD.

 

LAND AND GAS RECLAMATION, INC.

 

LANDSOUTH, INC.

 

MORETOWN LANDFILL, INC.

 

MOSTOLLER LANDFILL, LLC

 

NASSAU COUNTY LANDFILL, LLC

 

NEWS MA HOLDINGS, INC.

 

NEWS MID-ATLANTIC HOLDINGS, INC.

 

NEWS NORTH EAST HOLDINGS, INC.

 

NEWSTAR WASTE HOLDINGS CORP.

 

NORTH EAST WASTE SERVICES, INC.

 

NORTH EAST WASTE TRANSPORT, INC.

 

OLD KINGS ROAD SOLID WASTE, LLC

 

OLD KINGS ROAD, LLC

 

PARKER SANITATION II, INC.

 

PASCO LAKES INC.

 

PDC DISPOSAL CO., INC.

 

SOUTH HADLEY LANDFILL, LLC

 

SOUTH SUBURBAN, LLC

 

SSI SOUTHLAND HOLDINGS, INC.

 

ST. JOHNSBURY TRANSFER STATION, INC., each of the above-listed entities, as a
Guarantor

 

 

 

 

 

 

By:

/s/ Matt Gunnelson

 

 

Name: Matt Gunnelson

 

 

Title: Chief Accounting Officer, Assistant Treasurer

 

[Signature Page to ADS — Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Collateral
Agent

 

 

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name: Dusan Lazarov

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name: Marcus M. Tarkington

 

 

Title: Director

 

[Signature Page to ADS — Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Credit Commitments

 

Lender

 

Revolving Credit
Commitment

 

Deutsche Bank Trust Company Americas

 

$

51,177,077.92

 

Credit Suisse AG, Cayman Islands Branch

 

$

51,177,077.92

 

Barclays Bank PLC

 

$

51,177,077.92

 

Sumitomo Mitsui Banking Corporation

 

$

30,000,000.00

 

Bank of America, N.A.

 

$

27,294,441.56

 

Morgan Stanley Senior Funding, Inc.

 

$

27,294,441.56

 

MIHI LLC

 

$

27,294,441.56

 

UBS AG, Stamford Branch

 

$

27,294,441.56

 

Columbia Management Investment Advisers, LLC

 

$

7,291,000.00

 

·    Cent CDO 14 Limited

 

$

1,000,000.00

 

·    Cent CDO 15 Limited

 

$

1,000,000.00

 

·    Cent CLO 16, L.P.

 

$

1,000,000.00

 

·    Cent CDO XI Limited

 

$

1,500,000.00

 

·    Cent CLO 21 Limited

 

$

1,000,000.00

 

·    Centurion CDO 9 Limited

 

$

1,791,000.00

 

Total

 

$

300,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Issuing Banks and L/C Commitments

 

Issuing Bank

 

L/C Commitment

 

Deutsche Bank Trust Company Americas

 

$

56,783,800.87

 

Credit Suisse AG, Cayman Islands Branch

 

$

17,059,025.97

 

Barclays Bank plc

 

$

17,059,025.97

 

Bank of America, N.A.

 

$

9,098,147.19

 

Total

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

SENIOR SECURED CREDIT AGREEMENT

 

dated as of October 9, 2012,

 

as amended by Amendment No. 1 on February 8, 2013,

 

as amended by Amendment No. 2 on February 14, 2014 and

 

as further amended by Amendment No. 3, dated February 4, 2016 and effective as
of [ ](1)

 

among

 

ADS WASTE ESCROW CORP. II,

 

as Escrow Borrower,

 

ADS WASTE HOLDINGS, INC.,

 

as Borrower upon the Acquisition Date,

 

ADVANCED DISPOSAL WASTE HOLDINGS CORP.,

 

as Intermediate Holdings upon the Acquisition Date,

 

THE LENDERS PARTY HERETO,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent and Collateral Agent,

 

DEUTSCHE BANK SECURITIES INC.,

 

MACQUARIE CAPITAL (USA) INC.,

 

UBS SECURITIES LLC,

 

BARCLAYS BANK PLC

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC

 

as Joint Bookrunners and Joint Lead Arrangers,

 

MACQUARIE CAPITAL (USA) INC. and

 

UBS SECURITIES LLC,

 

as Co-Syndication Agents and

 

BARCLAYS BANK PLC and

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

as Co-Documentation Agent and

 

DEUTSCHE BANK SECURITIES INC.,

 

as Amendment No. 3 Sole Bookrunner and Sole Lead Arranger

 

 

--------------------------------------------------------------------------------

(1)  To be the Amendment No. 3 Effective Date.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

 

SECTION 1.01.

Defined Terms

7

SECTION 1.02.

Terms Generally

45

SECTION 1.03.

Pro Forma Calculations

45

SECTION 1.04.

Classification of Loans and Borrowings

45

SECTION 1.05.

Amendment No. 3 Effective Date

46

 

 

ARTICLE II

 

 

 

THE CREDITS

 

 

 

 

SECTION 2.01.

Commitments

46

SECTION 2.02.

Loans

47

SECTION 2.03.

Borrowing Procedure

48

SECTION 2.04.

Evidence of Debt; Repayment of Loans

49

SECTION 2.05.

Fees

50

SECTION 2.06.

Interest on Loans

50

SECTION 2.07.

Default Interest

51

SECTION 2.08.

Alternate Rate of Interest

51

SECTION 2.09.

Termination and Reduction of Commitments

51

SECTION 2.10.

Conversion and Continuation of Borrowings

52

SECTION 2.11.

Repayment of Term Borrowings

53

SECTION 2.12.

Voluntary Prepayment

54

SECTION 2.13.

Mandatory Prepayments

55

SECTION 2.14.

Reserve Requirements; Change in Circumstances

57

SECTION 2.15.

Change in Legality

58

SECTION 2.16.

Breakage

58

SECTION 2.17.

Pro Rata Treatment

59

SECTION 2.18.

Sharing of Setoffs

59

SECTION 2.19.

Payments

60

SECTION 2.20.

Taxes

60

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

63

SECTION 2.22.

Swingline Loans

64

SECTION 2.23.

Letters of Credit

67

SECTION 2.24.

Cash Collateral

71

SECTION 2.25.

Defaulting Lender

71

SECTION 2.26.

Incremental Loans

73

SECTION 2.27.

Amendments Effecting a Maturity Extension

76

SECTION 2.28.

Escrow Account

77

 

1

--------------------------------------------------------------------------------


 

 

 

Page

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 3.01.

Existence, Qualification and Power; Compliance with Laws

78

SECTION 3.02.

Authorization; No Contravention

78

SECTION 3.03.

Governmental Authorization; Other Consents

78

SECTION 3.04.

Enforceability; Binding Effect

79

SECTION 3.05.

Financial Statements; No Material Adverse Effect

79

SECTION 3.06.

Litigation

80

SECTION 3.07.

No Default

80

SECTION 3.08.

Ownership of Property; Liens

80

SECTION 3.09.

Environmental Matters

81

SECTION 3.10.

[Intentionally Omitted]

82

SECTION 3.11.

Taxes

82

SECTION 3.12.

ERISA Compliance

82

SECTION 3.13.

Subsidiaries

83

SECTION 3.14.

Margin Regulations; Investment Company Act

83

SECTION 3.15.

Disclosure

83

SECTION 3.16.

Sanctioned Persons; Foreign Corrupt Practices Act

83

SECTION 3.17.

Intellectual Property; Licenses; Etc.

84

SECTION 3.18.

Permits and Licenses

84

SECTION 3.19.

Solvency

85

SECTION 3.20.

Security Documents

85

 

 

ARTICLE IV

 

 

 

CONDITIONS OF LENDING

 

 

 

 

SECTION 4.01.

All Credit Events

86

SECTION 4.02.

First Credit Event

87

SECTION 4.03.

Conditions to Release of Escrow Funds

88

 

 

ARTICLE V

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 5.01.

Financial Statements

90

SECTION 5.02.

Certificates and Other Information

91

SECTION 5.03.

Notices

92

SECTION 5.04.

Payment of Obligations

93

SECTION 5.05.

Preservation of Existence, Etc.

93

SECTION 5.06.

Maintenance of Properties

94

SECTION 5.07.

Maintenance of Insurance

94

SECTION 5.08.

Compliance with Laws, Licenses and Permits

94

SECTION 5.09.

Books and Records

94

SECTION 5.10.

Inspection Rights

94

SECTION 5.11.

Use of Proceeds

95

SECTION 5.12.

Employee Benefits

95

SECTION 5.13.

New Subsidiaries; Ownership of Subsidiaries

95

 

2

--------------------------------------------------------------------------------


 

 

 

Page

SECTION 5.14.

Compliance with Environmental Laws

96

SECTION 5.15.

Maintenance of Ratings

96

SECTION 5.16.

Further Assurances

96

SECTION 5.17.

Designation of Subsidiaries

96

SECTION 5.18.

Post-Closing Security Matters

97

 

 

ARTICLE VI

 

 

 

NEGATIVE COVENANTS

 

 

 

 

SECTION 6.01.

Liens

97

SECTION 6.02.

Investments, Loans and Advances

100

SECTION 6.03.

Indebtedness

101

SECTION 6.04.

Mergers, Consolidations and Acquisitions

103

SECTION 6.05.

Dispositions

106

SECTION 6.06.

Restricted Payments

107

SECTION 6.07.

Change in Nature of Business

109

SECTION 6.08.

Transactions with Affiliates; Investors

109

SECTION 6.09.

Burdensome Agreements

109

SECTION 6.10.

Use of Proceeds

110

SECTION 6.11.

Other Indebtedness and Agreements

110

SECTION 6.12.

Sale Leaseback

111

SECTION 6.13.

Maximum Total Leverage Ratio

111

SECTION 6.14.

Amendments of Organizational Documents

111

SECTION 6.15.

Accounting and Fiscal Year Changes

111

SECTION 6.16.

Business of Intermediate Holdings

111

SECTION 6.17.

Activities of the Escrow Borrower

111

 

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 7.01.

Events of Default

112

SECTION 7.02.

Right to Cure

114

 

 

ARTICLE VIII

 

 

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

 

SECTION 8.01.

Appointment

115

SECTION 8.02.

Nature of Duties

115

SECTION 8.03.

Lack of Reliance on the Administrative Agent

116

SECTION 8.04.

Certain Rights of the Administrative Agent

116

SECTION 8.05.

Reliance

116

SECTION 8.06.

Indemnification

116

SECTION 8.07.

The Administrative Agent in Its Individual Capacity

117

SECTION 8.08.

Holders

117

SECTION 8.09.

Resignation by the Administrative Agent

117

SECTION 8.10.

Collateral Matters

118

SECTION 8.11.

Delivery of Information

119

 

3

--------------------------------------------------------------------------------


 

 

 

Page

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 9.01.

Notices; Electronic Communications

119

SECTION 9.02.

Survival of Agreement

122

SECTION 9.03.

Binding Effect

122

SECTION 9.04.

Successors and Assigns

122

SECTION 9.05.

Expenses; Indemnity

128

SECTION 9.06.

Right of Setoff

129

SECTION 9.07.

Applicable Law

130

SECTION 9.08.

Waivers; Amendment

130

SECTION 9.09.

Interest Rate Limitation

131

SECTION 9.10.

Entire Agreement

132

SECTION 9.11.

WAIVER OF JURY TRIAL

132

SECTION 9.12.

Severability

132

SECTION 9.13.

Counterparts

132

SECTION 9.14.

Headings

132

SECTION 9.15.

Jurisdiction; Consent to Service of Process

133

SECTION 9.16.

Confidentiality

133

SECTION 9.17.

Acknowledgements

134

SECTION 9.18.

Lender Action

134

SECTION 9.19.

USA PATRIOT Act Notice

134

SECTION 9.20.

Joinder Agreement

134

SECTION 9.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

134

 

4

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01(a)

—

Existing Letters of Credit

Schedule 1.01(b)

—

Mortgaged Property

Schedule 1.01(c)

—

Refinancing Indebtedness to be Repaid

Schedule 1.01(d)

—

Subsidiary Guarantors

Schedule 1.01(e)

—

Unrestricted Subsidiaries

Schedule 2.01(a)

—

Lenders and Commitments

Schedule 2.01(b)

—

Issuing Banks and L/C Commitments

Schedule 3.05

—

Material Indebtedness

Schedule 3.06

—

Litigation

Schedule 3.08

—

Liens on Property

Schedule 3.12

—

Plans

Schedule 3.12(b)

—

Labor

Schedule 3.13(a)

—

Subsidiaries

Schedule 3.13(b)

—

Other Equity Investments

Schedule 3.20(a)

—

UCC Filing Offices

Schedule 3.20(c)

—

Mortgage Filing Offices

Schedule 4.03(a)

—

Local Counsel

Schedule 6.01

—

Existing Liens

Schedule 6.02

—

Existing Investments

Schedule 6.03

—

Existing Indebtedness

Schedule 6.05

—

Permitted Dispositions

Schedule 6.08

—

Transactions with Affiliates; Investors

 

EXHIBITS

 

Exhibit A

—

Form of Administrative Questionnaire

Exhibit B

—

Form of Assignment and Acceptance

Exhibit C

—

Form of Borrowing Request

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Form of Guarantee and Collateral Agreement

Exhibit F

—

Form of Real Estate Local Counsel Opinion

Exhibit G

—

Form of Intercompany Note

Exhibit H

—

Form of Interest Election Request

Exhibit I-1

—

Form of Mortgage

Exhibit I-2

—

Form of Deed of Trust

Exhibit J-1

—

Form of Term Note

Exhibit J-2

—

Form of Revolving Note

Exhibit J-3

—

Form of Swingline Note

Exhibit K

—

Form of U.S. Tax Compliance Certificate

Exhibit L

—

Form of Solvency Certificate

Exhibit M

—

Form of Letter of Credit Report

Exhibit N

—

Form of Letter of Credit Notice

Exhibit O

—

Auction Procedures

Exhibit P

—

Form of Escrow Agreement

Exhibit Q

—

Form of Closing Date Side Letter

 

5

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 9, 2012 (as amended by Amendment No. 1 on
February 8, 2013, as further amended by Amendment No. 2 on February 14, 2014 and
as further amended by Amendment No. 3, dated as of February 4, 2016 and
effective as of [     ](2)), among ADS WASTE ESCROW CORP. II, a Delaware
corporation (the “Escrow Borrower”) (which on the Acquisition Date (as defined
below) shall be merged with and into ADS WASTE HOLDINGS, INC., a Delaware
corporation (“ADS”)), upon the effectiveness of the Joinder Agreement (as
defined below), ADVANCED DISPOSAL WASTE HOLDINGS CORP., a Delaware corporation
(“ADS Holdings” and, upon the effectiveness of the Joinder Agreement,
“Intermediate Holdings”), the Lenders (such term and each other capitalized term
used but not defined in this introductory statement having the meaning given it
in Article I), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”)
and as collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Lenders (this “Agreement”).

 

The Escrow Borrower has requested that the Lenders extend credit in the form of
(a) Original Term Loans on the Closing Date, in an aggregate principal amount
not in excess of $1,800,000,000 and (b) Revolving Commitments on the Closing
Date, which shall be available as Revolving Loans at any time on and after the
Acquisition Date and from time to time prior to the Revolving Credit Maturity
Date in an aggregate principal amount at any time outstanding not in excess of
$300,000,000.  The Escrow Borrower has requested that the Swingline Lender
extend credit at any time after the Acquisition Date and from time to time prior
to the Revolving Credit Maturity Date, in the form of Swingline Loans, in an
aggregate principal amount at any time outstanding not in excess of
$30,000,000.  The Escrow Borrower has requested that the Issuing Bank issue
Letters of Credit on and after the Acquisition Date in an aggregate face amount
at any time outstanding not in excess of $100,000,000, to support payment
obligations incurred in the ordinary course of business by the Borrower and the
Restricted Subsidiaries.

 

Concurrently with the initial funding under this Agreement on the Closing Date,
the Escrow Borrower will enter into the Escrow Agreement with the Administrative
Agent, pursuant to which (i) the Escrow Borrower will deposit with the
Administrative Agent into the Escrow Account the proceeds of the Loans made on
the Closing Date and (ii) the Escrow Borrower will deposit into the Escrow
Account such additional amounts on the Closing Date and thereafter as required
under the Escrow Agreement.  The funds in the Escrow Account (all such funds,
the “Escrow Funds”) will be released in accordance with the terms of the Escrow
Agreement and will be used, together with up to $75,000,000 of the Revolving
Loans, on the Acquisition Date to pay Transaction Costs, Letters of Credit are
to be issued on the Acquisition Date to replace or backstop Existing Letters of
Credit, and the proceeds of the Revolving Loans, Letters of Credit and the
Swingline Loans are to be used after the Acquisition Date for working capital
and other general corporate purposes of the Borrower and the Restricted
Subsidiaries, including the financing of permitted acquisitions and other
permitted investments.

 

Concurrently with the release of funds from the Escrow Account on the
Acquisition Date in accordance with the terms of the Escrow Agreement, ADS and
ADS Holdings will execute the Joinder Agreement and the Escrow Borrower will
merge with and into ADS.  Upon the effectiveness of the Joinder Agreement,
(i) ADS shall assume all rights and obligations hereunder as the Borrower and
(ii) ADS Holdings shall assume all rights and obligations hereunder as
Intermediate Holdings .  All references herein to the “Borrower” shall be deemed
to mean, prior to the Acquisition Date, the Escrow Borrower and, on and after
the Acquisition Date, ADS.

 

--------------------------------------------------------------------------------

(2)  To be the Amendment No. 3 Effective Date.

 

6

--------------------------------------------------------------------------------


 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Acquired Business” shall mean the Target and its subsidiaries.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(b).

 

“Acquisition” shall mean the acquisition by ADS of all of the outstanding shares
of common stock of the Target in accordance with the Acquisition Agreement.

 

“Acquisition Agreement” shall mean the Share Purchase Agreement (together with
all exhibits and schedules thereto), dated as of July 18, 2012, among Holdings,
Veolia Environmental Services North America Corp., VES Solid Waste Holdings, LLC
and ADS (as assignee of Holdings pursuant to section 2.9 thereof).

 

“Acquisition Date” shall mean the date on which the Acquisition is consummated.

 

“Acquisition Material Adverse Effect” shall mean (a) with respect to the
Acquired Business, a material adverse effect on the results of operation or
financial condition of the Acquired Business, taken as a whole, or on the
ability of VES Solid Waste Holding, LLC, a Delaware limited liability company
(the “Seller”) or Veolia Environmental Services North America Corp., a Delaware
corporation (the “Parent”) to consummate the sale of all of the outstanding
shares of the Target as contemplated by the Acquisition Agreement; provided,
however, that without limiting the generality of what shall not constitute an
“Acquisition Material Adverse Effect”, an event, occurrence, change or effect
which results, directly or indirectly, from any of the following shall not
constitute an “Acquisition Material Adverse Effect”: (i) general business,
economic, climate, industry or market (including capital, securities or
financial markets) events, occurrences, developments, changes, circumstances or
conditions, (ii) the effect of any change that generally affects the industries
or markets in which the Acquired Business operates (including changes in the
fuel, power, natural gas, or waste-to-energy industries), the products or
services for or in such industries or markets, or the market prices of
commodities, including oil, fuel, fibers, aluminum and glass, and energy-related
products such as methane gas and electricity, (iii) changes in applicable laws
or regulatory policies, including the adoption of climate change regulation,
regulations restricting emissions of greenhouse gases, and “flowcontrol” or
other regulations restricting the transport or disposal of waste excluding any
such change to the extent it disproportionately affects the Acquired Business,
taken as a whole relative to other participants in the industry in which the
Acquired Business operates, (iv) changes in accounting standards, principles or
interpretations, (v) changes in political conditions, weather, natural disasters
or other acts of God, acts of war, armed hostilities, sabotage or terrorism, or
any escalation or worsening of any such acts of war, armed hostilities, sabotage
or terrorism, including any of the foregoing threatened or underway as of the
date of the Acquisition Agreement, (vi) any change in or effect on the assets or
properties

 

7

--------------------------------------------------------------------------------


 

of the Acquired Business which is cured (including by the payment of money) by
Parent or Seller prior to the Acquisition Date, (vii) the negotiation,
execution, announcement, pendency or performance of the Acquisition Agreement or
the transactions contemplated hereby, the consummation of the transactions
contemplated by the Acquisition Agreement or any public communications by the
other party regarding the Acquisition Agreement or the transactions contemplated
hereby, including, in any such case, the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, venture partners or other
third parties, (viii) any failure to meet any projections, guidance, estimates,
forecasts, budgets, or milestones or financial or operating predictions,
(ix) labor conditions generally in the industry in which the Acquired Business
operates and expressly excluding any such change to the extent it
disproportionately affects the Acquired Business, taken as a whole relative to
other participants in the industry in which the Acquired Business operates,
(x) any action permitted or required to be taken by Parent, Seller or the
Acquired Business under the Acquisition Agreement or taken at the request or
with the consent of Holdings or (xi) any action taken by Holdings or any of its
Affiliates or representatives and (b) with respect to Holdings, a material
adverse effect on the ability of Holdings to perform its obligations under, or
to consummate the transaction contemplated by, the Acquisition Agreement.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided that solely with respect to the Term Loans, the Adjusted LIBO Rate
shall not be deemed to be less than 0.75% per annum.

 

“Adjusted Net Income” shall mean, for any period, the consolidated net income
(or deficit) of the Borrower and the Restricted Subsidiaries, after deduction of
all expenses, taxes, and other proper charges; plus (i) transaction costs for
acquisitions and development projects which are expensed rather than capitalized
and (ii) all other non-cash charges (including without limitation abandoned
development and acquisition costs and stock compensation expenses) minus any
non-cash items increasing net income in such period, in each case as determined
in accordance with GAAP.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“ADS” shall have the meaning assigned to such term in the introductory statement
to this Agreement.

 

“ADS Entities” shall mean Advanced Disposal and its subsidiaries.

 

“ADS Holdings” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Advanced Disposal” shall mean Advanced Disposal Services, Inc., a Delaware
corporation, which, on or prior to the Acquisition Date, is expected to be
renamed as Advanced Disposal Services Southeast, Inc.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

8

--------------------------------------------------------------------------------


 

“Agents” shall have the meaning assigned to such term in Section 8.01.

 

“Aggregate L/C Commitment” shall mean, at any time, the aggregate amount of L/C
Commitments, as in effect at such time; provided that the Aggregate L/C
Commitment shall not exceed $100,000,000.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall have the meaning assigned to it in the introductory statement
to this Agreement.

 

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that Intermediate Holdings, the Borrower or the applicable
Restricted Subsidiary (or, for any date after the Amendment No. 3 Effective
Date, the Borrower or the applicable Restricted Subsidiary) would be required to
pay if such Hedging Agreement were terminated on such date.

 

“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
reasonably determined by the Administrative Agent taking into account the
interest rate, margin, original issue discount, upfront fees and eurocurrency
rate or base rate floor; provided that original issue discount and upfront fees
shall be amortized over the shorter of (i) the weighted average life to maturity
of such Indebtedness and (ii) 4 years; provided, further, that “All-in Yield”
shall not include arrangement, underwriting, structuring or similar fees paid to
arrangers or fees that are not paid ratably to the market with respect to such
Indebtedness.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO
Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m.  (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates).  If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

 

“Amendment No. 1” shall mean Amendment No. 1, dated as of February 8, 2013, to
this Agreement.

 

“Amendment No. 1 Effective Date” shall mean February 8, 2013.

 

“Amendment No. 2” shall mean Amendment No. 2, dated as of February 14, 2014, to
this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Amendment No. 2 Consenting Lender” shall mean each Tranche B Lender that
provided the Administrative Agent with a counterpart to Amendment No. 2 executed
by such Tranche B Lender indicating its consent to Amendment No. 2 prior to the
Amendment No. 2 Effective Date.

 

“Amendment No. 2 Effective Date” shall mean February 14, 2014.

 

“Amendment No. 2 Lead Arranger” shall mean Deutsche Bank Securities Inc., in its
capacity as the Lead Arranger for Amendment No. 2.

 

“Amendment No. 3” shall mean Amendment No. 3, dated as of February 4, 2016, to
this Agreement.

 

“Amendment No. 3 Consenting Lender” shall mean each Lender that shall have
delivered to the Administrative Agent with a counterpart to Amendment No. 3
executed by such Lender indicating its consent to Amendment No. 3 prior to the
Amendment No. 3 Effective Date.

 

“Amendment No. 3 Effective Date” shall mean [       ], 2016. (3)

 

“Applicable Margin” shall mean, (a) in the case of the Term Loans, 2.00% per
annum for ABR Loans and 3.00% per annum for Eurodollar Loans and (b) in the case
of the Revolving Loans and the Swingline Loans, (i) for each day from the
Acquisition Date to and including the first date of receipt by the
Administrative Agent of the financial statements required pursuant to
Section 5.01(a) or 5.01(b) and the related Compliance Certificate pursuant to
Section 5.02(a) for the first fiscal quarter ending at least four months after
the Acquisition Date, 3.00% per annum for ABR Loans and 4.00% per annum for
Eurodollar Rate Loans and (ii) for each day thereafter, the applicable
percentage per annum set forth in the table below, with the applicable Tier for
such day being determined by reference to the Total Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
as of such date pursuant to Section 5.02(a):

 

Tier

 

Total
Leverage Ratio

 

Applicable Rate
(Eurodollar Rate)

 

Applicable Rate
(ABR Rate)

 

I

 

< 4.75:1.00

 

3.50

%

2.50

%

II

 

> 4.75:1.00

 

4.00

%

3.00

%

 

Any increase or decrease in the Applicable Margin in respect of the Revolving
Loans and the Swingline Loans resulting from a change in the Total Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 5.02(a);
provided, however, that if a Compliance Certificate is not delivered within five
Business Days after the date when due in accordance with such Section, then Tier
II shall apply in respect of the Revolving Loans and the Swingline Loans, in
each case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.06(d).

 

--------------------------------------------------------------------------------

(3)  To be the date upon which the conditions to the establishment of the
Amendment No. 3 Effective Date, in Section 4 of Amendment No. 3, shall have been
achieved.

 

10

--------------------------------------------------------------------------------


 

“Arrangers” shall mean Deutsche Bank Securities Inc. (“DBSI”), Macquarie Capital
(USA) Inc. (“Macquarie Capital”), UBS Securities LLC (“UBS Securities”),
Barclays Bank PLC (“Barclays”) and Credit Suisse Securities (USA) LLC (“CS
Securities”) in their respective capacities as joint lead arrangers and joint
bookrunners.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Intermediate Holdings, the
Borrower or any of the Restricted Subsidiaries to any Person other than
Intermediate Holdings, the Borrower or a Subsidiary Guarantor of (a) any Equity
Interests of a Subsidiary (other than directors’ qualifying shares) (including
through the issuance of Equity Interests of such Subsidiary to such Person) or
(b) any other assets of the Borrower or any of the Restricted Subsidiaries
(other than (i) Dispositions permitted pursuant to Section 6.05(a), (b), (c),
(d), (e), (f), (h), (i), (j), (m), (n), (p), (q), (r) and (t), and
(ii) dispositions between or among Foreign Subsidiaries and (iii) any sale,
transfer or other disposition or series of related sales, transfers or other
dispositions having a value not in excess of $500,000); provided that on and
after the Amendment No. 3 Effective Date, all references to Intermediate
Holdings in this definition shall no longer apply.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Auction Procedures” shall mean the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Section 9.04(l) which shall be as set
forth on Exhibit O hereto.

 

“Available Amount” shall mean, on any date, an amount determined on a cumulative
basis equal to the sum of the following, in each case, to the extent Not
Otherwise Applied:

 

(a)                                 Excess Cash Flow for each fiscal year of the
Borrower (commencing with the fiscal year ending December 31, 2013); plus

 

(b)                                 100% of the aggregate net cash proceeds
received by the Borrower since the Acquisition Date from the issuance and sale
of Qualified Stock (other than Permitted Cure Securities and Excluded
Contributions) or from the issuance and sale of convertible or exchangeable
Disqualified Stock or Indebtedness of the Borrower or any of its Restricted
Subsidiaries that has been converted into or exchanged for Qualified Stock
(other than any issuance and sale to a Subsidiary of the Borrower), less the
amount of any cash, or the fair market value of any other assets, distributed by
the Borrower or any of its Restricted Subsidiaries upon such conversion or
exchange (other than to the Borrower or any of its Restricted Subsidiaries);
plus

 

(c)                                  to the extent not otherwise included in the
calculation of Excess Cash Flow for purposes of clause (a) above, 100% of
(x) any amount received in cash by the Borrower or any of its Restricted
Subsidiaries as dividends, distributions or return of capital from, or payment
of interest or principal on any loan or advance to, and (y) the aggregate net
cash proceeds received by the Borrower or any of its Restricted Subsidiaries
upon the sale or other disposition of, the investee (other than an Unrestricted
Subsidiary of the Borrower) of any Investment made by the Borrower and its
Restricted Subsidiaries since the Acquisition Date; provided that the foregoing
sum shall not exceed, in the case of any investee, the aggregate amount of
Investments previously made (and treated as an Investment) by the Borrower or
any of its Restricted Subsidiaries in such investee subsequent to the
Acquisition Date; plus

 

(d)                                 to the extent not otherwise included in the
calculation of Excess Cash Flow for purposes of clause (a) above, 100% of
(x) any amount received in cash by the Borrower or any of its Restricted
Subsidiaries as dividends, distributions or return of capital from, or payment
of interest or principal on

 

11

--------------------------------------------------------------------------------


 

any loan or advance to, or upon the sale or other disposition of the Equity
Interests of, an Unrestricted Subsidiary of the Borrower and (y) the fair market
value of the net assets of an Unrestricted Subsidiary of the Borrower, at the
time such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary or
is merged, consolidated or amalgamated with or into, or is liquidated into, the
Borrower or any of its Restricted Subsidiaries, multiplied by the Borrower’s
proportionate interest in such Subsidiary; provided that the foregoing sum shall
not exceed, in the case of any Unrestricted Subsidiary, the aggregate amount of
Investments previously made (and treated as an Investment) by the Borrower or
any of its Restricted Subsidiaries in such Unrestricted Subsidiary subsequent to
the Acquisition Date; plus

 

(e)                                  to the extent not otherwise included in the
calculation of Excess Cash Flow for purposes of clause (a) above, 100% of the
amount of any Investment made (and treated as an Investment) since the
Acquisition Date in a Person that subsequently becomes a Restricted Subsidiary
of the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

 

“Barclays” shall have the meaning assigned thereto in the definition of
“Arrangers.”

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrower Notice” shall have the meaning assigned to such term in the definition
of “Guarantee and Collateral Requirements”.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and in the form of Exhibit C, or such other form as shall
be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided
that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

 

12

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Borrower and the
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Intermediate Holdings (or, for any consolidated
statement of cash flows delivered after the Amendment No. 3 Effective Date, the
Borrower) for such period prepared in accordance with GAAP, but excluding any
such expenditure made to restore, replace or rebuild property to the condition
of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such damage, loss, destruction or condemnation.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Capitalized Leases” shall mean leases, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Issuing Bank or Lenders, as collateral
for L/C Exposure or obligations of the Lenders to fund participations in respect
of L/C Exposure, cash or deposit account balances or, if the Collateral Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case in an amount not less than the Minimum Collateral Amount and
pursuant to documentation in form and substance reasonably satisfactory to the
Collateral Agent and the Issuing Bank.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” shall mean any of the following types of Investments, to the
extent owned by Intermediate Holdings, the Borrower or any of the Restricted
Subsidiaries (or, solely in the case of Section 6.04(b)(vi), a Loan Party) free
and clear of all Liens (other than Liens created under the Security Documents
and Liens permitted under Section 6.01(j)):  (a) readily marketable obligations
issued or directly and fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof having maturities of not more
than 360 days from the date of acquisition thereof; provided that the full faith
and credit of the United States of America is pledged in support thereof;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof; (c) commercial paper issued
by any Person organized under the laws of any state of the United States of
America and rated at least “Prime-1” (or the then equivalent grade) by Moody’s
or at least “A-1” (or the then equivalent grade) by S&P, in each case with
maturities of not more than 270 days from the date of acquisition thereof;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) and entered into with a financial
institution satisfying the criteria described in clause (b); and
(e) Investments, classified in accordance with GAAP as current assets of
Intermediate Holdings, the Borrower or any of the Restricted Subsidiaries, in
money market investment programs registered under the Investment Company Act of
1940, which are administered by financial institutions that have the highest

 

13

--------------------------------------------------------------------------------


 

rating obtainable from either Moody’s or S&P; provided that upon the Amendment
No. 3 Effective Date, all references to Intermediate Holdings in this definition
shall no longer apply.

 

“Cash Management Agreement” shall mean any agreement to provide (a) treasury
services, (b) credit card, merchant card, purchasing card or stored value card
services (including, without limitation, the processing of payments and other
administrative services with respect thereto), (c) cash management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking
products or services as may be requested by Borrower or any Restricted
Subsidiary (other than letters of credit and other than loans and advances
except Indebtedness arising from services described in clauses (a) through
(c) of this definition).

 

“Cash Management Bank” shall mean any Person that, (x) with respect to any Cash
Management Agreement entered into on or after the Closing Date, at the time it
enters into a Cash Management Agreement, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement and
(y) with respect to any Cash Management Agreement entered into prior to, and in
effect as of, the Closing Date, Bank of America, N.A.

 

“CERCLA” shall mean the federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, and all regulations and amendments
thereto.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“CFC Holdco” shall mean any Domestic Subsidiary of the Borrower that is treated
as a “disregarded entity” for U.S. federal income tax purposes and the sole
assets of which are equity interests in Foreign Subsidiaries that are CFCs or
other CFC Holdcos.

 

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Exchange Act as in effect on
the Closing Date), other than the Permitted Holders (or any “group” (within the
meaning of Section 13(a) and 14(d) of the Securities Exchange Act as in effect
on the Closing Date) of which any Investor is a member, but only if and for so
long as such Investor beneficially owns more than 50% of the relevant voting
stock of the Borrower owned, directly or indirectly, by such “group”), shall
own, directly or indirectly, beneficially or of record, shares or other
interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower, unless
the Permitted Holders shall own more than such person or group, (b) during any
period of 24 consecutive months, a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated, or (c) any change in
control (or similar event, however denominated) with respect to the Borrower or
a Restricted Subsidiary shall occur under and as defined in any indenture or
agreement in respect of Material Indebtedness to which the Borrower or a
Restricted Subsidiary is a party.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection

 

14

--------------------------------------------------------------------------------


 

Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Original
Term Loans, Tranche B Term Loans, Tranche B-2 Term Loans, Other Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Credit Commitment, Term Loan
Commitment, Incremental Term Loan Commitment or Swingline Commitment.

 

“Closing Date” shall mean the date of the first Credit Event.

 

“Closing Date Side Letter” shall mean a certificate, dated as of the Closing
Date, executed by a Responsible Officer of ADS and ADS Holdings, in the form of
Exhibit Q hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean (a) prior to the Acquisition Date, all “Escrow
Collateral” as defined in the Escrow Agreement and (b) on and after the
Acquisition Date, all the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties; provided, however, that, the
Collateral shall not include any Excluded Assets.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Incremental Revolving Credit Commitment, Term Loan
Commitment, Incremental Term Loan Commitment and Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit D.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of ADS, dated September 2012.

 

“Consolidated EBITDA” shall mean, for any period, Adjusted Net Income plus (or
minus, as appropriate) income taxes, Consolidated Interest Expense,
depreciation, depletion, accretion expense, amortization, restructuring costs
and expenses associated with the integration of acquired companies (including,
without limitation, the Acquired Business and Permitted Acquisitions) with
Intermediate Holdings, the Borrower and the Restricted Subsidiaries (including,
without limitation, severance and relocation expenses), other non-cash expenses
(including, without limitation, impairment charges, non-cash amortization of
debt issuance costs, write-off of deferred financing fees and charges in
connection with the Refinancing and in connection with this Agreement, Amendment
No. 1 and Amendment No. 2, net foreign

 

15

--------------------------------------------------------------------------------


 

exchange gain or loss, and net income or loss from equity accounted investee,
other than equity in the net income of any other Person to the extent actually
received in cash as a dividend or other distribution by Intermediate Holdings,
the Borrower or any Restricted Subsidiary), net gain or loss on sale of capital
assets, nonrecurring expenses or charges (including realized losses (or minus
realized gains) associated with fuel hedges in 2015 and 2016, fair value
adjustments attributable to stock options, restricted share expense, retention
payments made to management of acquired companies (including, without
limitation, the Acquired Business and Permitted Acquisitions) and payments to
management in respect of certain completed acquisitions, in each case to the
extent deducted from (or added to) Adjusted Net Income, without duplication, and
determined in accordance with GAAP.  For all purposes, a pro forma adjustment to
Consolidated EBITDA shall be made to give effect to, without duplication, the
Consolidated EBITDA of Permitted Acquisitions and dispositions by Intermediate
Holdings, the Borrower and any of the Restricted Subsidiaries made during the
applicable reporting period as if such Permitted Acquisition or disposition had
occurred as of the first day of such period (and in the case of Permitted
Acquisitions, upon delivery to the Administrative Agent of a Compliance
Certificate from the Chief Financial Officer, and appropriate documentation
certifying the historical operating results, adjustments and balance sheet of
the Permitted Acquisition).  Such acquired Consolidated EBITDA may be further
adjusted to add back cost savings (net of the amount of actual benefits realized
during such period) projected by Intermediate Holdings to be realized upon such
acquisition (including, without limitation, excess owner’s compensation) as if
such costs savings were realized as of the first day of the applicable reporting
period, in each case to the extent (a) consistent with Regulation S-X under the
Securities Act or (b) so long as (1) such cost savings are reasonably
identifiable and factually supportable, (2) such cost savings are reasonably
expected in good faith to be realized within 12 months of the date of the
calculation of Consolidated EBITDA as evidenced by a certificate of an officer
of Intermediate Holdings dated the date of such calculation accompanied by
reasonable supporting detail, and (3) beginning after the first four (4) full
fiscal quarters following the Closing Date, the aggregate amount of cost savings
added pursuant to this sentence shall not exceed an amount equal to 15% of the
total Consolidated EBITDA for such reporting period prior to giving effect to
such cost savings.  In addition, a pro forma adjustment to Consolidated EBITDA
for any reporting period shall be made to give effect to new contracts with a
municipality for exclusive waste management services which became effective
within the applicable reporting period as if such new contracts were entered
into as of the first day of such period.  Notwithstanding the foregoing,
Consolidated EBITDA for the fiscal quarter ended (w) September 30, 2011 shall be
$109,700,000, (x) December 31, 2011 shall be $109,200,000, (y) March 31, 2012
shall be $93,100,000 and (z) June 30, 2012 shall be $108,600,000.  
Notwithstanding the foregoing, from and after the Amendment No. 3 Effective
Date, all references to Intermediate Holdings in this definition shall be
replaced by references to the Borrower and all calculations hereunder shall be
based upon the consolidated financial statements of the Borrower.

 

“Consolidated Interest Expense” shall mean, for any period, the aggregate amount
of interest required to be paid or accrued by Intermediate Holdings, the
Borrower and the Restricted Subsidiaries during such period on all indebtedness
of Intermediate Holdings, the Borrower and the Restricted Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any Capitalized Lease or any
Synthetic Lease, and including commitment fees, letter of credit fees, agency
fees, balance deficiency fees and similar fees or expenses for such period in
connection with the borrowing of money or any deferred purchase price
obligation, but excluding therefrom (a) the non-cash amortization of debt
issuance costs, (b) the write-off of deferred financing fees and charges in
connection with the Refinancing and in connection with this Agreement, Amendment
No. 1 and Amendment No. 2, in each case, that are classified as interest under
GAAP and (c) any prepayment penalties or premiums.  Notwithstanding the
foregoing, from and after the Amendment No. 3 Effective Date, all references to
Intermediate Holdings in this definition shall be replaced by references to the
Borrower and all calculations hereunder shall be based upon the consolidated
financial statements of the Borrower.

 

16

--------------------------------------------------------------------------------


 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Converted Tranche B Term Loan” shall mean each Tranche B Term Loan held by an
Amendment No. 2 Consenting Lender immediately prior to the Amendment No. 2
Effective Date in an aggregate principal amount of Tranche B Term Loans held by
such Amendment No. 2 Consenting Lender immediately prior to the effectiveness of
Amendment No. 2 (or, if less, the amount notified to such Amendment No. 2
Consenting Lender by the Amendment No. 2 Lead Arranger).

 

“Co-Documentation Agent” shall mean Barclays Bank PLC and Credit Suisse
Securities (USA) LLC.

 

“Co-Syndication Agent” shall mean Macquarie Capital (USA) Inc. and UBS
Securities LLC.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

 

“CS Securities” shall have the meaning assigned thereto in the definition of
“Arrangers.”

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

 

“Cure Rights” shall have the meaning assigned to such term in Section 7.02.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas, a New York bank.

 

“Debt Fund Affiliate” shall mean an Affiliate of the Investors that is a bona
fide debt fund or an investment vehicle that is primarily engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business and with respect
to which no Affiliate of the Investors or investment vehicles managed or advised
by any Affiliate of the Investors that is not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business makes investment
decisions.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.25(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be

 

17

--------------------------------------------------------------------------------


 

funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(e) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.25(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the grant of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or entering into an agreement to do any of the foregoing.

 

“Disqualified Institution” shall mean those Persons (or Affiliates of such
Persons) who are competitors of the Borrower or its subsidiaries or the
Investors and identified in writing to the Administrative Agent from time to
time; provided that such Persons (or Affiliates of such Persons) shall be
reasonably satisfactory to the Administrative Agent.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
91st day after the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer

 

18

--------------------------------------------------------------------------------


 

thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the 91st day after the Term
Loan Maturity Date.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Restricted Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States of America, any state thereof or the District of Columbia.

 

“Dutch Auction” shall mean an auction conducted by Intermediate Holdings, the
Borrower or a Subsidiary in order to purchase Term Loans as contemplated by
Section 9.04(l), as applicable, in accordance with the Auction Procedures;
provided that after the Amendment No. 3 Effective Date, all references to
Intermediate Holdings in this definition shall no longer apply.

 

“ECF Percentage” shall mean, with respect to any fiscal year, if the Total
Leverage Ratio as of the end of such fiscal year is (x) greater than 5.00:1.00,
50%, (y) equal to or less than 5.00:1.00 but greater than 4.50:1.00, 25% and
(z) equal to or less than 4.50:1.00, 0%.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (a) in the case of any assignment of Term Loans,
(i) a Lender, (ii) an Affiliate of a Lender, (iii) a Related Fund of a Lender
and (iv) any other Person (other than a natural person or a Disqualified
Institution) approved by the Administrative Agent and, unless an Event of
Default pursuant to Section 7.01(a), (f) or (g) has occurred and is continuing
or in the case of assignments during the primary syndication of the Commitments
and Loans, the Borrower (each such approval not to be unreasonably withheld,
conditioned or delayed); provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and (b) in the case of any assignment of a Revolving
Credit Commitment, (i) a Revolving Credit Lender, (ii) an Affiliate of a
Revolving Credit Lender, (iii) a Related Fund of a Revolving Credit Lender and
(iv) any other Person (other than a natural person or a Disqualified
Institution) approved by the Administrative Agent, the Issuing Bank, the
Swingline Lender and, unless an Event of Default pursuant to Section 7.01(a),
(f) or (g) has occurred and is continuing or in the case of assignments during
the primary syndication of the Commitments and Loans, the Borrower (each such
approval not to be unreasonably withheld, conditioned or delayed); provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof.  Notwithstanding the
foregoing, “Eligible Assignee” shall not include (x) Intermediate

 

19

--------------------------------------------------------------------------------


 

Holdings, any of Intermediate Holdings’ Affiliates (it being understood and
agreed that assignments to Intermediate Holdings, the Borrower, a Subsidiary or
a Fund Affiliate may be made pursuant to Sections 9.04(k) and (l)) or (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (y).  Notwithstanding the foregoing, after the Amendment No. 3
Effective Date, all references to Intermediate Holdings in this definition shall
be replaced by references to the Borrower.

 

“Employee Benefit Plan” shall mean an “employee benefit plan” within the meaning
of Section 3(3) of ERISA that is sponsored by, contributed to or in respect of
which Intermediate Holdings, the Borrower or any Restricted Subsidiary could
have any obligation.  Notwithstanding the foregoing, after the Amendment No. 3
Effective Date, all references to Intermediate Holdings in this definition shall
no longer apply.

 

“Endorsements” shall mean ALTA (or equivalent) endorsements to lenders’ policies
of title insurance typically required by commercial lenders , such as “usury,”
“so-called comprehensive coverage over covenants and restrictions,”
“contiguity,” “public road access,” “survey,” “variable rate,” “environmental
lien,” “subdivision,” “mortgage recording tax,” “separate tax lot,” “revolving
credit,” “first loss,” “lender’s doing business” and aggregation to the extent
available in the jurisdiction in which a Significant Real Property is located. 
For avoidance of doubt, “Endorsements” shall not include any endorsement
addressing zoning matters; other than any such endorsement which can be provided
at no cost to the Borrower.

 

“Environmental Laws” shall mean all applicable federal, state, local, and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, injunctions, judgments, governmental restrictions or
requirements, directives, orders (including consent orders) and permits, in each
case, relating to the environment, natural resources, human health and safety or
the presence, Release of, or threatened Release of, or exposure to Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling, disposal or handling of, or the
arrangement for such activities, with respect to any Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether known or unknown, actual or potential,
or contingent or otherwise, arising out of or relating to (a) any Environmental
Law, (b) the generation, manufacture, processing, distribution, use, treatment,
storage, transport, recycling, disposal or handling of, or the arrangement for
such activities, with respect to any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the actual or alleged presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Intermediate Holdings, the Borrower or any Restricted
Subsidiary, is treated as a single employer under Section 414(b) or (c) of the
Code, or solely for purposes of Section 302 of ERISA and Section 412

 

20

--------------------------------------------------------------------------------


 

of the Code, is treated as a single employer under Section 414 of the Code.  For
the avoidance of doubt, when any provision of this Agreement relates to a past
event or period of time, the term “ERISA Affiliate” includes any person who was,
as to the time of such past event or period of time, an “ERISA Affiliate” within
the meaning of the preceding sentence.  Notwithstanding the foregoing, upon the
Amendment No. 3 Effective Date, all references to Intermediate Holdings in this
definition shall no longer apply.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a determination
that any Plan is or is reasonably expected to be in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA), (c) the failure to
satisfy any requirement of the Pension Funding Rules, (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (e) the
termination, or the filing of a notice of intent to terminate, any Plan pursuant
to Section 4041(c) of ERISA, (f) the receipt by Intermediate Holdings, the
Borrower, any Restricted Subsidiary or any ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (g) the cessation of
operations at a facility of the Borrower, any Restricted Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA,
(h) conditions contained in Section 303(k)(1)(A) of ERISA for imposition of a
lien shall have been met with respect to any Plan, (i) the receipt by
Intermediate Holdings, the Borrower, any Restricted Subsidiary or any ERISA
Affiliates of any notice from a Multiemployer Plan of a determination that a
Multiemployer Plan is experiencing, or is reasonably expected to experience a
termination under Section 4041A(a)(2) of ERISA or (j) the occurrence of a
non-exempt “prohibited transaction” with respect to which the Borrower or any of
the Restricted Subsidiaries is a “disqualified individual” (within the meaning
of Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or with respect to which Intermediate Holdings, the
Borrower or any such Restricted Subsidiary could otherwise be liable. 
Notwithstanding the foregoing, upon the Amendment No. 3 Effective Date, all
references to Intermediate Holdings in this definition shall no longer apply.

 

“Escrow Account” shall mean the escrow account established with the
Administrative Agent pursuant to the Escrow Agreement.

 

“Escrow Agreement” shall mean the Escrow Agreement, dated as of the Closing
Date, by and among the Escrow Borrower and the Administrative Agent, in
substantially the form of Exhibit P.

 

“Escrow Borrower” shall have the meaning assigned to such term in the
introductory statements hereto.

 

“Escrow Funds” shall have the meaning assigned to such term in the introductory
statements hereto.

 

“Escrow Issuer” shall mean ADS Waste Escrow Corp.

 

“Escrow Termination Date” shall mean the earliest to occur of (i) the Outside
Date, if the conditions set forth in Section 4.03 have not been satisfied or
waived prior to such date, (ii) the receipt by the Administrative Agent of a
notice in writing from the Escrow Borrower or Holdings that Holdings will not
pursue the consummation of the Acquisition or (iii) the Loans having been
declared due and payable in accordance with Section 7.01.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

21

--------------------------------------------------------------------------------


 

“Eurodollar,” when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of Intermediate Holdings,
beginning with the year ending December 31, 2013, without duplication, an amount
equal to Consolidated EBITDA for such fiscal year, minus (a) Consolidated
Interest Expense actually paid in cash during such fiscal year, minus (b) all
Taxes actually paid in cash during such fiscal year, minus (c) Capital
Expenditures and closure and post-closure expenditures made in cash during such
fiscal year to the extent funded with internally-generated cash flows (excluding
any reimbursement or other third party payments from private or governmental
entities), minus (d) the cash purchase price paid in such fiscal year in
connection with Permitted Acquisitions made during such fiscal year to the
extent funded with internally-generated cash flows, minus (e) regularly
scheduled principal amortization payments made in cash pursuant to Section 2.11
or with respect to Intermediate Holdings’, the Borrower’s and the Restricted
Subsidiaries’ other Total Consolidated Debt during such fiscal year, minus
(f) to the extent that any of the following expenses were added in the
calculation of Consolidated EBITDA and were paid in cash during such fiscal
year: (i) to the extent added in the calculation of Consolidated EBITDA,
restructuring costs and expenses associated with the integration of acquired
companies (including, without limitation, the Acquired Business and Permitted
Acquisitions) with Intermediate Holdings, the Borrower and the Restricted
Subsidiaries (including, without limitation, severance and relocation expenses),
(ii) to the extent added in the calculation of Consolidated EBITDA, nonrecurring
expenses or charges, and (iii) to the extent added in the calculation of
Consolidated EBITDA, retention payments made to management of acquired companies
(including, without limitation, the Acquired Business and Permitted
Acquisitions) and payments to management in respect of certain completed
acquisitions, minus (g) to the extent added in the calculation of Consolidated
EBITDA, the amount of any cost savings (net of the amount of actual benefits
realized during such period) projected by Intermediate Holdings to be realized
upon an acquisition (including, without limitation, excess owner’s
compensation), minus (h) any increases in the accounts receivable and any
decreases in the accounts payable of the Borrower and the Restricted
Subsidiaries during such fiscal year, plus (i) any decreases in the accounts
receivable and any increases in the accounts payable of the Borrower and the
Restricted Subsidiaries during such fiscal year.  Notwithstanding the foregoing,
from and after the Amendment No. 3 Effective Date, all references to
Intermediate Holdings in this definition shall be replaced by references to the
Borrower and all calculations hereunder shall be based upon the consolidated
financial statements of the Borrower.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean each of the following:  (a) all assets of any
Excluded Subsidiary, (b) all Equity Interests in any Excluded Subsidiary
described in clauses (c) through (g) of the definition of such term, (c) all
Real Estate other than Significant Real Property, (d) letter of credit rights
(except to the extent constituting a support obligation for other Collateral as
to which the perfection of security interests in such other Collateral and the
support obligation is accomplished solely by the filing of a UCC-1 financing
statement) and commercial tort claims, in each case with a value of less than
$5,000,000, (e) Equity Interests of Subsidiaries that are not Wholly Owned
Subsidiaries and joint ventures, to the extent prohibited under the
organizational documents of such Subsidiaries or joint ventures, (f) licenses,
instruments and agreements (other than proceeds and receivables thereof) to the
extent, and so long as, a Lien thereon would violate the terms thereof, but
only, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC, the
Bankruptcy Code or any other requirement of law and such prohibition is not
prohibited under Section 6.09, (g) all other assets to the extent a Lien thereon
is prohibited by applicable law (other than proceeds and receivables thereof),

 

22

--------------------------------------------------------------------------------


 

but only to the extent, and for so long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC, Bankruptcy
Code or any other requirement of law, (h) motor vehicles and other assets
subject to certificates of title, (i) other assets to the extent that a Lien
thereon would result in material adverse tax consequences as reasonably
determined by the Borrower, (j) assets with respect to which a Lien thereon
would require any Loan Party to enter into a security agreement or pledge
agreement governed by foreign law, and (k) assets as to which the Administrative
Agent and the Borrower shall reasonably determine that the costs of obtaining a
Lien thereon are excessive in relation to the value of the Lien to be afforded
thereby.

 

“Excluded Contribution” shall mean net cash proceeds, or the fair market value
of property or assets, received by the Borrower as capital contributions after
the Acquisition Date or from the issuance or sale (other than to a Restricted
Subsidiary) of Qualified Stock, in each case, to the extent designated as an
Excluded Contribution by the Borrower and not previously included in the
calculation of the Available Amount.

 

“Excluded Subsidiary” shall mean each of the following:  (a) an Immaterial
Subsidiary, (b) a Subsidiary that is prohibited or restricted by applicable law,
rule or regulation or by any contractual obligation existing on the Acquisition
Date, in the case of the Target or any Subsidiary of the Target, or after the
Closing Date, in the case of Intermediate Holdings, the ADS Entities and the IWS
Entities, or at the time of acquisition thereof after the Acquisition Date, in
the case of the Target or any Subsidiary of the Target, or the Closing Date, in
the case of Intermediate Holdings, the ADS Entities and the IWS Entities, in
each case, from guaranteeing the Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guarantee unless such consent, approval, license or authorization has been
received, (c) not-for-profit Subsidiaries, if any, (d) Foreign Subsidiaries,
(e) any domestic subsidiary of a Foreign Subsidiary that is a CFC, (f) any CFC
Holdco, (g) an Unrestricted Subsidiary or (h) a Special Purpose Entity. 
Notwithstanding the foregoing, after the Amendment No. 3 Effective Date, all
references to Intermediate Holdings in this definition shall be replaced by
references to the Borrower.

 

“Excluded Taxes” shall mean, with respect to a Recipient or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, (a) Taxes imposed on or measured by
such recipient’s net income, however denominated (or franchise Taxes imposed in
lieu of Taxes on net income), and branch profits Taxes, in each case, imposed by
a jurisdiction as a result of such recipient being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, such jurisdiction, or as a result of any other
present or former connection with such jurisdiction, other than any connection
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, and/or enforced, any Loan Documents, (b) in the case of a Foreign Lender,
any U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Foreign Lender pursuant to a law in effect on the date on which
(i) such Foreign Lender becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 2.21(a)) or (ii) such
Foreign Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.20, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) any withholding Taxes attributable to a Lender’s failure to comply with
Section 2.20(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Advanced Disposal Credit Agreement” shall mean that certain Amended
and Restated Revolving Credit and Term Loan Agreement, dated as of April 21,
2011, by and between Advanced

 

23

--------------------------------------------------------------------------------


 

Disposal and its subsidiaries party thereto as borrowers, Bank of America, N.A.,
as administrative agent, and the other lenders party thereto.

 

“Existing Credit Agreements” shall mean the Existing Advanced Disposal Credit
Agreement and the Existing IWS Credit Agreement.

 

“Existing IWS Credit Agreement” shall mean that certain Revolving Credit and
Term Loan Agreement, dated as of December 14, 2006, by and between IWS and its
subsidiaries party thereto as borrowers, Bank of America, N.A., as
administrative agent, and the other lenders party thereto, as amended heretofore
most recently by the Tenth Amendment thereto, dated as of January 24, 2012.

 

“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of ADS or any of its subsidiaries that (a) is outstanding on the
Closing Date and (b) is listed on Schedule 1.01(a); provided that the Borrower
shall supplement such Schedule as of the Acquisition Date to add any Letter of
Credit previously issued for the account of the Target or any of its
subsidiaries that is outstanding on the Acquisition Date and any letters of
credit issued for the account of ADS or any of its subsidiaries on or after the
Closing Date and outstanding on the Acquisition Date.

 

“Extended Revolving Credit Maturity Date” shall have the meaning assigned to
such term in Section 2.27.

 

“Extended Term Loan Maturity Date” shall have the meaning assigned to such term
in Section 2.27.

 

“Extending Lenders” shall have the meaning assigned to such term in
Section 2.27.

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.27.

 

“Extension Offer” shall have the meaning assigned to such term in Section 2.27.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future Treasury
regulations or official interpretations thereof and any agreement entered
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated as of July 18, 2012, among Holdings
and the Arrangers.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

24

--------------------------------------------------------------------------------


 

“Financing Disposition” shall mean any sale, transfer, conveyance or other
disposition of, or creation or incurrence of any Lien on, property or assets by
the Borrower or any Subsidiary thereof to or in favor of any Special Purpose
Entity, or by any Special Purpose Subsidiary, in each case in connection with
the incurrence by a Special Purpose Entity of Indebtedness, or obligations to
make payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean a Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Pro Rata
Percentage of the outstanding L/C Exposure with respect to Letters of Credit
issued by the Issuing Bank other than L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Pro Rata Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fuel Derivatives Obligations” shall mean fuel price swaps, fuel price caps and
fuel price collar and floor agreements, and similar agreements or arrangements
designed to protect against or manage fluctuations in fuel prices.

 

“Fund Affiliate” shall mean, collectively, any Debt Fund Affiliate and any
Non-Debt Fund Affiliate.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(g).

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or legislative or regulatory
body.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so

 

25

--------------------------------------------------------------------------------


 

as to enable the primary obligor to pay such Indebtedness or other obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit E, among Intermediate Holdings,
the Borrower, the Subsidiaries party thereto and the Collateral Agent for the
benefit of the Secured Parties; provided that, from and after the Amendment
No. 3 Effective Date, Intermediate Holdings shall have been released from its
obligations thereunder and shall no longer be a party thereto.

 

“Guarantee and Collateral Requirements” shall mean the Collateral Agent shall
have received a Mortgage for each Significant Real Property and, with respect to
each such Mortgage, the following documents:  (a) unless and until such Mortgage
of such property shall have been recorded in the applicable real property
records, a policy or policies or marked up unconditional binder of title
insurance, as applicable, paid for by the Borrower, issued by a nationally
recognized title insurance company reasonably satisfactory to the Collateral
Agent, insuring the Lien of such Mortgage as a valid first Lien on the mortgaged
property and other collateral described therein, free of any other Liens except
Permitted Collateral Liens, together with such Endorsements as the Collateral
Agent may reasonably request, in an amount equal to the fair market value of the
real estate as reasonably estimated by the Borrower based on available
information including, book value, assessed value, existing title policy amounts
and existing appraisals, and otherwise reasonably acceptable to the Collateral
Agent; (b) upon the reasonable request of the Collateral Agent, a zoning
compliance letter from the applicable zoning or planning authority having
jurisdiction over such property; (c) upon the reasonable request of the
Collateral Agent, a survey certified to Collateral Agent and the title company
in form and substance reasonably satisfactory to the Collateral Agent as may be
reasonably required to cause the title company to issue the title policies;
(d) an opinion of local counsel, which local counsel shall be selected by the
Borrower and approved by the Collateral Agent in the Collateral Agent’s
reasonable discretion, substantially in the form attached hereto as Exhibit F;
(e) other than with respect to Significant Real Properties that the Borrower
demonstrates contain no Buildings (as defined under the Flood Insurance Laws),
the following documents and instruments on the dates specified below: no later
than three Business Days prior to the date on which such Mortgage is executed
and delivered, in order to comply with the Flood Insurance Laws: (i) a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination form, (ii) if the improvement(s) to the improved real property is
located in a special flood hazard area, a notification to the Borrower about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each Loan Party relating thereto (“Borrower Notice”) and, if
applicable, notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
does not participate in the NFIP, (iii) documentation evidencing the Borrower’s
receipt of the Borrower Notice and (iv) if the Borrower Notice is required to be
given and flood insurance is available in the community in which the property is
located, a copy of the flood insurance policy required by Section 5.07(b), the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Collateral Agent;
(f) upon the reasonable request of the Collateral Agent, customary Phase I
environmental site assessment reports (“Phase Is”) (to the extent not already
provided) and reliance letters for such Phase Is (which Phase Is and reliance
letters shall be in form and substance reasonably acceptable to the Collateral
Agent) and any other environmental information as the Collateral Agent shall
reasonably request; and (g) such other instruments and documents (including
consulting engineer’s reports (with respect to improvements having an assessed
value of $2,000,000 or more) and lien searches) as the Collateral Agent shall
reasonably request.

 

“Guarantors” shall mean, upon their execution and delivery of the Guarantee and
Collateral Agreement, Intermediate Holdings and the Subsidiary Guarantors. 
Notwithstanding the foregoing, after

 

26

--------------------------------------------------------------------------------


 

the Amendment No. 3 Effective Date, Intermediate Holdings shall no longer be
required to be a Guarantor.

 

“Hazardous Materials” shall mean all explosive, ignitable, corrosive, reactive
or radioactive substances, materials or wastes, hazardous or toxic substances,
materials or wastes or any pollutants or contaminants, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all
substances, materials or wastes of any nature regulated pursuant to, or which
can form the basis of liability under, any Environmental Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
Fuel Derivatives Obligations.

 

“Holdings” shall mean Star Atlantic Waste Holdings II, L.P., a Delaware limited
partnership.

 

“Immaterial Subsidiary” shall mean at any time, a Subsidiary (prior to the
Amendment No. 3 Effective Date, other than the Borrower), designated by the
Borrower to the Administrative Agent in writing as an Immaterial Subsidiary;
provided that (a) together with all other Immaterial Subsidiaries, such
Subsidiary owns less than an aggregate of five percent (5.0%) of the
consolidated total assets of Intermediate Holdings, the Borrower and the
Subsidiaries, as of the last day of the four quarter period to which the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.02(a) relates, and (b) no Subsidiary may be an Immaterial Subsidiary
if such Subsidiary guarantees the Senior Notes or any Permitted Ratio Debt. 
Notwithstanding the foregoing, after the Amendment No. 3 Effective Date, all
references to Intermediate Holdings in this definition shall no longer apply.

 

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Incremental Loan Assumption Agreements” shall mean any Incremental Term Loan
Assumption Agreement and any Incremental Revolving Loan Assumption Agreement, as
applicable.

 

“Incremental Loan Commitments” shall mean the Incremental Term Loan Commitments
and the Incremental Revolving Credit Commitments.

 

“Incremental Loan Lenders” shall mean Incremental Term Lenders and Incremental
Revolving Loan Lenders, as applicable.

 

“Incremental Loans” shall mean Loans comprised of Incremental Term Loans and
Incremental Revolving Loans, as applicable.

 

“Incremental Loans Amount” shall mean, at any time, the excess, if any, of
(a) $325,000,000 over (b) the aggregate amount of all Incremental Loan
Commitments established (and, without duplication, Incremental Loans incurred)
prior to such time pursuant to Section 2.26.

 

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Incremental Revolving Lender, established pursuant to Section 2.26, to make
Incremental Revolving Loans to the Borrower.

 

“Incremental Revolving Lender” shall mean a Lender with an Incremental Revolving
Credit Commitment or an outstanding Incremental Revolving Loan.

 

27

--------------------------------------------------------------------------------


 

“Incremental Revolving Loan Assumption Agreement” shall mean an Incremental
Revolving Loan Assumption Agreement among, and in form and substance reasonably
satisfactory to, the Borrower, the Administrative Agent and one or more
Incremental Revolving Lenders.

 

“Incremental Revolving Loans” shall mean a Loan made pursuant to an Incremental
Revolving Credit Commitment.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Incremental
Term Lender, established pursuant to Section 2.26, to make Incremental Term
Loans to the Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” shall mean term loans made by one or more Incremental
Term Lenders to the Borrower pursuant to Section 2.01(c).  Incremental Term
Loans may be made in the form of additional Term Loans or, to the extent
permitted by Section 2.26 and provided for in the relevant Incremental Term Loan
Assumption Agreement, Other Term Loans.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business which are not overdue in accordance with their terms
or the Borrower’s normal or ordinary business practices or which are being
contested in good faith), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) net obligations of such Person under any
Hedging Agreements, valued at the Agreement Value thereof, (j) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests of such Person or any other Person or
any warrants, rights or options to acquire such equity interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (k) all
obligations of such Person as an account party in respect of letters of credit
and (l) all obligations of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner.

 

28

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial Tranche B Lender” shall mean the Person identified as such in Amendment
No. 1.

 

“Initial Tranche B-2 Lender” shall mean the Person identified as such in
Amendment No. 2.

 

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit G evidencing indebtedness as contemplated by Section 6.02(h).

 

“Interest Election Request” shall mean a notice and request substantially in the
form of Exhibit H delivered pursuant to Section 2.10.

 

“Interest Payment Date” shall mean (i) the Acquisition Date and, thereafter,
(ii)(a) with respect to any ABR Loan (including any Swingline Loan), the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Borrowing, the last day of the Interest Period applicable to
such Borrowing and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 (or, if agreed by
all relevant Lenders, 9 or 12, or, at the sole discretion of the Administrative
Agent, a period shorter than 1 calendar month) months thereafter, as the
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Borrowing shall extend beyond
the maturity date of such Borrowing.  Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Intermediate Holdings” shall mean Advanced Disposal Waste Holdings Corp., a
Delaware corporation.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (in one transaction or a series of transactions) (or assumption, as
applicable) of capital stock or other Equity Interests, Indebtedness, assets
constituting a business unit or all or a substantial part of the business of,
another Person or (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees

 

29

--------------------------------------------------------------------------------


 

Indebtedness of such other Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, but less the return of any capital invested paid in cash.

 

“Investors” shall mean Highstar Capital II, LP, Highstar Capital III, LP and
their respective Affiliates.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean, as the context may require, (a) DBTCA, acting through
any of its Affiliates or branches, in its capacity as the issuer of Letters of
Credit hereunder, (b) Bank of America, N.A., (c) Barclays Bank PLC, (d) Credit
Suisse AG, acting through any of its Affiliates or branches as it deems
appropriate and (e) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or Section 2.23(k), with respect to Letters of Credit issued by
such Lender.  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or branches of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate or branch
with respect to Letters of Credit issued by such Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“IWS” shall mean Highstar Waste Holdings Corp., a Delaware corporation, which,
on or prior to the Acquisition Date, is expected to be renamed Advanced Disposal
Services East, Inc.

 

“IWS Entities” shall mean IWS and its subsidiaries.

 

“Joinder Agreement” shall mean a signature page to this Agreement executed as of
the Acquisition Date by the Borrower and Intermediate Holdings.

 

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.23, as
such commitment is set forth on Schedule 2.01(b).

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of the Restricted Subsidiaries with respect to workers compensation, surety
bonds and other similar statutory obligations and (ii) such other obligations of
Intermediate Holdings, the Borrower or any of the Restricted Subsidiaries as are
not prohibited pursuant to the terms of this Agreement (other than obligations
in respect of (x) the Senior Notes, (y) any other Indebtedness or other
obligations that are subordinated in right of payment to the Obligations and
(z) any Equity Interests).  Notwithstanding the foregoing, after the Amendment
No. 3 Effective Date, all references to Intermediate Holdings in this definition
shall no longer apply.

 

30

--------------------------------------------------------------------------------


 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01(a) (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.  Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.23 and the Existing Letters of Credit.

 

“LIBO Rate” shall mean:

 

(a)           with respect to any Eurodollar Borrowing for any Interest Period,
the rate per annum equal to the British Bankers Association (or any successor
Person recognized by the Administrative Agent as providing such rate) LIBOR Rate
(“BBA LIBOR”) as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) on the date that is two
Business Days prior to the commencement of such Interest Period, for deposits in
Dollars for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent (or Affiliate) at approximately 11:00 a.m. (London time) on
the date that is two Business Days prior to the beginning of such Interest
Period; and

 

(b)           for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars for a period equal
to such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the ABR Loan being
made or maintained and with a term equal to one month would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

“Lien” shall mean, (a) with respect to any asset, (i) any mortgage, deed of
trust, lien (statutory or other), pledge, hypothecation, assignment,
encumbrance, license, charge preference, priority or security interest of any
kind or nature whatsoever in or on such asset (including any easement, right of
way or other encumbrance on title to real property) and (ii) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (b) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Term Loan Assumption Agreement, Amendment No. 1,
Amendment No. 2, Amendment No. 3, the Notes, if any, the Fee Letter, the Closing
Date Side Letter and any other document executed in connection with the
foregoing.

 

“Loan Parties” shall mean (a) the Escrow Borrower and (b) on and after the
Acquisition Date, Intermediate Holdings, the Borrower and the Subsidiary
Guarantors; provided that after the Amendment No. 3 Effective Date, Intermediate
Holdings shall no longer be required to be a Loan Party.

 

31

--------------------------------------------------------------------------------


 

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

 

“Macquarie Capital” shall have the meaning assigned thereto in the definition of
“Arrangers.”

 

“Mandatory Borrowing” shall have the meaning specified in Section 2.22(f).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities or financial condition of Intermediate Holdings, the Borrower and
the Subsidiaries, taken as a whole, (b) a material impairment of the ability of
Intermediate Holdings, the Borrower and the other Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under the Loan Documents, taken as a whole.  Notwithstanding the foregoing,
after the Amendment No. 3 Effective Date, all references to Intermediate
Holdings in this definition shall no longer apply.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Intermediate Holdings, the Borrower or a Restricted
Subsidiary in an aggregate principal amount exceeding $40,000,000.  For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Intermediate Holdings, the Borrower or a Restricted Subsidiary in respect of
any Hedging Agreement at any time shall be the Agreement Value of such Hedging
Agreement at such time.  Notwithstanding the foregoing, after the Amendment
No. 3 Effective Date, all references to Intermediate Holdings in this definition
shall no longer apply.

 

“Maturity Date” shall mean, as applicable, each Incremental Term Loan Maturity
Date, the Extended Term Loan Maturity Date, the Revolving Credit Maturity Date
and the Term Loan Maturity Date.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall mean, as of the Closing Date, the owned real
properties of Intermediate Holdings, ADS, the ADS Entities and the IWS Entities
that all are to become Loan Parties on the Acquisition Date that are specified
on Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted; provided that
the Borrower shall supplement such Schedule as of the Acquisition Date to add
any necessary information with respect to the owned real properties of the
Target and its subsidiaries and additional Significant Real Property acquired by
Intermediate Holdings, ADS, the ADS Entities and the IWS Entities on or after
the Closing Date and prior to the Acquisition Date.  Notwithstanding the
foregoing, after the Amendment No. 3 Effective Date, all references to
Intermediate Holdings in this definition shall no longer apply.

 

“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt and
other similar security documents delivered pursuant to Section 5.13, 5.16 or
5.18 substantially in the form of Exhibit I-1 or I-2, as applicable.

 

32

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which Intermediate Holdings, the Borrower, any
Restricted Subsidiary or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.  Notwithstanding the foregoing, after the
Amendment No. 3 Effective Date, all references to Intermediate Holdings in this
definition shall no longer apply.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and Intermediate Holdings’ good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash Proceeds)
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided that, if (x) the Borrower intends to reinvest such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and the Restricted Subsidiaries within 365 days of receipt of such proceeds and
(y) no Default or Event of Default shall have occurred and shall be continuing
at the time of such Asset Sale or at the proposed time of the application of
such proceeds, such proceeds shall not constitute Net Cash Proceeds except to
the extent not so used at the end of such 365-day period (or, if the Borrower or
a Restricted Subsidiary has contractually committed (with a Person other than an
Investor, any fund managed by an Investor or any subsidiary thereof) within 365
days following receipt of such cash proceeds to reinvest such cash proceeds, the
later of (x) such 365th day and (y) 180 days from the date of such commitment)
at which time such proceeds shall be deemed to be Net Cash Proceeds; and
(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.  Notwithstanding the foregoing,
after the Amendment No. 3 Effective Date, all references to Intermediate
Holdings in this definition shall be replaced by references to the Borrower.

 

“NFIP” shall have the meaning assigned to such term in the definition of
“Guarantee and Collateral Requirements.”

 

“Non-Debt Fund Affiliate” shall mean an Affiliate of the Investors that is
neither Intermediate Holdings, the Borrower, a Subsidiary nor a Debt Fund
Affiliate.  Notwithstanding the foregoing, after the Amendment No. 3 Effective
Date, all references to Intermediate Holdings in this definition shall no longer
apply.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Not Otherwise Applied” shall mean, with reference to any proceeds of any
transaction or event or of Excess Cash Flow or the Available Amount that is
proposed to be applied to a particular use or transaction, that such amount
(a) was not required to prepay Loans pursuant to Section 2.13(c) (other than as
a result of clause (y) thereof) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction (including, without limitation, Investments permitted under
Section 6.02(n), Permitted Acquisitions permitted under Section 6.04(b)(ix),
Restricted Payments permitted under Section 6.06(f) or repayments, repurchases
or redemptions of the Senior Notes permitted under Section 6.11(z)).

 

33

--------------------------------------------------------------------------------


 

“Notes” shall mean any promissory notes evidencing the Term Loans, Other Term
Loans, Revolving Loans or Swingline Loans, if any, executed and delivered
pursuant to Section 2.04(d) and substantially in the form of Exhibit J-1, J-2 or
J-3, as applicable.

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

 

“OFAC” shall have the meaning assigned to such term in Section 3.16(a).

 

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and including any certificate or articles of formation or
organization of such entity.

 

“Original Term Loan Commitment” shall mean, as to each Term Lender, its
obligation to make a Term Loan to the Borrower pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01(a) under the caption “Term Loan Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.26).

 

“Original Term Loans” shall mean the loans made on the Closing Date under the
Original Term Loan Commitments pursuant to Section 2.01(a).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, excluding any such Tax imposed as
a result of an assignment by a Lender (an “Assignment Tax”), but only if
(i) such Assignment Tax is imposed as a result of a present or former connection
of the assignor or assignee with the jurisdiction imposing such Assignment Tax
(other than any connection arising from having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to and/or enforced any Loan Documents) and (ii) such assignment was not made at
the request of the Borrower pursuant to Section 2.21.

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Outside Date” shall mean January 31, 2013.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(f).

 

“Participant Register” shall have the meaning specified in Section 9.04(f).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Pension Act” shall mean the Pension Protection Act of 2006.

 

34

--------------------------------------------------------------------------------


 

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum funding standards (including required contributions and any installment
payment thereof) to Plans and set forth in, Sections 412, 430, 431, 432 and 436
of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(b).

 

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.27.

 

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, the Liens permitted under Section 6.01 and (b) in the case
of Mortgaged Property, “Permitted Collateral Liens” shall mean the Liens
described in clauses (a), (c), (d), (g), (h), (o), (p) and (u) of Section 6.01.

 

“Permitted Cure Securities” shall mean equity securities (other than
Disqualified Stock) of Intermediate Holdings that are designated as Permitted
Cure Securities in a certificate delivered by Intermediate Holdings to the
Administrative Agent that are issued in connection with Cure Rights being
exercised by the Borrower under Section 7.02 (the net proceeds of which are
contributed to the common equity of the Borrower).  Notwithstanding the
foregoing, after the Amendment No. 3 Effective Date, all references to
Intermediate Holdings in this definition shall be replaced by references to the
Borrower.

 

“Permitted Holders” shall mean the Investors, their managed funds and their
Affiliates and respective subsidiaries (other than Intermediate Holdings and its
Subsidiaries).  Notwithstanding the foregoing, after the Amendment No. 3
Effective Date, all references to Intermediate Holdings in this definition shall
be replaced by references to the Borrower.

 

“Permitted Ratio Debt” shall mean Indebtedness of Intermediate Holdings, the
Borrower or a Restricted Subsidiary (including, without limitation, Indebtedness
to third party sellers in connection with Permitted Acquisitions); provided that
(a) such Indebtedness is (i) unsecured or (ii) secured on a second lien basis,
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent, (b) such Indebtedness does not mature prior to the date
that is one hundred eighty-one (181) days after the latest Maturity Date at the
time such Indebtedness is incurred, (c) such Indebtedness has no scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase upon a change of control or asset sale and
customary acceleration rights after an event of default) prior to the date that
is one hundred eighty-one (181) days after the latest Maturity Date at the time
such Indebtedness is incurred, (d) after giving effect thereto and to the use of
the proceeds thereof, (i) no Default or Event of Default shall exist or result
therefrom and (ii) Intermediate Holdings shall be in compliance, on a pro forma
basis, with the financial covenant contained in Section 6.13 (regardless of
whether Intermediate Holdings is otherwise required to comply with such
financial covenant at such time) and (e) such Indebtedness is issued on market
terms for the type of Indebtedness issued and for issuers having a similar
credit profile and in any event (other than pricing and premiums) not materially
less favorable to Intermediate Holdings, the Borrower, the Restricted
Subsidiaries and the Lenders than the terms and conditions of this Agreement;
provided that a certificate of Intermediate Holdings as to the satisfaction of
the conditions described in clause (e) above shall be delivered at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that
Intermediate Holdings has determined in good faith that such terms and
conditions satisfy the foregoing requirements.  Notwithstanding the foregoing,

 

35

--------------------------------------------------------------------------------


 

after the Amendment No. 3 Effective Date, all references to Intermediate
Holdings in this definition shall be replaced by references to the Borrower.

 

“Permitted Refinancing” shall mean any refinancing, restructuring, refunding,
renewal, extension or replacement of Indebtedness permitted hereunder; provided
that (i) the principal amount of such indebtedness is not increased at the time
of such refinancing, restructuring, refunding, renewal, extension or replacement
(except by an amount equal to accrued interest and any reasonable premiums, fees
and expenses incurred, in connection with such refinancing, restructuring,
refunding, renewal, extension or replacement), (ii) the result of such
refinancing, restructuring, refunding, renewal, extension or replacement shall
not be an earlier maturity date or decreased weighted average life of such
Indebtedness and (iii) the terms relating to collateral (if any) and
subordination (if any), and other material terms, taken as a whole, of any such
refinancing, restructuring, refunding, renewal, extension or replacement
indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are not materially less favorable (taken as a whole) to
the Loan Parties or the Secured Parties than the terms of the agreements or
instruments governing the Indebtedness being refinanced, refunded, renewed,
restructured, extended or replaced.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Phase Is” shall have the meaning assigned to such term in the definition of
“Guarantee and Collateral Requirements.”

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is covered by Title IV of ERISA, and in respect of which Intermediate
Holdings, the Borrower, any Restricted Subsidiary or any ERISA Affiliate is or,
if such plan were terminated, under Section 4069 of ERISA would be, deemed to be
an “employer” as defined in Section 3(5) of ERISA.  Notwithstanding the
foregoing, after the Amendment No. 3 Effective Date, all references to
Intermediate Holdings in this definition shall no longer apply.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.26(b).

 

“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.26(b).

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by DBTCA as its prime rate in effect at its principal office in New York
City and notified to the Borrower.  The prime rate is a rate set by DBTCA based
upon various factors including DBTCA’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such rate.

 

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

 

“Pro Rata Percentage” of any (a) Revolving Credit Lender at any time shall mean
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment and (b) Term Lender at any time shall mean
the percentage of the aggregate Term Loan Commitment represented by such
Lender’s Term Loan Commitment.  In the event the Revolving Credit Commitments

 

36

--------------------------------------------------------------------------------


 

shall have expired or been terminated, the Pro Rata Percentages shall be
determined on the basis of the Revolving Credit Commitments most recently in
effect, giving effect to any subsequent assignments.

 

“Public Company” shall have the meaning assigned to such term in the definition
of “Qualified Public Offering.”

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Public Offering” shall mean the underwritten public offering of
common Equity Interests of Holdings, Intermediate Holdings or the Borrower (the
Person making such offer being the “Public Company”) pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act that results in at least $75,000,000 of Net
Cash Proceeds to the Public Company.

 

“Qualified Stock” shall mean any Equity Interests of the Borrower, Intermediate
Holdings (prior to the Amendment No. 3 Effective Date) or Holdings, other than
Disqualified Stock.

 

“Real Estate” shall mean all real property at any time owned, operated, granted
(as grantor or grantee) or leased (as lessee or sublessee) by the Borrower or a
Restricted Subsidiary, or a Subsidiary in the case of Sections 3.09, 5.08 and
5.14.

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

 

“Refinancing” shall mean the repayment in full and termination of (i) the
Existing Credit Agreements and (ii) all of the outstanding Indebtedness of
Intermediate Holdings and its subsidiaries, collectively listed on Schedule
1.01(c); provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any necessary information with respect to any
outstanding Indebtedness of the Target and its subsidiaries that is to be repaid
in full and terminated on the Acquisition Date.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registered Public Accounting Firm” shall have the meaning specified in the
Securities Laws and shall be independent of Intermediate Holdings (or, after the
Amendment No. 3 Effective Date, the Borrower) as prescribed by the Securities
Laws.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, emptying, leaking, dumping,
pumping, injection, pouring, deposit, disposal, escaping, discharge, dispersal,
leaching or migration into or through the

 

37

--------------------------------------------------------------------------------


 

indoor or outdoor environment or into, through, from, within or upon any
building, structure, facility or fixture.

 

“Repayment Date” shall have the meaning given such term in Section 2.11(a)(i).

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

 

“Repricing Event” shall mean (i) any prepayment or repayment of Term Loans with
the proceeds of, or any conversion of Term Loans into, any new or replacement
Indebtedness with an All-in Yield less than the All-in Yield applicable to the
Term Loans subject to such prepayment or repayment and (ii) any amendment to
this Agreement which reduces the All-in Yield applicable to the Term Loans
(including, for the avoidance of doubt, any required assignment by a
non-consenting Lender in connection with any amendment pursuant to
Section 2.21(a)(iv)).

 

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time; provided that the Revolving Loans, L/C Exposure, Swingline Exposure
and unused Revolving Credit Commitments and Term Loan Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Intermediate Holdings, the Borrower or a Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Intermediate
Holdings, the Borrower or a Restricted Subsidiary.  Notwithstanding the
foregoing, after the Amendment No. 3 Effective Date, all references to
Intermediate Holdings in this definition shall no longer apply.

 

“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary.  Unless the context otherwise requires, “Restricted Subsidiaries”
shall include the Borrower.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein)
as such commitment is set forth on Schedule 2.01(a), or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.26 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  Unless the context
shall otherwise require, the term “Revolving Credit Commitment” shall include
the Incremental Revolving Credit Commitments.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate

 

38

--------------------------------------------------------------------------------


 

amount at such time of such Lender’s L/C Exposure, plus the aggregate amount at
such time of such Lender’s Swingline Exposure.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.  Unless the context shall otherwise require,
the term “Revolving Credit Lender” shall include any Incremental Revolving
Lender.

 

“Revolving Credit Maturity Date” shall mean the date that is the earlier of
(x) seven years after the Closing Date and (y) 91 days prior to the Term Loan
Maturity Date.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (ii) of Section 2.01(a).  Unless the context shall
otherwise require, the term “Revolving Loans” shall include any Incremental
Revolving Loans.

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is between a Loan Party and any Cash Management Bank.

 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and the Escrow Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing.

 

“Senior Notes” shall mean the 8.25% Senior Notes due 2020 of the Escrow Issuer,
to be assumed by ADS on the Acquisition Date, in an initial aggregate principal
amount of $550,000,000.

 

“Senior Notes Escrow Agreement” shall mean the “Escrow Agreement”, as defined in
the Senior Notes Indenture.

 

“Senior Notes Indenture” shall mean the indenture governing the Senior Notes.

 

“Senior Secured Net Leverage Ratio” shall mean, on any date, the ratio of
(i) Total Consolidated Secured Debt on such date, net of the aggregate amount of
cash and Cash Equivalents (other than cash or Cash Equivalents restricted in
favor of any Person other than the Administrative Agent or any Lender) held on
such date to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

 

39

--------------------------------------------------------------------------------


 

“Significant Real Property” shall mean (i) the properties so identified on
Schedule 1.01(b) (provided that the Borrower shall supplement such Schedule as
of the Acquisition Date to add any necessary information with respect to the
properties of the Target and its subsidiaries and additional Significant Real
Property acquired by Intermediate Holdings, ADS, the ADS Entities and the IWS
Entities on or after the Closing Date and prior to the Acquisition Date), which
are owned in fee by the Borrower or a Restricted Subsidiary and have an
estimated fair market value in excess of $2,000,000, as reasonably estimated by
the Borrower based on available information including, book value, assessed
value, insured replacement values and existing appraisals, and reasonably
acceptable to the Collateral Agent and (ii) any parcel of real property to which
the Borrower or a Restricted Subsidiary acquires fee title after the Closing
Date with an estimated fair market value after such acquisition in excess of
$2,000,000, as reasonably estimated by the Borrower based on available
information including book value, assessed value, insured replacement values and
existing appraisals, and reasonably acceptable to the Collateral Agent.

 

“Solvent” and “Solvency” shall mean with respect to any Person on any date of
determination, that on such date (a) the sum of the liabilities (including
contingent liabilities) of such Person does not exceed the present fair saleable
value of such Person’s assets, (b) the present fair saleable value of the assets
of such Person is greater than the total amount that will be required to pay the
probable liabilities (including contingent liabilities) of such Person as they
become absolute and matured, (c) the capital of such Person is not unreasonably
small in relation to its business as conducted on such date, (d) such Person has
not, giving effect to any relevant transactions, incurred debts or other
liabilities, including current obligations, beyond its ability to pay such debts
or other liabilities as they become due (whether at maturity or otherwise) and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Purpose Entity” shall mean (i) any Special Purpose Subsidiary or
(ii) any other Person that is engaged in the business of acquiring, selling,
collecting, financing or refinancing accounts (as defined in the UCC as in
effect in any jurisdiction from time to time), other accounts receivable, and/or
related assets.

 

“Special Purpose Financing” shall mean any financing or refinancing of assets
consisting of or including accounts (as defined in the UCC as in effect in any
jurisdiction from time to time), other accounts receivable, and/or related
assets of the Borrower or any Restricted Subsidiary that have been transferred
to a Special Purpose Entity or made subject to a Lien in a Financing
Disposition.

 

“Special Purpose Financing Fees” shall mean distributions or payments made
directly or by means of discounts with respect to any participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings” shall mean representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition;  provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition,

 

40

--------------------------------------------------------------------------------


 

and (y) subject to the preceding clause (x), any such other agreements and
undertakings shall not include any Guarantee of Indebtedness of a Special
Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is not a
Special Purpose Subsidiary.

 

“Special Purpose Subsidiary” shall mean any Subsidiary of the Borrower that
(a) is engaged solely in (x) the business of acquiring, selling, collecting,
financing or refinancing accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time), other accounts receivable
(including any thereof constituting or evidenced by chattel paper, instruments
or general intangibles), all proceeds thereof and all rights (contractual and
other), collateral and other assets relating thereto, and (y) any business or
activities incidental or related to such business, and (b) is designated as a
“Special Purpose Subsidiary” by the Borrower.

 

“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01(a) and (b)(ii), 3.02 (other than clause (b) thereof),
3.04, 3.14, 3.16(a) and (c), 3.19 and 3.20(a).

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
for Eurocurrency Liabilities (as defined in Regulation D of the Board). 
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D.  Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean a subsidiary of Intermediate Holdings (unless the
context otherwise requires, prior to the Amendment No. 3 Effective Date,
“Subsidiaries” shall include the Borrower), or, after the Amendment No. 3
Effective Date, a subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Subsidiary of Intermediate Holdings (or,
after the Amendment No. 3 Effective Date, the Borrower), ADS and IWS listed on
Schedule 1.01(d) (provided that the Borrower shall supplement such Schedule as
of the Acquisition Date to add any necessary information with respect to the
Target and its subsidiaries), and each other Subsidiary that is or becomes a
party to the Guarantee and Collateral Agreement (other than, prior to the
Amendment No. 3 Effective Date, the Borrower).

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to, in
its discretion, make loans pursuant to Section 2.22, as the same may be reduced
from time to time pursuant to Section 2.09.

 

41

--------------------------------------------------------------------------------


 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean, as the context may require, (a) DBTCA, acting
through any of its Affiliates or branches, in its capacity as lender of
Swingline Loans hereunder and (b) any other Lender that may become a Swingline
Lender pursuant to Section 2.22(h), with respect to Swingline Loans made by such
Lender.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

 

“Synthetic Lease” shall mean of any Person (a) a so-called synthetic,
off-balance sheet or tax retention lease, or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Target” shall mean Veolia ES Solid Waste, Inc., a Wisconsin corporation.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.  Unless the context shall otherwise require, the term “Term Lender”
shall include any Incremental Term Lender.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as such commitment is set forth on
Schedule 2.01(a), or in the Assignment and Acceptance pursuant to which such
Lender assumed its Term Loan Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  Unless the context shall otherwise require, the term
“Term Loan Commitments” shall include the Incremental Term Loan Commitments.  As
of the Closing Date, the aggregate principal amount of the Term Loan Commitments
is $1,800,000,000.

 

“Term Loan Maturity Date” shall mean the date that is seven years after the
Closing Date.

 

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

 

“Term Loans” shall mean (i) the Original Term Loans made by the Lenders to the
Escrow Borrower pursuant to clause (i) of Section 2.01(a), (ii) the Tranche B
Term Loans and (iii) the Tranche B-2 Term Loans.  Unless the context shall
otherwise require, the term “Term Loans” shall include any Incremental Term
Loans and Replacement Term Loans.

 

“Tranche B Commitment” shall mean, with respect to the Initial Tranche B Lender,
its commitment to make a Tranche B Term Loan on the Amendment No. 1 Effective
Date in an amount not to exceed the principal amount of Original Term Loans
required to be repaid on the Amendment No. 1 Effective Date pursuant to
Section 2.13(g).

 

42

--------------------------------------------------------------------------------


 

“Tranche B Lender” shall mean, at any time, any Lender that has a Tranche B
Commitment or a Tranche B Term Loan at such time.

 

“Tranche B Term Loan” shall have the meaning set forth in Section 2.01(b).

 

“Tranche B-2 Commitment” shall mean, with respect to the Initial Tranche B-2
Lender, its commitment to make a Tranche B-2 Term Loan on the Amendment No. 2
Effective Date in an amount equal to the aggregate principal amount of all
Tranche B Term Loans outstanding on the Amendment No. 2 Effective Date minus the
aggregate principal amount of the Converted Tranche B Term Loans of all Lenders.

 

“Tranche B-2 Lender” shall mean, at any time, any Lender that has a Tranche B-2
Commitment or a Tranche B-2 Term Loan at such time.

 

“Tranche B-2 Term Loan” shall have the meaning set forth in Section 2.01(c).

 

“Total Consolidated Debt” shall mean, at any time of determination with respect
to Intermediate Holdings, without duplication, whether classified as
Indebtedness or otherwise on the consolidated balance sheet of Intermediate
Holdings, the Borrower and the Restricted Subsidiaries, (a) the aggregate amount
of Indebtedness of Intermediate Holdings, the Borrower and the Restricted
Subsidiaries for (i) borrowed money or credit obtained or other similar monetary
obligations, direct or indirect, (including any unpaid reimbursement obligations
with respect to Letters of Credit, but excluding any contingent obligations with
respect to Letters of Credit outstanding), (ii) all obligations evidenced by
notes, bonds, debentures, or other similar debt instruments (other than
performance bonds, landfill closure and post closure bonds and related closure
and post-closure liability obligations), (iii) the deferred purchase price of
assets or services (other than trade payables incurred in the ordinary course of
business) and (iv) all obligations, liabilities and Indebtedness relating to
Capital Lease Obligations and Synthetic Leases which correspond to principal,
plus (b) Indebtedness of the type referred to in clause (a) of another Person
Guaranteed by Intermediate Holdings, Borrower and the Restricted Subsidiaries. 
Notwithstanding the foregoing, after the Amendment No. 3 Effective Date, all
references to Intermediate Holdings in this definition shall no longer apply.

 

“Total Consolidated Secured Debt” shall mean all Total Consolidated Debt secured
by a Lien on property or assets of Intermediate Holdings, the Borrower or a
Restricted Subsidiary.  Notwithstanding the foregoing, after the Amendment No. 3
Effective Date, all references to Intermediate Holdings in this definition shall
no longer apply.

 

“Total Leverage Ratio” shall mean, on any date, the ratio of (i) Total
Consolidated Debt on such date to (ii) Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect on such date.  As of
the Closing Date, the aggregate principal amount of the Total Revolving Credit
Commitment is $300,000,000.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by Holdings and the Borrower (as assignee of Holdings pursuant to
section 2.9 of the Acquisition Agreement) of the Acquisition Agreement and the
consummation of the transactions contemplated thereby on the Acquisition Date,
(b) the issuance by the Escrow Issuer of the Senior Notes on the Closing Date,
(c) the assumption by ADS of the Senior Notes on the Acquisition Date, (d) the
execution, delivery and performance by the Loan Parties on the Closing Date of
the Loan Documents to be dated as of such date and to which

 

43

--------------------------------------------------------------------------------


 

they are a party and the making of the Borrowings hereunder on the Closing Date
and on the Acquisition Date, (e) the execution, delivery and performance by ADS
and ADS Holdings of the Joinder Agreement on the Acquisition Date and the
assumption by ADS and ADS Holdings of the rights and responsibilities as the
Borrower and Intermediate Holdings, respectively, hereunder, (f) the execution,
delivery and performance by the Loan Parties on the Acquisition Date of the Loan
Documents to be dated as of such date and to which they are a party, (g) the
Refinancing and (h) the application of the proceeds of the Borrowings, together
with the proceeds of the Senior Notes, on the Acquisition Date to pay for the
Transaction Costs.

 

“Transaction Costs” shall mean, with respect to the Transactions, (a) the
purchase price in connection with the Acquisition, (b) the fees, costs and
expenses incurred in connection with the Transactions and (c) the Refinancing.

 

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UBS” shall have the meaning assigned thereto in the definition of “Arrangers.”

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of Intermediate
Holdings listed on Schedule 1.01(e) (provided that the Borrower shall supplement
such Schedule as of the Acquisition Date to add any necessary information with
respect to the Target and its subsidiaries), (b) a Subsidiary of Intermediate
Holdings (or, after the Amendment No. 3 Effective Date, the Borrower) designated
by Intermediate Holdings or the Borrower, as applicable, as an Unrestricted
Subsidiary pursuant to Section 5.17 subsequent to the Acquisition Date and (c) a
subsidiary of an Unrestricted Subsidiary; provided that in no event shall the
Borrower be an Unrestricted Subsidiary.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Lender” shall mean any Lender that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.20(f)(ii)(B)(iii).

 

“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary of
Intermediate Holdings (or, after the Amendment No. 3 Effective Date, the
Borrower) that is a Restricted Subsidiary.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person.

 

44

--------------------------------------------------------------------------------


 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” shall have the meaning assigned to such term in
Section 2.26(b)(ii).

 

SECTION 1.02.                              Terms Generally.  The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, (a) any reference in
this Agreement to any Loan Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement, (b) all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such covenant (or if
the Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders and (c) for purposes of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or capital lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010, or any successor proposal.

 

SECTION 1.03.                              Pro Forma Calculations.  All pro
forma calculations permitted or required to be made by Intermediate Holdings,
the Borrower or a Subsidiary pursuant to this Agreement shall include only those
adjustments that would be (a) permitted or required by Regulation S-X under the
Securities Act, together with those adjustments that (i) have been certified by
a Financial Officer of Intermediate Holdings (or, after the Amendment No. 3
Effective Date, the Borrower) as having been prepared in good faith based upon
reasonable assumptions and (ii) are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent and (b) required
by the definition of Consolidated EBITDA.

 

SECTION 1.04.                              Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Credit
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Credit Borrowing”).

 

45

--------------------------------------------------------------------------------


 

SECTION 1.05.                              Amendment No. 3 Effective Date.  For
purposes of this Agreement, (i) any financial calculations made for fiscal
quarters ended on or after the Amendment No. 3 Effective Date shall be made on
the basis of the consolidated financial statements of the Borrower delivered
pursuant to Section 5.01 hereof and (ii) any financial calculations that include
the results of fiscal quarters ended prior to the Amendment No. 3 Effective Date
shall be made on the basis of, for the fiscal quarters ended prior to the
Amendment No. 3 Effective Date only, the consolidated financial statements of
Intermediate Holdings delivered pursuant to Section 5.01 hereof.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                              Commitments.

 

(a)                                 Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, (i) to make a Term Loan to the Borrower on
the Closing Date in a principal amount not to exceed its Original Term Loan
Commitment and (ii) to make Revolving Loans to the Borrower, at any time and
from time to time on or after the Acquisition Date, and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment;
provided that the aggregate principal amount of Revolving Loans made on the
Acquisition Date shall not exceed $75,000,000.  Within the limits set forth in
clause (ii) of the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans.  Amounts paid or prepaid in respect of Term Loans may
not be reborrowed.

 

(b)                                 Subject to the terms and conditions set
forth in Amendment No. 1, the Initial Tranche B Lender agrees to make a Term
Loan to the Borrower (a “Tranche B Term Loan”) on the Amendment No. 1 Effective
Date in a principal amount not to exceed its Tranche B Commitment.  The Tranche
B Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.02; provided that all Tranche B Term Loans shall on
the Amendment No. 1 Effective Date initially be Eurodollar Loans with an
Interest Period equal to the remaining Interest Period on the Original Term
Loans immediately prior to the Amendment No. 1 Effective Date.  Amounts paid or
prepaid in respect of Tranche B Term Loans may not be reborrowed.

 

(c)                                  Subject to the terms and conditions set
forth in Amendment No. 2, (i) the Initial Tranche B-2 Lender agrees to make a
Term Loan to the Borrower (together with each Loan converted pursuant to clause
(ii) below, a “Tranche B-2 Term Loan”) on the Amendment No. 2 Effective Date in
a principal amount not to exceed its Tranche B-2 Commitment and (ii) each
Converted Tranche B Term Loan of each Amendment No. 2 Consenting Lender shall be
refinanced with a Tranche B-2 Term Loan of equal principal amount of such Lender
effective as of the Amendment No. 2 Effective Date; provided that the Tranche
B-2 Term Loans shall initially consist of Eurodollar Loans with an Interest
Period equal to the remaining Interest Period on the Tranche B Term Loans
immediately prior to the Amendment No. 2 Effective Date.  Notwithstanding the
foregoing, the Tranche B-2 Term Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Section 2.02.  Amounts paid or prepaid in respect of
Tranche B-2 Term Loans may not be reborrowed.

 

46

--------------------------------------------------------------------------------


 

(d)                                 Each Lender having an Incremental Loan
Commitment, severally and not jointly, hereby agrees, subject to the terms and
conditions and relying upon the representations and warranties set forth herein
and in the applicable Incremental Loan Assumption Agreement, to make Incremental
Loans to the Borrower, in an aggregate principal amount not to exceed its
Incremental Loan Commitment.  Amounts paid or prepaid in respect of Incremental
Term Loans may not be reborrowed.

 

SECTION 2.02.                              Loans.

 

(a)                                 Each Loan (other than Swingline Loans) shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their applicable Commitments; provided that the failure of
any Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to
Section 2.02(f) or Loans made pursuant to Section 2.22, (x) the Loans comprising
any Term Borrowing shall be in an aggregate principal amount that is (i) an
integral multiple of $1,000,000 and not less than $5,000,000 (except, with
respect to any Incremental Term Borrowing, to the extent otherwise provided in
the related Incremental Term Loan Assumption Agreement or (ii) equal to the
remaining available balance of the applicable Commitments and (y) the Loans
comprising any Revolving Credit Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $500,000 and not less than $500,000
or (ii) equal to the remaining available balance of the applicable Commitments.

 

(b)                                 Subject to Sections 2.02(f), 2.08, 2.15 and
2.22, each Borrowing shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower may request pursuant to Section 2.03.  Each Lender may at
its option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time; provided further that the Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than twelve Eurodollar Borrowings outstanding hereunder at any time.  For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

(c)                                  Except with respect to Loans made pursuant
to (i) Section 2.02(f) or (ii) Loans made pursuant to Section 2.22 (which Loans
shall be made in accordance with Section 2.22), each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account in New York City as the
Administrative Agent may designate not later than 2:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender agrees, and the Borrower
agrees, to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request any Revolving Credit
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date.

 

(f)                                   If the Issuing Bank shall not have
received from the Borrower the payment required to be made by
Section 2.23(e) within the time specified in such Section, the Issuing Bank will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each Revolving Credit Lender of such
L/C Disbursement and its Pro Rata Percentage thereof.  Each Revolving Credit
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Revolving Credit Lender shall have received such notice later than
12:00 (noon), New York City time, on any day, not later than 10:00 a.m., New
York City time, on the immediately following Business Day), an amount equal to
such Lender’s Pro Rata Percentage of such L/C Disbursement (it being understood
that (i) if the conditions precedent to borrowing set forth in Sections
4.01(b) and (c) have been satisfied, such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender and, to the extent of such payment, the
obligations of the Borrower in respect of such L/C Disbursement shall be
discharged and replaced with the resulting ABR Revolving Credit Borrowing and
(ii) if such conditions precedent to borrowing have not been satisfied, then any
such amount paid by any Revolving Credit Lender shall not constitute a Loan and
shall not relieve the Borrower from their obligations to reimburse such L/C
Disbursement), and the Administrative Agent will promptly pay to the Issuing
Bank amounts so received by it from the Revolving Credit Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to the Issuing Bank, as their interests may appear. 
If any Revolving Credit Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender agrees, and the Borrower agrees to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph to but excluding the date such amount is paid, to
the Administrative Agent for the account of the Issuing Bank at (i) in the case
of the Borrower, a rate per annum equal to the interest rate applicable to ABR
Revolving Loans pursuant to Section 2.06(a) and (ii) in the case of such Lender,
for the first such day, the Federal Funds Effective Rate, and for each day
thereafter, the Alternate Base Rate.

 

SECTION 2.03.                              Borrowing Procedure.  In order to
request a Borrowing (other than a Swingline Loan, a deemed Borrowing pursuant to
Section 2.02(f) or a Mandatory Borrowing pursuant to Section 2.22(f), in each
case, as to which this Section 2.03 shall not apply), the Borrower shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the Business Day of
a proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Term Borrowing, an Incremental Term Borrowing or a Revolving Credit Borrowing,
and whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing
(provided that, until the Administrative Agent

 

48

--------------------------------------------------------------------------------


 

shall have notified the Borrower that the primary syndication of the Commitments
has been completed (which notice shall be given as promptly as practicable and,
in any event, within 30 days after the Closing Date), the Borrower shall not be
permitted to request a Eurodollar Borrowing with an Interest Period in excess of
one month); (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed;
(iv) the amount of such Borrowing; and (v) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto; provided that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02.  If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s Pro Rata Percentage of the requested
Borrowing.

 

SECTION 2.04.                              Evidence of Debt; Repayment of Loans.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender (i) the
principal amount of each Term Loan of such Lender as provided in Section 2.11
and (ii) the then unpaid principal amount of each Revolving Loan of such Lender
on the Revolving Credit Maturity Date.  The Borrower hereby further promises to
pay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Revolving Credit Maturity Date.

 

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Class and Type thereof and, if applicable, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower or any Guarantor and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) above shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms.

 

(d)                                 Any Lender may request that Loans made by it
hereunder be evidenced by a promissory note.  In such event, the Borrower shall
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower.  Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

49

--------------------------------------------------------------------------------


 

SECTION 2.05.                              Fees.

 

(a)                                 From and after the Acquisition Date, the
Borrower agrees to pay to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, a commitment
fee (a “Commitment Fee”) equal to 0.50% per annum on the daily unused amount of
the Revolving Credit Commitment of such Lender during the preceding quarter (or
other period commencing with the Acquisition Date or ending with the Revolving
Credit Maturity Date or the date on which the Revolving Credit Commitments of
such Lender shall expire or be terminated).  All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.  For purposes of calculating Commitment Fees only, no portion of the
Revolving Credit Commitments shall be deemed utilized as a result of outstanding
Swingline Loans.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter at the times and in the amounts specified therein (the
“Administrative Agent Fees”).

 

(c)                                  The Borrower agrees to pay (i) to each
Revolving Credit Lender, through the Administrative Agent, on the last Business
Day of March, June, September and December of each year and on the date on which
the Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein (if different from the last Business Day of one of the above
mentioned months), a fee (an “L/C Participation Fee”) calculated on such
Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the Acquisition Date or
ending with the Revolving Credit Maturity Date or the date on which all Letters
of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Margin used to determine the interest rate on Revolving Credit
Borrowings comprised of Eurodollar Loans pursuant to Section 2.06(b) and (ii) to
the Issuing Bank with respect to each Letter of Credit (x) a fronting fee which
shall accrue at the greater of (A) a rate equal to 0.125% on the average daily
amount of the L/C Exposure (excluding any portion thereof attributable to unpaid
reimbursement obligations pursuant to Section 2.23(e)) and (B) $500 per annum,
in each case during the period from and including the Acquisition Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any L/C Exposure as well as
(y) the customary issuance and drawing fees and the standard documentation,
administration, payment and cancellation charges specified from time to time by
the Issuing Bank (the “Issuing Bank Fees”).  All L/C Participation Fees and
Issuing Bank Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(d)                                 All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that the Issuing Bank Fees shall
be paid directly to the Issuing Bank.  Once paid, none of the Fees shall be
refundable under any circumstances.

 

SECTION 2.06.                              Interest on Loans.

 

(a)                                 Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as applicable, at all times and calculated from and
including the date of such Borrowing to but excluding the date of repayment
thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Subject to the provisions of Section 2.07,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(c)                                  Interest on each Loan shall be payable on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement.  The applicable Alternate Base Rate or Adjusted LIBO Rate for
each Interest Period or day within an Interest Period, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.07.                              Default Interest.  If the Borrower
shall default in the payment of any principal of or interest on any Loan or any
other amount due hereunder or under any other Loan Document, by acceleration or
otherwise, then, until such defaulted amount shall have been paid in full, to
the extent permitted by law, all overdue amounts under this Agreement and the
other Loan Documents shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 360 days at all times) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum.

 

SECTION 2.08.                              Alternate Rate of Interest.  In the
event, and on each occasion, that on the day two Business Days prior to the
commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined that (i) Dollar deposits in the
principal amounts of the Loans comprising such Borrowing are not generally
available in the London interbank market, (ii) the rates at which such Dollar
deposits are being offered will not adequately and fairly reflect the cost to
the Lenders holding a majority in principal amount of the Loans affected thereby
of making or maintaining Eurodollar Loans during such Interest Period or
(iii) reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders.  In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 shall be deemed to be a request for an ABR
Borrowing.  Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

 

SECTION 2.09.                              Termination and Reduction of
Commitments.

 

(a)                                 The Term Loan Commitments (other than any
Incremental Term Loan Commitments, which shall terminate as provided in the
related Incremental Term Loan Assumption Agreement) shall automatically
terminate upon the making of the Term Loans on the Closing Date.  The Revolving
Credit Commitments and the Swingline Commitment shall automatically terminate on
the Revolving Credit Maturity Date.  The L/C Commitment shall automatically
terminate on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date 5 days prior to the Revolving Credit Maturity
Date.  Notwithstanding the foregoing, all the Commitments shall automatically
terminate at 5:00 p.m., New York City time, on October 9, 2012, if the initial
Credit Event shall not have occurred by such time.

 

(b)                                 Upon at least three Business Days’ prior
irrevocable written or fax notice to the Administrative Agent, the Borrower may
at any time in whole permanently terminate, or from time to time in part
permanently reduce, unutilized portions of the Revolving Credit Commitments or
the Swingline Commitment; provided that (i) each partial reduction of the
Revolving Credit Commitments shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000, (ii) each partial reduction of the Swingline
Commitment shall be in an integral multiple of $250,000 and in a minimum amount
of $1,000,000, (iii) the Total Revolving Credit Commitment shall not be reduced
to an amount that is less

 

51

--------------------------------------------------------------------------------


 

than the Aggregate Revolving Credit Exposure at the time and (iv) any such
termination or reduction notice may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(c)                                  Each reduction in the Term Loan Commitments
or the Revolving Credit Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments.  The
Borrower shall pay to the Administrative Agent for the account of the applicable
Lenders, on the date of each termination or reduction, the Commitment Fees on
the amount of the Revolving Credit Commitments so terminated or reduced accrued
to but excluding the date of such termination or reduction.

 

(d)                                 The Tranche B Commitments shall
automatically terminate upon the funding of the Tranche B Term Loans to be made
on the Amendment No. 1 Effective Date.

 

(e)                                  The Tranche B-2 Commitments shall
automatically terminate upon the funding of the Tranche B-2 Term Loans to be
made on the Amendment No. 2 Effective Date.

 

SECTION 2.10.                              Conversion and Continuation of
Borrowings.  The Borrower shall have the right at any time upon delivery of an
irrevocable Interest Election Request to the Administrative Agent (a) not later
than 12:00 (noon), New York City time, one Business Day prior to conversion, to
convert any Eurodollar Borrowing into an ABR Borrowing, (b) not later than 12:00
(noon), New York City time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period and (c) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing to another permissible Interest Period, subject in
each case to the following:

 

(i)                  until the Administrative Agent shall have notified the
Borrower that the primary syndication of the Commitments has been completed
(which notice shall be given as promptly as practicable and, in any event,
within 30 days after the Closing Date), no ABR Borrowing may be converted into a
Eurodollar Borrowing with an Interest Period in excess of one month;

 

(ii)               each conversion or continuation shall be made pro rata among
the Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(iii)            if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;

 

(iv)           each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

(v)              if any Eurodollar Borrowing is converted at a time other than
the end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

 

52

--------------------------------------------------------------------------------


 

(vi)           any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(vii)        any portion of a Eurodollar Borrowing that cannot be continued as a
Eurodollar Borrowing by reason of the immediately preceding clause (vi) shall be
automatically converted at the end of the Interest Period in effect for such
Borrowing into an ABR Borrowing;

 

(viii)     no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Term Loan Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans or Other Term Loans, as applicable, with Interest Periods ending on
or prior to such Term Loan Repayment Date and (B) the ABR Term Borrowings
comprised of Term Loans or Other Term Loans, as applicable, would not be at
least equal to the principal amount of Term Borrowings to be paid on such Term
Loan Repayment Date; and

 

(ix)           after the occurrence and during the continuance of a Default or
Event of Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.

 

Each Interest Election Request pursuant to this Section 2.10 shall be
irrevocable and shall specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s Pro Rata Percentage of any
converted or continued Borrowing.  If the Borrower shall not have given notice
in accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing.

 

SECTION 2.11.                              Repayment of Term Borrowings.

 

(a)                                 (i)  The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans other than Other Term Loans (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12, 2.13(e) and 2.26(d)) equal to the amount set forth
below for such date, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment:

 

Repayment Date

 

Amount

 

March 31, 2013

 

$

4,500,000

 

June 30, 2013

 

$

4,500,000

 

September 30, 2013

 

$

4,500,000

 

December 31, 2013

 

$

4,500,000

 

March 31, 2014

 

$

4,500,000

 

June 30, 2014

 

$

4,500,000

 

September 30, 2014

 

$

4,500,000

 

 

53

--------------------------------------------------------------------------------


 

Repayment Date

 

Amount

 

December 31, 2014

 

$

4,500,000

 

March 30, 2015

 

$

4,500,000

 

June 30, 2015

 

$

4,500,000

 

September 30, 2015

 

$

4,500,000

 

December 31, 2015

 

$

4,500,000

 

March 31, 2016

 

$

4,500,000

 

June 30, 2016

 

$

4,500,000

 

September 30, 2016

 

$

4,500,000

 

December 31, 2016

 

$

4,500,000

 

March 31, 2017

 

$

4,500,000

 

June 30, 2017

 

$

4,500,000

 

September 30, 2017

 

$

4,500,000

 

December 31, 2017

 

$

4,500,000

 

March 31, 2018

 

$

4,500,000

 

June 30, 2018

 

$

4,500,000

 

September 30, 2018

 

$

4,500,000

 

December 31, 2018

 

$

4,500,000

 

March 31, 2019

 

$

4,500,000

 

June 30, 2019

 

$

4,500,000

 

Term Loan Maturity Date

 

$

1,683,000,000

 

 

(ii)                                  The Borrower shall pay to the
Administrative Agent, for the account of the Incremental Term Lenders, on each
Incremental Term Loan Repayment Date, a principal amount of the Other Term Loans
(as adjusted from time to time pursuant to Sections 2.11(b), 2.12 and 2.13(e))
equal to the amount set forth for such date in the applicable Incremental Term
Loan Assumption Agreement, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

 

(b)                                 In the event and on each occasion that the
Term Loan Commitments shall be reduced or shall expire or terminate other than
as a result of the making of a Term Loan, the installments payable on each
Repayment Date shall be reduced pro rata by an aggregate amount equal to the
amount of such reduction, expiration or termination.

 

(c)                                  To the extent not previously paid, all Term
Loans and Other Term Loans shall be due and payable on the Term Loan Maturity
Date and the applicable Incremental Term Loan Maturity Date, respectively,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.

 

(d)                                 All repayments pursuant to this Section 2.11
shall be subject to Section 2.16, but shall otherwise be without premium or
penalty.

 

SECTION 2.12.                              Voluntary Prepayment.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided that each partial prepayment shall be in an amount (x) with respect to
Term Loans, that is an integral multiple of $1,000,000 and not less than
$5,000,000 (or such lesser amount as is

 

54

--------------------------------------------------------------------------------


 

acceptable to the Administrative Agent in any given case), (y) with respect to
Revolving Loans, that is an integral multiple of $100,000 and not less than
$250,000 (or such lesser amount as is acceptable to the Administrative Agent in
any given case) and (z) with respect to Swingline Loans, that is an integral
multiple of $100,000 and not less than $250,000 (or such lesser amount as is
acceptable to the Administrative Agent in any given case).

 

(b)                                 Voluntary prepayments of Term Loans shall be
applied against the remaining scheduled installments of principal due in respect
of the Term Loans under Section 2.11 as directed by the Borrower (or, absent
such directions, in direct order of maturity).

 

(c)                                  Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein; provided that
a notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or a Qualified Public Offering, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; provided further, that the provisions of
Section 2.16 shall apply with respect to any such revocation or extension.  All
prepayments under this Section 2.12 shall be subject to Sections 2.12(d) and
2.16 but otherwise without premium or penalty.  All prepayments under this
Section 2.12 (other than prepayments of ABR Revolving Loans that are not made in
connection with the termination or permanent reduction of the Revolving Credit
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

(d)                                 Upon any voluntary prepayment of Term Loans
pursuant to this Section 2.12 in connection with a Repricing Event on or prior
to the date that is 180 days after the Amendment No. 2 Effective Date, the
Borrower shall pay a prepayment fee of one percent (1.00%) of the principal
amount of the Term Loans so prepaid or subject to such Repricing Event, as
applicable.

 

SECTION 2.13.                              Mandatory Prepayments.

 

(a)                                 In the event of any termination of all the
Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all of their outstanding Revolving Credit
Borrowings and all outstanding Swingline Loans and replace or cause to be
canceled (or make other arrangements satisfactory to the Administrative Agent
and the Issuing Bank in its sole and absolute discretion with respect to) all
outstanding Letters of Credit.  If, after giving effect to any partial reduction
of the Revolving Credit Commitments or at any other time, the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Credit Commitment,
then the Borrower shall, on the date of such reduction or at such other time,
repay or prepay Revolving Credit Borrowings or Swingline Loans (or a combination
thereof) and, after the Revolving Credit Borrowings and Swingline Loans shall
have been repaid or prepaid in full, replace or cause to be canceled (or make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
in its sole and absolute discretion with respect to) Letters of Credit in an
amount sufficient to eliminate such excess.

 

(b)                                 Not later than the third Business Day
following the receipt of Net Cash Proceeds in respect of any Asset Sale
occurring on or after the Closing Date (or, with respect to any Asset Sale
occurring on or after the Closing Date and prior to the Acquisition Date, not
later than the third Business Day following the Acquisition Date), the Borrower
shall apply 100% of the Net Cash Proceeds received with respect thereto to
prepay outstanding Term Loans in accordance with Section 2.13(e) to the extent
such Net Cash Proceeds, together with the Net Cash Proceeds of all Asset Sales
prior to the date of such sale, exceed $25,000,000 in any fiscal year.

 

55

--------------------------------------------------------------------------------


 

(c)                                  No later than the earlier of (i) 105 days
after the end of each fiscal year of Intermediate Holdings (or after the
Amendment No. 3 Effective Date, each fiscal year of the Borrower), commencing
with the fiscal year ending on December 31, 2013 and (ii) 15 days after the date
on which the financial statements with respect to such period are delivered
pursuant to Section 5.01(a), the Borrower shall prepay outstanding Term Loans in
accordance with Section 2.13(e) in an aggregate principal amount equal to
(x) the ECF Percentage of Excess Cash Flow for the fiscal year then ended minus
(y) voluntary prepayments of Term Loans under Section 2.12 during such fiscal
year and after the Acquisition Date, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness.

 

(d)                                 In the event that any Loan Party or a
Restricted Subsidiary shall receive Net Cash Proceeds from the issuance or
incurrence of Indebtedness for money borrowed of any Loan Party or a Restricted
Subsidiary (other than any cash proceeds from the issuance of Indebtedness for
money borrowed permitted pursuant to Section 6.03), the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following or, in the case of any such issuance or incurrence
of Indebtedness occurring after the Closing Date and prior to the Acquisition
Date, not later than the third Business Day following the Acquisition Date) the
receipt of such Net Cash Proceeds by such Loan Party or such Restricted
Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(e).

 

(e)                                  Mandatory prepayments of outstanding Term
Loans under this Agreement shall be allocated pro rata between the Term Loans
and the Other Term Loans and applied in the case of the first four installments,
in direct order of maturity and thereafter, pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans and the
Other Term Loans under Sections 2.11(a)(i) and (ii), respectively; provided that
such mandatory prepayments shall be applied first to Term Loans that are ABR
Loans to the full extent thereof before application to Term Loans that are
Eurodollar Loans; provided, further, that if a Lender rejects its applicable
share of such mandatory prepayments, then such mandatory prepayments shall be
applied pro rata across ABR Loans and Eurodollar Loans.  To the extent the
amount of any mandatory prepayment required under Section 2.13(b), (c) or
(d) exceeds the aggregate principal amount of Term Loans then outstanding under
this Agreement, such excess shall be applied to permanently reduce the then
outstanding Revolving Credit Commitments in an amount equal to such excess.

 

(f)                                   The Borrower shall deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.13, (i) a certificate signed by a Financial Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment to be paid by the Borrower (other than in connection with a mandatory
prepayment under Section 2.13(c) to the extent such calculation is set forth in
the compliance certificate delivered pursuant to Section 5.02(a)) and
(ii) (other than in connection with a mandatory prepayment under
Section 2.13(a)) at least three Business Days prior written notice of such
prepayment.  Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid.  All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments).

 

(g)                                  The Borrower shall prepay all Original Term
Loans on the Amendment No. 1 Effective Date.

 

56

--------------------------------------------------------------------------------


 

(h)                                 The Borrower shall prepay all Tranche B Term
Loans that are not Converted Tranche B Term Loans on the Amendment No. 2
Effective Date.

 

SECTION 2.14.                              Reserve Requirements; Change in
Circumstances.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate), (ii) subject any Recipient to any
Taxes (other than any Excluded Taxes, or any Indemnified Taxes or Other Taxes
indemnifiable under Section 2.20) on or in respect of its loans, loan payments,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto or (iii) shall impose on such
Lender or the Issuing Bank or the London interbank market any other condition
(other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein, and the result of any
of the foregoing shall be to increase the cost to such Lender, the Issuing Bank
or such other Recipient of making or maintaining any Eurodollar Loan (or, in the
case of any Change in Law with respect to Taxes, any Loan) or increase the cost
to any Lender, the Issuing Bank or such other Recipient of issuing or
maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender, the
Issuing Bank or such other Recipient to be material, then the Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
upon demand such additional amount or amounts as will compensate such Lender,
the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank shall have
determined that any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made or participations in Letters of Credit purchased by such Lender
pursuant hereto or the Letters of Credit issued by the Issuing Bank pursuant
hereto to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy or liquidity) by an amount deemed by such
Lender or the Issuing Bank to be material, then from time to time the Borrower
shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender, an Issuing Bank
or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Bank or such other Recipient or the holding
company of either, as applicable, as specified in paragraph (a) or (b) above
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender, the Issuing Bank or such other
Recipient the amount shown as due on any such certificate delivered by it within
10 days after its receipt of the same.

 

(d)                                 Failure or delay on the part of any Lender,
the Issuing Bank or such other Recipient to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s, the Issuing
Bank’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender,
the Issuing Bank or such other Recipient under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 180 days prior

 

57

--------------------------------------------------------------------------------


 

to such request; provided further that the foregoing limitation shall not apply
to any increased costs or reductions arising out of the retroactive application
of any Change in Law within such 180-day period.  The protection of this
Section 2.14 shall be available to each Lender, the Issuing Bank and each other
Recipient regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.

 

SECTION 2.15.                              Change in Legality.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i)                  such Lender may declare that Eurodollar Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans, whereupon
any request for a Eurodollar Borrowing (or to convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such or to convert a Eurodollar
Loan into an ABR Loan, as the case may be), unless such declaration shall be
subsequently withdrawn; and

 

(ii)               such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

 

(b)                                 For purposes of this Section 2.15, a notice
to the Borrower by any Lender shall be effective as to each Eurodollar Loan made
by such Lender, if lawful, on the last day of the Interest Period then
applicable to such Eurodollar Loan; in all other cases such notice shall be
effective on the date of receipt by the Borrower.

 

SECTION 2.16.                              Breakage.  The Borrower shall
indemnify each Lender against any loss or expense that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder.  In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period.  A certificate of any Lender setting forth
in reasonable detail any amount or amounts which such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

 

58

--------------------------------------------------------------------------------


 

SECTION 2.17.                              Pro Rata Treatment.  Except (a) with
respect to an assignment of Term Loans to Intermediate Holdings, the Borrower or
a Subsidiary pursuant to Section 9.04(l), (b) with respect to extensions of the
Term Loan Maturity Date or the Revolving Credit Maturity Date as provided in
Section 2.27, (c) with respect to the prepayment in full of the Loans and
termination of the Commitments of a non-consenting Lender as provided in
Section 2.21, and (d) as provided below in this Section 2.17 with respect to
Swingline Loans, subject to the express provisions of this Agreement which
require, or permit, differing payments to be made to Non-Defaulting Lenders as
opposed to Defaulting Lenders, and as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans).  For purposes of determining the
available Revolving Credit Commitments of the Lenders at any time, each
outstanding Swingline Loan shall be deemed to have utilized the Revolving Credit
Commitments of the Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Revolving Credit
Commitments.  Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole Dollar amount.

 

SECTION 2.18.                              Sharing of Setoffs.  Each Lender
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrower or any other Loan Party, or pursuant
to a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Loan or L/C Disbursement as a result of which the unpaid
principal portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided that (i) if any such
purchase or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or adjustment restored without interest and (ii) the provisions of this
Section 2.18 shall not be construed to apply to (x) any payment made by
Intermediate Holdings, the Borrower or a Subsidiary (or after the Amendment
No. 3 Effective Date, the Borrower or a Subsidiary) pursuant to and in
accordance with the express terms of this Agreement (including, without
limitation, in connection with an assignment of Term Loans to Intermediate
Holdings, the Borrower or a Subsidiary pursuant to Section 9.04(l)) or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or Participant.  The Borrower
and, from and after the Acquisition Date and prior to the Amendment No. 3
Effective Date, Intermediate Holdings expressly consent to the foregoing
arrangements and agree that any Lender holding a participation in a Loan or L/C
Disbursement deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by Intermediate Holdings and the Borrower (and, after the Amendment No. 3
Effective Date, the Borrower)

 

59

--------------------------------------------------------------------------------


 

to such Lender by reason thereof as fully as if such Lender had made a Loan
directly to the Borrower in the amount of such participation.

 

SECTION 2.19.                              Payments.

 

(a)                                 The Borrower shall make each payment
(including principal of or interest on any Borrowing, any L/C Disbursement or
any Fees or other amounts) hereunder or under any other Loan Document not later
than 12:00 (noon), New York City time, on the date when due in immediately
available Dollars, without setoff, defense or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  Each such payment
(other than (i) Issuing Bank Fees, which shall be paid directly to the Issuing
Bank, and (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender except as otherwise provided in
Section 2.22(e)) shall be made to the Administrative Agent at its offices at 60
Wall Street, New York, NY 10005.  The Administrative Agent shall promptly
distribute to each Lender any payments received by the Administrative Agent on
behalf of such Lender.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

 

SECTION 2.20.                              Taxes.

 

(a)                                 Issuing Bank.  For the avoidance of doubt,
for purposes of this Section 2.20, the term “Lender” includes any Issuing Bank
and any Swingline Lender.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law requires the
deduction or withholding of any Tax from any such payment by any applicable
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.20) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability prepared in good faith and delivered to
the Borrower by a Lender (with a copy to the Administrative

 

60

--------------------------------------------------------------------------------


 

Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.20, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
any payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               each U.S. Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding;

 

(B)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(i)                          in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party, executed
originals of IRS Form W-8BEN (or any successor forms) establishing an exemption
from, or reduction of, U.S. federal withholding, and such other documentation as
required by the Code;

 

(ii)                          executed originals of IRS Form W-8ECI (or any
successor forms);

 

(iii)                           in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Code, (x) certificates substantially in the form of
Exhibit K (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
IRS Form W-8BEN (or any successor form); or

 

(iv)                         to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY (or any successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents (or successor
forms) from each beneficial owner, as applicable; provided that if the Foreign
Lender is a partnership (and not a participating lender)

 

61

--------------------------------------------------------------------------------


 

and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, a U.S. Tax Compliance Certificate may be
provided by such Foreign Lender on behalf of each such direct and indirect
partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA and/or to determine the amount, if any, to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the Closing Date.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify the Borrower and the Administrative Agent in
writing of its inability to do so.  Notwithstanding any other provisions of this
Section 2.20(f), a Lender shall not be required to deliver any documentation
that such Lender is not legally eligible to deliver.

 

(g)                                  Treatment of Certain Refunds.  If and to
the extent that a Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified pursuant to this Section 2.20 (including by the
payment of additional amounts pursuant to this Section 2.20), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.20 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes imposed
on the receipt of such refund) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax to which the refund relates had
never been imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This paragraph

 

62

--------------------------------------------------------------------------------


 

shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.20 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 2.21.                              Assignment of Commitments Under
Certain Circumstances; Duty to Mitigate.

 

(a)                                 In the event (i) any Lender or the Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.14,
(ii) any Lender or the Issuing Bank delivers a notice described in Section 2.15,
(iii) the Borrower is required to pay any Indemnified Taxes or additional
amounts with respect thereto to any Lender or the Issuing Bank or any
Governmental Authority on account of any Lender or the Issuing Bank pursuant to
Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders or (v) any Lender becomes a Defaulting Lender, then, (I) in the case of
clause (iv) above, the Borrower may, so long as no Event of Default under
Section 7.01(a), (f) or (g) then exists or will exist immediately after giving
effect to the relevant prepayment, upon notice to the Administrative Agent and
the Issuing Bank, prepay in full the Loans and, if applicable, terminate the
Commitments of such Lender, by paying to such Lender an amount equal to the sum
of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender, plus all Fees and other
amounts accrued for the account of such Lender hereunder with respect thereto
(including any amounts under Sections 2.14 and 2.16 and, if in connection with
an amendment or modification to this Agreement to effect a Repricing Event on or
prior to the first anniversary of the Closing Date, the prepayment fee pursuant
to Section 2.12(d)); and (II) in each case, the Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in Section 9.04(b)), upon notice to such Lender or the Issuing Bank,
as the case may be, and the Administrative Agent, require such Lender or the
Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement (or, in the case of clause
(iv) above, all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations (and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank and the Swingline Lender) to the extent required under Section 9.04, which
consents shall not unreasonably be withheld, conditioned or delayed and (z) the
Borrower or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or the Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder with respect thereto (including any amounts under Sections 2.14
and 2.16 and, in connection with an assignment pursuant to clause (iv) above
relating to an amendment or modification to this Agreement to effect a Repricing
Event on or prior to the first anniversary of the Closing Date, the prepayment
fee pursuant to Section 2.12(d) (with such assignment being deemed to be a
voluntary prepayment for purposes of determining the applicability of
Section 2.12(d)), such amount to be payable by the Borrower); provided further
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s or the Issuing Bank’s

 

63

--------------------------------------------------------------------------------


 

claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, cease to have the
consequences specified in Section 2.15 or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to paragraph
(b) below), or if such Lender or the Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event, shall withdraw its notice under Section 2.15 or shall waive its right to
further payments under Section 2.20 in respect of such circumstances or event or
shall consent to the proposed amendment, waiver, consent or other modification,
as the case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Lender and
the Issuing Bank hereby grants to the Administrative Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender or the Issuing Bank, as the case may be, as assignor, any
Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s or the Issuing Bank’s interests hereunder in the circumstances
contemplated by this Section 2.21(a).

 

(b)                                 If (i) any Lender or the Issuing Bank shall
request compensation under Section 2.14, (ii) any Lender or the Issuing Bank
delivers a notice described in Section 2.15 or (iii) the Borrower is required to
pay any Indemnified Taxes or additional amounts with respect thereto to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be material) to assign its rights (other than its existing rights to
payments pursuant to Section 2.14 or Section 2.20) and delegate and transfer its
obligations hereunder to another of its offices, branches or affiliates, if such
assignment would reduce its claims for compensation under Section 2.14 or
Section 2.20, would enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the Issuing Bank in connection with any such
assignment, delegation and transfer.

 

SECTION 2.22.                              Swingline Loans.

 

(a)                                 Swingline Commitment.  Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender may, in its sole and absolute discretion, make
Swingline Loans to the Borrower at any time and from time to time on and after
the Acquisition Date and until the earlier of the Revolving Credit Maturity Date
and the termination of the Revolving Credit Commitments, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of all Swingline Loans exceeding $30,000,000 or
(ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the Total Revolving Credit Commitment.  Each Swingline
Loan (other than Swingline Loans made pursuant to Section 2.22(g)) shall be in a
principal amount that is an integral multiple of $1,000,000.  The Swingline
Commitment may be terminated or reduced from time to time as provided herein. 
Within the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein.  Notwithstanding anything to the contrary contained in this
Section 2.22 or elsewhere in this Agreement, the Swingline Lender shall not make
any Swingline Loan after it has received written notice from the Borrower, any
other Loan Party or the Required Lenders stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice (A) of rescission of all such notices from the
party or parties originally delivering such notice or notices or (B) of the
waiver of such Default or Event of Default in accordance with Section 9.08(b).

 

64

--------------------------------------------------------------------------------


 

(b)                                 Swingline Loans.  Other than with respect to
Swingline Loans made pursuant to Section 2.22(g), the Borrower shall notify the
Swingline Lender (with a copy to the Administrative Agent) by fax, or by
telephone (promptly confirmed by fax), not later than 1:00 p.m., New York City
time, on the day of a proposed Swingline Loan.  Such notice shall be delivered
on a Business Day, shall be irrevocable and shall refer to this Agreement and
shall specify the requested date (which shall be a Business Day) and amount of
such Swingline Loan and the wire transfer instructions for the account of the
Borrower to which the proceeds of the Swingline Loan should be disbursed.  The
Swingline Lender shall make each Swingline Loan by wire transfer to the account
specified in such request.

 

(c)                                  Prepayment.  The Borrower shall have the
right at any time and from time to time to prepay any Swingline Loan, in whole
or in part, upon giving irrevocable written or fax notice (or telephone notice
promptly confirmed by written or fax notice) to the Swingline Lender (with a
copy to the Administrative Agent) before 12:00 (noon), New York City time, on
the date of prepayment at the Swingline Lender’s address for notices specified
in Section 9.01.

 

(d)                                 Interest.  Each Swingline Loan shall be an
ABR Loan and, subject to the provisions of Section 2.07, shall bear interest as
provided in Section 2.06(a).

 

(e)                                  Participations.  The Swingline Lender may,
by written notice referencing this Section 2.22(e) given to the Administrative
Agent not later than 1:00 p.m., New York City time, on any Business Day, in its
sole discretion, require the Revolving Credit Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding;
provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 7.01(f) or
(g) or upon the exercise of any of the remedies provided in the last paragraph
of Section 7.01.  Such notice shall specify the aggregate amount of Swingline
Loans in which the Revolving Credit Lenders will participate.  The
Administrative Agent will, promptly upon receipt of such notice, give notice to
each Revolving Credit Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan.  In furtherance of the foregoing, each
Revolving Credit Lender hereby irrevocably, absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Credit Lender’s
Pro Rata Percentage of such Swingline Loan.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) (and in no event not later than 3:00 p.m.,
New York City time) with respect to Loans made by such Lender (and
Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations of the
Lenders) and the Administrative Agent shall promptly pay to the Swingline Lender
the amounts so received by it from the Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph and thereafter payments by the Borrower in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower (or other Person liable for obligations
of the Borrower) of any default in the payment thereof.

 

65

--------------------------------------------------------------------------------


 

(f)                                   Mandatory Borrowings.  The Swingline
Lender may, by written notice referencing this Section 2.22(f) given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day, in its sole discretion, require that the Swingline Lender’s
outstanding Swingline Loans shall be funded with one or more Borrowings of
Revolving Loans; provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 7.01(f) or (g) or upon the exercise of any of the remedies
provided in the last paragraph of Section 7.01, in which case one or more
Borrowings of Revolving Loans constituting ABR Loans (each such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by all Revolving Credit Lenders based on their Pro Rata Percentages and the
proceeds thereof shall be applied directly by the Administrative Agent to repay
the Swingline Lender for such outstanding Swingline Loans.  Each Revolving
Credit Lender hereby irrevocably, absolutely and unconditionally, agrees to make
Revolving Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Administrative Agent on behalf of
the Swingline Lender.  Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders) and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any Mandatory Borrowing made
pursuant to this paragraph.  Any amounts received by the Swingline Lender from
the Borrower (or other Person on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a
Mandatory Borrowing shall be promptly remitted to the Administrative Agent; any
such amounts received by the Administrative Agent shall be promptly remitted by
the Administrative Agent to the Revolving Credit Lenders that shall have funded
their obligations pursuant to this paragraph and to the Swingline Lender, as
their interests may appear.  The refinancing of a Swingline Loan with a
Mandatory Borrowing pursuant to this paragraph shall not relieve the Borrower
(or other Person liable for obligations of the Borrower) of any default in the
payment of such Mandatory Borrowing.  Mandatory Borrowings shall be made upon
the notice specified above, with the Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of the Mandatory Borrowings as
set forth in this Section 2.22(f).

 

(g)                                  Check Overdrafts.  The Swingline Lender may
also, in its sole and absolute discretion and without regard to the minimum
increments set forth in Section 2.22(a), make Swingline Loans to the Borrower by
entry of credits to the Borrower’s operating account(s) with the Swingline
Lender to cover checks which the Borrower has drawn or made against such account
and shall promptly (and in no event not later than 3:00 p.m., New York City time
on such day) provide written notice to the Administrative Agent specifying the
amount of any overdrafts being advanced as Swingline Loans and the date on which
such Loans are made.  The Borrower hereby requests and authorizes the Swingline
Lender to make from time to time such Swingline Loans by means of appropriate
entries of such credits sufficient to cover checks then presented.  The Borrower
acknowledges and agrees that, unless otherwise expressly set forth in this
Section 2.22(g), the making of such Swingline Loans shall be subject in all
respects to the provisions of this Agreement as if they were Swingline Loans
covered by a request under Section 2.22(b) and the requirements that the
applicable provisions of Section 4.03 (in the case of Swingline Loans made on
the Acquisition Date) and Section 4.01 be satisfied.  All actions taken by the
Swingline Lender pursuant to the provisions of this Section 2.22(g) shall be
conclusive and binding on the Borrower absent manifest error or such Swingline
Lender’s gross negligence or willful misconduct.  Each Revolving Credit Lender
shall be obligated to (x) acquire participations in any Swingline Loan made
pursuant to this Section 2.22(g) in accordance with Section 2.22(e) and (y) fund
a Mandatory Borrowing in connection with this Section 2.22(g) in accordance with
Section 2.22(f), as applicable; provided that prior to (i) the occurrence of a
Default or an Event of Default or (ii) the Swingline Lender terminating or
suspending its obligations to make Swingline Loans, the Swingline Lender may
deliver notice to the Administrative Agent requiring the Revolving Credit
Lenders to acquire such participations or fund such Mandatory Borrowing, as
applicable,

 

66

--------------------------------------------------------------------------------


 

solely to the extent that the aggregate principal amount of such Swingline Loans
is at least $100,000.

 

(h)                                 Additional Swingline Lenders.  The Borrower
may, at any time and from time to time with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or delayed)
and such Lender, designate one or more additional Lenders to act as a swingline
lender under the terms of this Agreement, subject to reporting requirements
reasonably satisfactory to the Administrative Agent with respect to issuances,
amendments, extensions and terminations of Swingline Loans by such additional
swingline lender.  Any Lender designated as a swingline lender pursuant to this
paragraph (h) shall be deemed to be a “Swingline Lender” (in addition to being a
Lender) in respect of Swingline Loans issued or to be issued by such Lender,
and, with respect to such Swingline Loan, such term shall thereafter apply to
the other Swingline Lender and such Lender.

 

SECTION 2.23.                              Letters of Credit.

 

(a)                                 General.  The Borrower may request the
issuance of a Letter of Credit on and after the Acquisition Date for its own
account or for the account of any of the Restricted Subsidiaries (in which case
the Borrower and such Restricted Subsidiary shall be co-applicants with respect
to such Letter of Credit), which may be (x) in the case of a Letter of Credit
for the benefit of any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by the Issuing
Bank or in such other form as is reasonably acceptable to the Issuing Bank, and
(y) in the case of a Letter of Credit for the benefit of sellers of goods to the
Borrower or any of the Subsidiaries, an irrevocable trade letter of credit, in a
form customarily used by the Issuing Bank or in such other form as has been
approved by the Issuing Bank, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time on
and after the Acquisition Date, while the L/C Commitment remains in effect as
set forth in Section 2.09(a); provided that none of Barclays Bank PLC, Credit
Suisse AG or any of their respective Affiliates shall be obligated to issue any
Letters of Credit pursuant to this Section 2.23(a)(y).  This Section 2.23 shall
not be construed to impose an obligation upon the Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.  All Letters of Credit shall be denominated in Dollars.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  In order to request the issuance of a Letter of
Credit (or to amend, renew or extend an existing Letter of Credit), the Borrower
shall hand deliver or fax to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice substantially in the form of Exhibit N (or such form as
required by such Issuing Bank) requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (i) the aggregate principal amount of
outstanding Letters of Credit issued by any Issuing Bank shall not exceed such
Issuing Bank’s L/C Commitment, (ii) the L/C Exposure shall not exceed the
Aggregate L/C Commitment and (iii) the Aggregate Revolving Credit Exposure shall
not exceed the Total Revolving Credit Commitment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at the close of business on the earlier of the date one year after
the date of the issuance of such Letter of Credit and the date that is five
Business Days prior to the Revolving Credit Maturity Date, unless such Letter of
Credit expires by its terms on an

 

67

--------------------------------------------------------------------------------


 

earlier date; provided that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Revolving Credit
Maturity Date) unless the Issuing Bank notifies the beneficiary thereof at least
30 days (or such longer period as may be specified in such Letter of Credit)
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Revolving Credit Lender, and
each such Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Pro Rata Percentage of each L/C Disbursement made by the Issuing
Bank and not reimbursed by the Borrower (or, if applicable, another party
pursuant to its obligations under any other Loan Document) forthwith on the date
due as provided in Section 2.02(f).  Each Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any L/C Disbursement in respect of a Letter of Credit, the Borrower shall
pay to the Administrative Agent an amount equal to such L/C Disbursement within
one Business Day after the Borrower shall have received notice from the Issuing
Bank that payment of such draft will be made; provided that the Borrower may,
subject to satisfaction of the conditions to borrowing set forth in Section 4.01
and the prior notice requirements in Section 2.03 or 2.22(b), as applicable,
request that such payment be financed with (x) an ABR Revolving Credit Borrowing
in an amount equal to such payment or (y) subject to availability under the
Swingline Commitment and the Swingline Lender’s consent to provide such a
Swingline Loan, a Swingline Loan in an amount equal to such payment, and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Credit Borrowing or
Swingline Loan, as applicable.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligations to reimburse L/C Disbursements as provided in paragraph (e) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, and irrespective of:

 

(i)                  any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein;

 

(ii)               any amendment or waiver of or any consent to departure from
all or any of the provisions of any Letter of Credit or any Loan Document;

 

(iii)            the existence of any claim, setoff, defense (other than payment
of the relevant obligation in full in cash) or other right that the Borrower,
any other party guaranteeing, or otherwise obligated with, the Borrower, a
Subsidiary or other Affiliate thereof or any other Person may at any time have
against the beneficiary under any Letter of Credit, the Issuing Bank, the
Administrative Agent or any Lender or any other Person, whether in connection
with this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction;

 

68

--------------------------------------------------------------------------------


 

(iv)           any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v)              payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

 

(vi)           any other act or omission to act or delay of any kind of the
Issuing Bank, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.23, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank.  However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  It
is further understood and agreed that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of the Issuing Bank.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall as promptly as possible give telephonic notification and email
notification to the Administrative Agent and the Borrower of such demand for
payment and whether the Issuing Bank has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligations to reimburse the Issuing Bank
and the Revolving Credit Lenders with respect to any such L/C Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any L/C Disbursement in respect of a Letter of Credit issued by the Issuing
Bank, then, unless the Borrower shall reimburse such L/C Disbursement in full on
such date, the unpaid amount thereof shall bear interest for the account of the
Issuing Bank, for each day from and including the date of such L/C Disbursement,
to but excluding the earlier of the date of such payment or the date on which
interest shall commence to accrue thereon as provided in Section 2.02(f), at the
rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.

 

(i)                                     Resignation or Removal of an Issuing
Bank.  The Issuing Bank may resign at any time by giving 30 days’ prior written
notice to the Administrative Agent, the Lenders and the Borrower, and

 

69

--------------------------------------------------------------------------------


 

may be removed at any time by the Borrower by notice to the Issuing Bank, the
Administrative Agent and the Lenders.  Upon the acceptance of any appointment as
an Issuing Bank hereunder by a Lender that shall agree to serve as a successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of such retiring Issuing Bank.  At the time
such removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees pursuant to Section 2.05(c)(ii).  The acceptance of any
appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by a written agreement entered into by such successor, in a form
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of such previous Issuing Bank under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit or renew existing Letters of
Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, the Borrower shall, on the Business Day
the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving Credit
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit) thereof and of the amount to be deposited, deposit in an account with
the Collateral Agent, for the benefit of the Revolving Credit Lenders, an amount
in cash equal to 102% of L/C Exposure as of such date; provided that the
obligation to deposit such cash will become effective immediately, and such
deposit will become immediately payable in immediately available funds, without
demand or notice of any kind, upon the occurrence of an Event of Default
described in Section 7.01(f) or (g).  Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations.  The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed and (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time. If the Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.  Upon the payment in full of all Obligations (other than contingent
indemnity obligations as to which no claim has been made) the termination of all
Commitments and the cancellation of all Letters of Credit, the balance, if any,
in such cash collateral account shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto).

 

(k)                                 Additional Issuing Banks.  The Borrower may,
at any time and from time to time after the Acquisition Date with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement, subject to
reporting requirements reasonably satisfactory to the Administrative Agent with
respect to issuances, amendments, extensions and terminations of Letters of
Credit by such additional issuing bank.  Any Lender designated as an issuing
bank pursuant to this paragraph (k) shall be deemed to be an “Issuing Bank” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Issuing Bank and such Lender.

 

70

--------------------------------------------------------------------------------


 

(l)                                     Letter of Credit Reports.  To the extent
any Letters of Credit issued by the Issuing Bank are outstanding, the Issuing
Bank shall furnish to the Administrative Agent (which shall promptly notify each
Revolving Credit Lender) and the Borrower not later than ten (10) Business Days
prior to the end of each calendar quarter and from time to time upon reasonable
prior notice, a written report substantially in the form of Exhibit M, subject
to any modifications to reflect the administrative record keeping policies and
procedures of each such Issuing Bank.

 

SECTION 2.24.                              Cash Collateral.  At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent or the Issuing Bank (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Collateral Agent, for the benefit of the Issuing Bank, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Exposure, to be applied pursuant to clause
(b) below.  If at any time the Collateral Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Collateral Agent
and the Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Collateral Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.24 or Section 2.25 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Exposure (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.24 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender) or (ii) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to Section 2.25 the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

SECTION 2.25.                              Defaulting Lender.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

71

--------------------------------------------------------------------------------


 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 7.01 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
the Swingline Lender hereunder, third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.24, fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.24, sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.01 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans are held by the Lenders pro rata in accordance
with the Revolving Credit Commitments without giving effect to
Section 2.25(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.25(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  (A)  No Defaulting Lender
shall be entitled to receive any Commitment Fee for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such Commitment Fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive L/C Participation Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.24.

 

(C)                               With respect to any L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
L/C Participation Fee otherwise payable to such Defaulting

 

72

--------------------------------------------------------------------------------


 

Lender with respect to such Defaulting Lender’s participation in Letters of
Credit that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the Issuing Bank the amount of any such L/C
Participation Fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay the remaining amount of any such L/C Participation
Fee.

 

(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  Subject to Section 9.21 hereof, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)              Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to them hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.24.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the Swingline Lender and the Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the Lenders in accordance with their Revolving Credit Commitments
(without giving effect to Section 2.25(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

SECTION 2.26.                              Incremental Loans.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time after the Acquisition Date, request
(x) Incremental Term Loan Commitments from one or more Incremental Term Lenders,
all of which must be Eligible Assignees and (y) Incremental Revolving Credit
Commitments from one or more Incremental Revolving Lenders; provided that the
aggregate amount of Incremental

 

73

--------------------------------------------------------------------------------


 

Term Loans and/or Incremental Revolving Credit Commitments so requested by the
Borrower shall not exceed (i) the Incremental Loans Amount plus (ii) an
additional amount if, at the time of (and after giving pro forma effect at such
time to) the incurrence of such Incremental Term Loan Commitments and/or
Incremental Revolving Credit  Commitments and the application of proceeds
therefrom, the Senior Secured Net Leverage Ratio is equal to or less than 3.75
to 1.00 (assuming all such Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments were secured by the Borrower on a first lien basis,
whether or not so secured, and all such Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments were fully drawn on such date, whether
or not so drawn).  Such notice shall set forth (i) the amount of the Incremental
Loan Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000 or such lesser amount equal to the
remaining Incremental Loans Amount with respect to Incremental Term Loan
Commitments), (ii) the date on which such Incremental Loan Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 days after the date of such notice) (the “Increase Effective Date”)
and (iii) with respect to Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are commitments to make additional Term Loans
or commitments to make term loans with terms different from the Term Loans
(“Other Term Loans”).

 

(b)                                 The Borrower may seek Incremental Loan
Commitments from existing Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) and additional banks, financial
institutions and other institutional lenders who will become Incremental Loan
Lenders in connection therewith.  The Borrower and each Incremental Loan Lender
shall execute and deliver to the Administrative Agent an Incremental Loan
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Loan Commitment of each
Incremental Loan Lender.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Loan Assumption Agreement. 
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Loan Assumption Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Incremental Loan Commitment and the Incremental Loans evidenced thereby,
and the Administrative Agent and the Borrower may revise this Agreement to
evidence such amendments (without the consent of any other Lender); provided
that:

 

(i)                  the Incremental Revolving Credit Commitments shall be
implemented as an increase to the Revolving Credit Commitments and the terms of
the Incremental Revolving Credit Commitments and Incremental Revolving Loans
shall be identical to the Revolving Credit Commitments and the Revolving Loans;

 

(ii)               the terms and provisions of the Incremental Term Loans shall
be identical to those of the Term Loans, except, in the case of Other Term
Loans, as to maturity, interest rates, fees, amortization and call protection
(which shall be subject to the following clauses (v) through (z)) and except as
otherwise agreed by the Borrower and the Administrative Agent; provided that
unless otherwise agreed by the Required Lenders, (v) the final maturity date of
any Other Term Loans shall be no earlier than the Term Loan Maturity Date,
(w) the weighted average life to maturity of the Other Term Loans shall be no
shorter than the weighted average life to maturity of the Term Loans, (x) if the
All-in Yield on such Other Term Loans exceeds the All-in Yield applicable to
Eurodollar Term Loans, by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Yield Differential”),
then the Applicable Margin then in effect for Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of the Other Term
Loans, (y) the Other Term Loans shall benefit from the same Guarantees as those
of the Term Loans and (z) the ranking of the Other Term Loans shall, as
determined by the Borrower (1) rank pari passu or junior with the Credit
Facilities in right of payment and (2) be unsecured or secured by the Collateral
on a pari passu or junior basis with the

 

74

--------------------------------------------------------------------------------


 

Credit Facilities (and, to the extent subordinated in right of payment or
security to the Credit Facilities, shall be subject to entry into a customary
intercreditor arrangements in form and substance reasonably satisfactory to the
Administrative Agent and Borrower); and

 

(iii)            to the extent the Revolving Credit Commitments are being
increased on the relevant Increase Effective Date in connection with any
Incremental Revolving Credit Commitments, the Administrative Agent and the
Borrower shall determine the final allocation of such increase on the Increase
Effective Date and the Administrative Agent shall promptly notify the Borrower
and the Revolving Credit Lenders of the final allocation of such increase and
the Increase Effective Date.  On the Increase Effective Date, each of the
Revolving Credit Lenders having a Revolving Credit Commitment prior to such
Increase Effective Date (“Pre-Increase Revolving Lenders”) shall assign to any
Revolving Credit Lender which is acquiring a new or additional Revolving Credit
Commitment on the Increase Effective Date (“Post-Increase Revolving Lenders”),
and such Post-Increase Revolving Lenders shall purchase from each Pre-Increase
Revolving Lender such participation interests in L/C Exposure outstanding on
such Increase Effective Date, and purchase Revolving Loans from Pre-Increase
Revolving Lenders (or the Borrower shall prepay Revolving Loans of Pre-Increase
Revolving Lenders (and pay any additional amounts required pursuant to
Section 2.16) and borrow Revolving Loans from Post-Increase Revolving Lenders)
pursuant to procedures reasonably acceptable to the Administrative Agent such
that after giving effect to all such assignments and purchases and repayments
and borrowings, such Revolving Loans and participation interests in L/C Exposure
will be held by Pre-Increase Revolving Lenders and Post-Increase Revolving
Lenders ratably in accordance with their Pro Rata Percentage of the Revolving
Credit Commitments after giving effect to such increased Revolving Credit
Commitments.

 

(c)                                  Notwithstanding the foregoing, no
Incremental Loan Commitment shall become effective under this Section 2.26
unless (i) on the date of such effectiveness, and after giving effect to such
Incremental Loan Commitment (assuming that the related Incremental Loans were
drawn in full on such date), (w) the conditions set forth in paragraphs (b) and
(c) of Section 4.01 shall be satisfied, (x) Intermediate Holdings (or, after the
Amendment No. 3 Effective Date, the Borrower)  shall be in compliance, on a pro
forma basis, with the financial covenant contained in Section 6.13 (assuming
that the related Incremental Loans were drawn in full on such date and
regardless of whether Intermediate Holdings (or, after the Amendment No. 3
Effective Date, the Borrower) is otherwise required to comply with such
financial covenant at such time), (y) the Borrower shall have demonstrated to
the Administrative Agent’s reasonable satisfaction that the full amount of the
applicable Incremental Loan Commitments (assuming that the related Incremental
Loans were drawn in full on such date) is permitted to be incurred pursuant to
the terms of the Senior Notes and any other material Indebtedness of
Intermediate Holdings, the Borrower and the Subsidiaries (or, after the
Amendment No. 3 Effective Date, other material indebtedness of the Borrower and
the Subsidiaries) then outstanding and (z) the Administrative Agent shall have
received a certificate to the foregoing dated such date and executed by a
Financial Officer of Intermediate Holdings (or, after the Amendment No. 3
Effective Date, the Borrower)  and (ii) except as otherwise specified in the
applicable Incremental Loan Assumption Agreement, the Administrative Agent shall
have received (with sufficient copies for each of the Incremental Loan Lenders)
legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Acquisition Date under Section 4.03.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may, in consultation with the Borrower, take any
and all action as may be reasonably necessary to ensure that all Incremental
Loans (other than Other Term Loans), when originally made, are included in each
Borrowing of outstanding Loans on a pro rata basis.  This may be accomplished by
requiring each outstanding Eurodollar Borrowing to be converted into an ABR
Borrowing on the date of each Incremental Loan, or by allocating

 

75

--------------------------------------------------------------------------------


 

a portion of each Incremental Loan to each outstanding Eurodollar Borrowing on a
pro rata basis.  Any conversion of Eurodollar Loans to ABR Loans required by the
preceding sentence shall be subject to Section 2.16.  If any Incremental Loan is
to be allocated to an existing Interest Period for a Eurodollar Borrowing, then
the interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental Loan
Assumption Agreement.  In addition, to the extent any Incremental Term Loans are
not Other Term Loans, the scheduled amortization payments under
Section 2.11(a)(i) required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans and shall be further increased for all Lenders on a pro
rata basis to the extent necessary to avoid any reduction in the amortization
payments to which the Term Lenders were entitled before such recalculation.

 

(e)                                  The Incremental Loans and Incremental Loan
Commitments established pursuant to this Section 2.26 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents except to the extent otherwise
provided in the Incremental Loan Assumption Agreement applicable thereto.  The
Loan Parties shall take any actions reasonably requested by the Administrative
Agent to ensure that the Liens granted by the Security Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such new Incremental Loans or any such new Incremental Loan Commitments.

 

SECTION 2.27.                     Amendments Effecting a Maturity Extension.  In
addition, notwithstanding any other provision of this Agreement to the contrary:

 

(a)                                 The Borrower may, after the Acquisition
Date, by written notice to the Administrative Agent (who shall forward such
notice to all applicable Lenders), make an offer (each such offer, an “Extension
Offer”) on a pro rata basis (x) to all the Term Lenders to make one or more
amendments or modifications to allow the Term Loan Maturity Date of such
Extending Lenders (as defined below) to be extended (such extended date, the
“Extended Term Loan Maturity Date”) and (y) to all the Revolving Credit Lenders
to make one or more amendments or modifications to allow the Revolving Credit
Maturity Date of such Extending Lenders (as defined below) to be extended (such
extended date, the “Extended Revolving Credit Maturity Date”), and, in
connection with any such extension, to (i) in the case of an extension of the
Term Loan Maturity Date, reduce or otherwise modify the scheduled amortization
of the applicable Term Loans of the Extending Lenders, (ii) increase the
Applicable Margin and/or fees payable with respect to the applicable Term Loans
and Revolving Loans, as applicable, of the Extending Lenders and the payment of
additional fees or other consideration to the Extending Lenders, (iii) in the
case of an extension of the Term Loan Maturity Date, to modify the prepayment
provisions pursuant to Sections 2.12(b) and 2.13(e) such that voluntary and
mandatory prepayments are applied, first, to the Term Loans of non-Extending
Lenders and, second, to the Term Loans of Extending Lenders and/or (iv) change
such additional terms and conditions of this Agreement solely as applicable to
the Extending Lenders (such additional changed terms and conditions (to the
extent not otherwise approved by the requisite Lenders under Section 9.08) to be
effective only during the period following the original Term Loan Maturity Date
or Revolving Credit Maturity Date, as applicable, prior to its extension by such
Extending Lenders) (collectively, “Permitted Amendments”) pursuant to procedures
reasonably acceptable to each of the Administrative Agent and the Borrower. 
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 3 Business Days
after the date of such notice).  To the extent not otherwise approved by the
requisite Lenders under Section 9.08, Permitted Amendments shall become
effective only with respect to the Loans of the Lenders that accept the
Extension Offer (such Lenders, the “Extending Lenders”) and, in the case of any
Extending Lender, only with respect to such Lender’s Loans as to which such
Lender’s acceptance has been made.  The Borrower, each other Loan

 

76

--------------------------------------------------------------------------------


 

Party and each Extending Lender shall execute and deliver to the Administrative
Agent an extension amendment to this Agreement (an “Extension Amendment”) and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Extension Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of the Extension Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans of the Extending Lenders as to which such
Lenders’ acceptance has been made.

 

(b)                                 Any amendment or waiver of any provision of
this Agreement or any other Loan Document made to effect any Permitted
Amendment, or consent to any departure by any Loan Party therefrom, that, by its
express terms amends or modifies the rights or duties under this Agreement or
such other Loan Document of the applicable Class of Extending Lenders that
accepted such Permitted Amendment, may be effected by an agreement or agreements
in writing signed by the Administrative Agent, the Borrower or the applicable
Loan Party, as the case may be, and the requisite percentage in interest of the
applicable Class of Extending Lenders that would be required to consent thereto
under Section 9.08 as if all such Extending Lenders were the only Lenders
hereunder at the time.

 

(c)                                  This Section shall supersede any provisions
of this Agreement to the contrary, including Section 9.08, it being understood,
however, that nothing in this Section shall impair or limit the effectiveness of
any amendment effectuated in accordance with Section 9.08 (including, without
limitation, any amendment effectuated simultaneously with any Permitted
Amendment).

 

SECTION 2.28.                     Escrow Account.

 

(a)                                 On the Closing Date, the proceeds of the
Term Loans made under Section 2.01 shall be deposited by or at the direction of
the Borrower into the Escrow Account in accordance with the Escrow Agreement,
together with such additional amounts required to be deposited in accordance
with the Escrow Agreement.  Notwithstanding any term or condition to the
contrary in any other agreement relating to the Escrow Account (other than this
Agreement), no Escrow Funds shall be paid or released from the Escrow Account to
or for the account of, or withdrawn by or for the account of, the Borrower from
the Escrow Account except in accordance with the provisions of this
Section 2.28.

 

(b)                                 The Escrow Funds shall be released from the
Escrow Account as follows:

 

(i)                  If the conditions set forth in Section 4.03 shall have been
satisfied (or waived in accordance with Section 9.08) on or prior to 2:00
p.m. New York City time on the Outside Date, the Administrative Agent shall on
the date such conditions have been satisfied (or waived) promptly apply the
Escrow Funds to pay a portion of the Transaction Costs.

 

(ii)               If the Escrow Termination Date shall have occurred, on such
date the Administrative Agent shall apply an amount of the Escrow Funds
(A) first, to pay (x) any fees and expenses payable to the Escrow Agent on the
Escrow Termination Date pursuant to the terms of the Escrow Agreement, (y) the
aggregate principal of the Term Loans made on the Closing Date outstanding on
such date less the aggregate amount of any fees paid to the Term Lenders by the
Borrower on the Closing Date with respect to such Term Loans (whether such fees
have been netted from the proceeds of such Term Loans or otherwise) and
(z) interest on such Term Loans accrued from and including the Closing Date to
but excluding such Escrow Termination Date and (B) second, to pay any remaining
amount of the Escrow Funds to the Borrower.

 

77

--------------------------------------------------------------------------------


 

(iii)            Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent shall disburse Escrow Funds as directed pursuant to a court
of competent jurisdiction; provided that, to the extent practicable and to the
extent legally permitted to do so, the Administrative Agent shall provide notice
thereof to the Borrower prior to such disbursement.

 

(c)                                  Notwithstanding anything to the contrary
set forth in this Agreement, the Administrative Agent shall have no liability
for any investment loss in respect of any Escrow Funds (including, without
limitation on account of the early liquidation or sale thereof) absent gross
negligence or willful misconduct by the Administrative Agent.

 

ARTICLE III

 

Representations and Warranties

 

The Escrow Borrower, as of the Closing Date, and each of the Borrower and, prior
to the Amendment No. 3 Effective Date, Intermediate Holdings, on and after the
Acquisition Date, represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders that:

 

SECTION 3.01.                              Existence, Qualification and Power;
Compliance with Laws.  Each Loan Party and each Restricted Subsidiary thereof
(and solely with respect to clause (d) hereof, each Loan Party’s respective
subsidiaries) (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or other organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own, lease or operate its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the laws of each jurisdiction where such qualification is required for the
conduct of its business and (d) is in compliance with all applicable laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties; except in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.02.                              Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Loan Party is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Loan Party’s Organizational Documents; (b) conflict
with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (i) any material Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Restricted Subsidiaries (other
than with respect to Indebtedness to be repaid in the Refinancing) or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Loan Party or its property is subject or (c) violate any
applicable law.

 

SECTION 3.03.                              Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Security Documents, (c) the perfection or maintenance of the
Liens created under the Security Documents (including the first priority nature
thereof subject to Permitted Collateral Liens) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Security Documents except,
(x) solely with respect to clause (d), to the extent such approval, consent,
exemption, authorization, notice or filing is required (i) solely due to the
Administrative Agent’s business, operations

 

78

--------------------------------------------------------------------------------


 

or status as a national banking association and (ii) as the result of the
Administrative Agent or any Lender taking possession or ownership of and/or
operating any of the business activities of the Loan Parties, and (y) for
(i) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties and (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect written copies
of which have been furnished to the Administrative Agent on or prior to the
Closing Date (or, in the case of the representation made by Intermediate
Holdings and ADS as of the Acquisition Date, on or prior to the Acquisition
Date).

 

SECTION 3.04.                              Enforceability; Binding Effect.  This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been duly executed and delivered by each Loan Party that is a party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute a legal, valid and binding obligation of each Loan
Party that is a party thereto and enforceable against such Loan Party in
accordance with its terms except as such enforceability may be limited by Debtor
Relief Laws and by general principles of equity.

 

SECTION 3.05.                              Financial Statements; No Material
Adverse Effect.

 

(a)                                 ADS has delivered to the Arrangers prior to
the Closing Date an unaudited pro forma consolidated balance sheet and related
statement of income for Intermediate Holdings, ADS and the Subsidiaries (the
“Pro Forma Financial Statements”) as of and for the twelve month period ended on
the most recently completed fiscal quarter of the ADS Entities, the IWS Entities
and the Target and its subsidiaries, ended at least 45 days before the Closing
Date.  The Pro Forma Financial Statements were prepared giving effect (as if
such events had occurred on such date) to (i) the consummation of the
Acquisition, (ii) the Loans to be made under this Agreement on the Closing Date
and on the Acquisition Date, (iii) the Refinancing and (iv) the payment of fees
and expenses in connection with the foregoing.  The Pro Forma Financial
Statements were prepared in good faith based on the assumptions set forth
therein, which Intermediate Holdings and ADS believe to be reasonable
assumptions at the time such Pro Forma Financial Statements were prepared.

 

(b)                                 ADS has delivered to the Arrangers prior to
the Closing Date audited consolidated balance sheets and related statements of
income, retained earnings and cash flows of the Target and its subsidiaries,
Advanced Disposal and its subsidiaries, and IWS and its subsidiaries, in each
case, for the three (3) most recently completed fiscal years of the Target,
Advanced Disposal and IWS, respectively, ended at least 90 days before the
Closing Date.  Such audited financial statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Target and its subsidiaries, Advanced Disposal
and its subsidiaries, and IWS and its subsidiaries, respectively, in each case
as of the date thereof, and their results of operations for the periods covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein and (iii) show all
material indebtedness and other material liabilities, direct or contingent, of
the Target and its subsidiaries, Advanced Disposal and its subsidiaries, and IWS
and its subsidiaries, respectively, in each case as of the dates thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(c)                                  ADS has delivered to the Arrangers prior to
the Closing Date unaudited consolidated balance sheets and related statements of
income, retained earnings and cash flows of the Target and its subsidiaries,
Advanced Disposal and its subsidiaries, IWS and its subsidiaries, in each case
for each fiscal quarter subsequent to the most recent audited financial
statements of each such entity referred to in Section 3.05(b) ended at least 45
days before the Closing Date (other than any fiscal fourth quarter).  Such
unaudited financial statements (i) were prepared in accordance with GAAP
consistently applied throughout

 

79

--------------------------------------------------------------------------------


 

the period covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of the
Target and its subsidiaries, Advanced Disposal and its subsidiaries and IWS and
its subsidiaries, respectively, in each case as of the date thereof, and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 3.05 sets forth all material indebtedness and other
material liabilities, direct or contingent, Advanced Disposal and its
subsidiaries, IWS and its subsidiaries, respectively, in each case as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness, to the extent not reflected in such financial
statements; provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any necessary information with respect to the material
indebtedness and other material liabilities, direct or contingent, of the Target
and its subsidiaries.

 

(d)                                 ADS has delivered to the Arrangers prior to
the Closing Date forecasts of consolidated balance sheets and statements of
income or operations and cash flows of Intermediate Holdings, ADS and the
Subsidiaries for the five fiscal years ended after the Closing Date, which
consolidated balance sheets and statements of operations and cash flows were
prepared by management of Intermediate Holdings and reflect the forecasted
consolidated financial conditions of Intermediate Holdings and the Subsidiaries
after giving effect to the Transactions, it being understood that such forecasts
are not to be viewed as facts, that actual results may vary from such forecasts
and that such variations may be material.

 

(e)                                  Since March 31, 2012, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(f)                                   The consolidated forecasted balance sheet
and statements of income or operations and cash flows delivered pursuant to
Section 5.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, it being understood that such
forecasts are not to be viewed as facts, that actual results may vary from such
forecasts and that such variations may be material.

 

SECTION 3.06.                              Litigation.  There are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of any
Responsible Officer of the Borrower (or, prior to the Amendment No. 3 Effective
Date, the Intermediate Holdings), threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against the Loan
Parties or any of their respective subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
(b) except as specifically disclosed in Schedule 3.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Loan Party or a Restricted Subsidiary thereof, of the matters described on
Schedule 3.06; provided that the Borrower shall supplement such Schedule as of
the Acquisition Date to add any necessary information with respect to any such
actions, suits, proceedings, claims or disputes with respect to the Target and
its subsidiaries.

 

SECTION 3.07.                              No Default.  No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

SECTION 3.08.                              Ownership of Property; Liens.  The
Borrower and each Restricted Subsidiary has good record and (in the case of
owned real property) marketable title in fee simple to, or, in the case of
leased real property valid leasehold interests in, all its material properties
and assets, including Real Estate necessary or used in the ordinary conduct of
its business, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Other

 

80

--------------------------------------------------------------------------------


 

than as set forth on Schedule 3.08, the property of the Loan Parties is subject
to no Liens other than Liens permitted by Section 6.01; provided that the
Borrower shall supplement such Schedule as of the Acquisition Date to add any
necessary information with respect to Liens on the property of the Target and
its subsidiaries.  The property of the Loan Parties, taken as a whole, is in
good operating order, condition and repair (ordinary wear and tear excepted).

 

SECTION 3.09.                              Environmental Matters.  Except for
any matters that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a)                                 The Borrower and each Subsidiary (and, prior
to the Amendment No. 3 Effective Date, Intermediate Holdings) and their
respective businesses, operations and Real Estate, are in and have been in
compliance with all Environmental Laws, which compliance includes obtaining and
maintaining all permits, licenses, financial assurance instruments or other
approvals required under such Environmental Laws.

 

(b)                                 None of the Borrower or the Subsidiaries
(or, prior to the Amendment No. 3 Effective Date, Intermediate Holdings) or, to
the knowledge of any Responsible Officer of the Borrower (or, prior to the
Amendment No. 3 Effective Date, Intermediate Holdings), no predecessor entity
thereto, has received notice (that is unresolved or for which there is any
outstanding liability or obligation related thereto) from any third party
including any Governmental Authority or is otherwise aware, (i) that any one of
them has been identified as a potentially responsible party under CERCLA with
respect to a site listed, or proposed for listing, on the National Priorities
List, 40 C.F.R. Part 300 Appendix B, (ii) that any Hazardous Materials which any
one of them has generated, transported, disposed or arranged for disposal of,
has been found at any site at which a Governmental Authority has conducted or
has ordered that the Borrower (or, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings) or a Subsidiary conduct a remedial investigation,
removal or other response action pursuant to any Environmental Law or for which
the Borrower (or, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings) or a Subsidiary would have any Environmental Liability or (iii) that
any of them is or shall be a named party to any claim, action, cause of action,
complaint, or legal or administrative proceeding (in each case, contingent or
otherwise) arising out of any third party’s incurrence of costs, expenses,
losses or damages of any kind whatsoever in connection with any Hazardous
Materials.

 

(c)                                  (i) No portion of the Real Estate is being
used for the handling, treatment, processing, storage or disposal of Hazardous
Materials except in compliance with Environmental Laws, (ii) in the course of
any activities conducted by the Borrower, Intermediate Holdings or a Subsidiary
or operators or tenants of its properties, no Hazardous Materials have been
generated or are being used on the Real Estate except in compliance with 
Environmental Laws, (iii) there have been no Releases or threatened Releases of
Hazardous Materials on, upon, into or from the Real Estate, and (iv) to the
knowledge of any Responsible Officer of the Borrower (or, prior to the Amendment
No. 3 Effective Date, Intermediate Holdings), there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located on
any of the Real Estate.

 

(d)                                 None of the Borrower, any of the
Subsidiaries or any of the Real Estate has become subject to or the subject of
any Environmental Liability, and none of the Borrower or any of the Subsidiaries
(or, prior to the Amendment No. 3 Effective Date, Intermediate Holdings) has
received written notice of any claim with respect to any such Environmental
Liability.

 

(e)                                  There are no facts, circumstances,
conditions or occurrences with respect to the businesses, operations or Real
Estate of the Borrower or any of the Subsidiaries (or, prior to the

 

81

--------------------------------------------------------------------------------


 

Amendment No. 3 Effective Date, Intermediate Holdings) or, to the knowledge of
any Responsible Officer of the Borrower (or, prior to the Amendment No. 3
Effective Date, Intermediate Holdings), the businesses or operations of any
predecessor entity, that could reasonably be expected to give rise to any
Environmental Liability.

 

SECTION 3.10.                              [Intentionally Omitted].

 

SECTION 3.11.                              Taxes.  Except for failures that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (i) each Loan Party has filed all Tax returns and
reports required to be filed (taking into account valid extensions), and has
paid all Taxes levied or imposed (including in its capacity as withholding
agent) upon it or its properties, income or assets that are due and payable,
except any such Taxes which are being contested in good faith by appropriate
proceedings diligently conducted if such context effectively suspends collection
and enforcement of the Tax in question and adequate reserves have been provided
in accordance with GAAP and (ii) there is no current or proposed Tax audit,
assessment, deficiency or other claim or proceeding against any Loan Party.

 

SECTION 3.12.                              ERISA Compliance.

 

Schedule 3.12 sets forth each Multiemployer Plan to which Intermediate Holdings
(prior to the Amendment No. 3 Effective Date), the Borrower or a Restricted
Subsidiary contributes or is reasonably likely to have any material liability by
reason of having any current ERISA Affiliate; provided that the Borrower shall
supplement such Schedule as of the Acquisition Date to add any necessary
information with respect to any Multiemployer Plans contributed to by the Target
and its subsidiaries.  There are no, nor have there within the prior 6 years
ever been any, Plans and none of Intermediate Holdings (prior to the Amendment
No. 3 Effective Date), the Borrower, a Restricted Subsidiary or any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA.  Each Employee Benefit Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code, the
regulations and published interpretations thereunder and other federal or state
laws.  Each Employee Benefit Plan that is intended to be a qualified plan under
Section 401(a) of the Code has either received a favorable determination letter
from the IRS to the effect that the form of such Employee Benefit Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or is a form of plan that has received an opinion or
advisory letter from the IRS, and to the knowledge of any Responsible Officer of
the Borrower or, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings, nothing has occurred that would prevent or cause the loss of
tax-qualified status with respect to such Employee Benefit Plan.  No ERISA Event
has occurred or is reasonably expected to occur, except as would not have a
Material Adverse Effect.

 

(a)                                 There are no pending or, to the knowledge of
any Responsible Officer of the Borrower (or, prior to the Amendment No. 3
Effective Date, Intermediate Holdings), threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Employee Benefit
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect.  There has been no violation of the fiduciary responsibility
rules with respect to any Employee Benefit Plan that has resulted or could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

 

(b)                                 None of the Borrower or a Restricted
Subsidiary has any pending strikes, walkouts, work stoppages or other material
labor dispute as of the Closing Date, or, in the case of the Target, as of the
Acquisition Date.  Except as set forth on Schedule 3.12(b), the consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or a Restricted Subsidiary is bound; provided that the
Borrower

 

82

--------------------------------------------------------------------------------


 

shall supplement such Schedule as of the Acquisition Date to add any necessary
information with respect to any such collective bargaining agreements of the
Target and its subsidiaries.

 

SECTION 3.13.                              Subsidiaries.  As of the Closing
Date, the Escrow Borrower has no Subsidiaries.  As of the Closing
Date, Intermediate Holdings has no Subsidiaries other than those specifically
disclosed in Schedule 3.13(a); provided that the Borrower shall supplement such
Schedule as of the Acquisition Date to add any necessary information with
respect to the Target and its subsidiaries.  All of the outstanding Equity
Interests in the Borrower and its Subsidiaries (and, prior to the Amendment
No. 3 Effective Date, each of Intermediate Holdings’ Subsidiaries) have been
validly issued, are fully paid and nonassessable and are owned by the applicable
Loan Parties and in the amounts, each as specified on Schedule 3.13(a) and free
and clear of all Liens except those created under the Security Documents.  As of
the Closing Date, Intermediate Holdings does not have equity investments in any
other corporation or entity other than those specifically disclosed in Schedule
3.13(b); provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any necessary information with respect to the equity
investments of the Target and its subsidiaries.

 

SECTION 3.14.                              Margin Regulations; Investment
Company Act.

 

(a)                                 The Borrower (and, prior to the Amendment
No. 3 Effective Date, Intermediate Holdings) are not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

(b)                                 None of the Borrower (or, prior to the
Amendment No. 3 Effective Date, Intermediate Holdings), any Person Controlling
the Borrower (or, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings), or a Restricted Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

SECTION 3.15.                              Disclosure.  The reports, financial
statements, certificates and other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (including, without limitation, the Confidential Information
Memorandum) (in each case, as modified or supplemented by other information so
furnished), taken as a whole, do not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation.

 

SECTION 3.16.                              Sanctioned Persons; Foreign Corrupt
Practices Act.

 

(a)                                 None of the Borrower or a Restricted
Subsidiary (or, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings) or, to the knowledge of any Responsible Officer of the Borrower (or,
prior to the Amendment No. 3 Effective Date, Intermediate Holdings), any
director, officer, agent or employee of the Borrower or a Restricted Subsidiary
(or, prior to the Amendment No. 3 Effective Date, Intermediate Holdings) is the
target of or is in violation of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower (and, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings) will not directly or indirectly use the proceeds of the Loans or the
Letters of Credit or otherwise make available such proceeds to any Person, for
the purpose of financing the activities of any Person, or in any country or
territory, that, at the time of such financing, is the subject of any U.S.
sanctions administered by OFAC.

 

83

--------------------------------------------------------------------------------


 

(b)                                 Each of the Borrower and the Restricted
Subsidiaries (and, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings)  and, to the knowledge of any Responsible Officer of the Borrower (or,
prior to the Amendment No. 3 Effective Date, Intermediate Holdings), their
respective directors, officers, agents, employees, and any person acting for or
on behalf of Intermediate Holdings, the Borrower or such Restricted
Subsidiaries, as applicable, has complied with, and will comply with, the U.S.
Foreign Corrupt Practices Act, as amended from time to time, or any other
applicable anti-bribery or anti-corruption law, and it and they have not made,
offered, promised, or authorized, and will not make, offer, promise, or
authorize, whether directly or indirectly, any payment, of anything of value to
(i) an executive, official, employee or agent of a governmental department,
agency or instrumentality, (ii) a director, officer, employee or agent of a
wholly or partially government-owned or government-controlled company or
business, (iii) a political party or official thereof, or candidate for
political office or (iv) an executive, official, employee or agent of a public
international organization (e.g., the International Monetary Fund or the World
Bank) (“Government Official”), in any case while knowing or having a reasonable
belief that all or some portion will be used for the purpose of: (A) influencing
any act, decision or failure to act by a Government Official in his or her
official capacity, (B) inducing a Government Official to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity or (C) securing an improper advantage, in order to
obtain, retain, or direct business.

 

(c)                                  None of the Borrower (or, prior to the
Amendment No. 3 Effective Date, Intermediate Holdings) or a Restricted
Subsidiary nor, to the knowledge of any Responsible Officer of the Borrower (or,
prior to the Amendment No. 3 Effective Date, Intermediate Holdings), any of
their respective Affiliates is in violation of any requirement of law relating
to terrorism or money laundering, including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and the USA PATRIOT Act.

 

SECTION 3.17.                              Intellectual Property; Licenses;
Etc.  The Borrower and the Restricted Subsidiaries (and, prior to the Amendment
No. 3 Effective Date, Intermediate Holdings)  own, or possess the valid right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights,
including, in each case, registrations or applications for registrations of the
foregoing and the right to sue for infringement, misappropriation or other
violations thereof, that are necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except in each
case where the failure to do so would reasonably be expected to have a Material
Adverse Effect.  The conduct of the respective business of the Borrower and the
Restricted Subsidiaries (and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings)  has not infringed, misappropriated or otherwise
violated any rights held by any other Person, except in each case where the
failure to do so would reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of any Responsible Officer of the Borrower (or, prior to the
Amendment No. 3 Effective Date, Intermediate Holdings), threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.18.                              Permits and Licenses.  All permits
and licenses (other than those the absence of which would not have a Material
Adverse Effect) required for the construction and operation of all landfills,
solid waste facilities, solid waste collection operations and any other
properties or operations currently owned, operated or conducted by the Borrower
or a Subsidiary have been, or in the case of any of the foregoing under
construction will be prior to the time required therefor under applicable laws,
rules and regulations, obtained and remain, or in the case of any of the
foregoing under construction will remain, in full force and effect for so long
as may be required by applicable law, rule or regulation and are not subject to
any appeals or further proceedings or to any unsatisfied conditions that may
allow material modification or revocation.  None of the Borrower (or, prior to
the Amendment No. 3 Effective Date, Intermediate Holdings) or a Subsidiary nor,
to the knowledge of any Responsible Officer of the Borrower (or, prior to the
Amendment No. 3 Effective Date, Intermediate Holdings), the holder of such
licenses or

 

84

--------------------------------------------------------------------------------


 

permits is in violation of any such licenses or permits, except for any
violation which would not have a Material Adverse Effect.

 

SECTION 3.19.                              Solvency.  Immediately after the
consummation of the Transactions to occur on the Acquisition Date and the
release of the Escrow Funds from the Escrow Account, and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of each Loan, the Loan Parties, taken as a whole, on a consolidated
basis, are Solvent.

 

SECTION 3.20.                              Security Documents.

 

(a)                                 The Guarantee and Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Guarantee and Collateral Agreement) and the proceeds thereof and (i) when the
Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral, in each case prior and superior in right to any other
Person, subject to Permitted Collateral Liens, and (ii) when financing
statements in appropriate form are filed in the offices specified on Schedule
3.20(a) (provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any necessary information with respect to the applicable
filing offices with respect to the Target and its subsidiaries), the Lien
created under the Guarantee and Collateral Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Collateral described in such statements (other than
Intellectual Property, as defined in the Guarantee and Collateral Agreement), in
each case prior and superior in right to any other Person, other than with
respect to Liens expressly permitted by Section 6.01.

 

(b)                                 Upon the recordation of the Guarantee and
Collateral Agreement (or a short-form security agreement in form and substance
reasonably satisfactory to the Borrower and the Collateral Agent) with the
United States Patent and Trademark Office and the United States Copyright
Office, together with the financing statements in appropriate form filed in the
offices specified on Schedule 3.20(a) (provided that the Borrower shall
supplement such Schedule as of the Acquisition Date to add any necessary
information with respect to the financing statements with respect to the Target
and its subsidiaries), the Lien created under the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Intellectual Property
(as defined in the Guarantee and Collateral Agreement) in which a security
interest may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other Person,
subject to Permitted Collateral Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Acquisition Date).

 

(c)                                  Upon execution and delivery thereof, each
of the Mortgages shall be effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
first priority Lien on all of the applicable Loan Party’s right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgage is recorded in the offices specified on Schedule
3.20(c) (provided that the Borrower shall supplement such Schedule as of the
Acquisition Date to add any necessary information with respect to the Mortgages
with respect to the Target and its subsidiaries and any additional Significant
Real Property acquired by Intermediate Holdings, ADS, the ADS Entities and the
IWS Entities on or after the Closing Date and prior to the Acquisition Date),
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of

 

85

--------------------------------------------------------------------------------


 

such Loan Party in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted hereunder.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01.                              All Credit Events.  On the date of
each Borrowing (other than a conversion or a continuation of a Borrowing),
including each Borrowing of a Swingline Loan and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):

 

(a)                                 The Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.03 (or such notice shall
have been deemed given in accordance with Section 2.02), in the case of the
issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

 

(b)                                 Other than in connection with the initial
Credit Event on the Closing Date and on the Acquisition Date, the
representations and warranties set forth in Article III and in each other Loan
Document shall be true and correct in all material respects (except that any
representation or warranty that is already qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.

 

(c)                                  Other than in connection with the initial
Credit Event on the Closing Date and on the Acquisition Date, at the time of and
immediately after such Credit Event, no Default or Event of Default shall have
occurred and be continuing.

 

(d)                                 Other than in connection with the initial
Credit Event on the Closing Date and on the Acquisition Date and any Credit
Event occurring prior to the delivery of the Compliance Certificate for the
fiscal quarter ending March 31, 2013, after giving pro forma effect to such
Credit Event (and all prior Credit Events and the use of proceeds therefrom and
all Loan repayments since the last day of the four quarter period to which the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 5.02(a) relates), Intermediate Holdings (or after the Amendment No. 3
Effective Date, the Borrower) shall be in compliance with the financial covenant
set forth in Section 6.13 as of the last day of the four quarter period to which
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 5.02(a) relates, regardless of whether Intermediate Holdings
(or after the Amendment No. 3 Effective Date, the Borrower) is otherwise
required to comply with such financial covenant at such time.

 

86

--------------------------------------------------------------------------------


 

The delivery of each Borrowing Request shall be deemed to constitute a
representation and warranty by the Borrower on the date of such delivery and the
date of the Credit Event specified therein as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.01.

 

SECTION 4.02.                              First Credit Event.  On the Closing
Date:

 

(a)                                 The Administrative Agent shall have
received, on behalf of itself, the Lenders and the Issuing Bank, a customary
written opinion of (i) Winston & Strawn LLP, counsel for the Escrow Borrower,
(A) dated the Closing Date and (B) addressed to the Issuing Bank, the
Administrative Agent, the Collateral Agent and the Lenders.

 

(b)                                 The Administrative Agent shall have received
(i) a copy of the certificate or articles of incorporation or formation,
including all amendments thereto, of the Escrow Borrower, certified as of a
recent date by the Secretary of State of Delaware, and a certificate as to the
good standing of the Escrow Borrower as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of the Escrow
Borrower dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or operating agreement of the Escrow
Borrower as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors of the Escrow Borrower authorizing the execution, delivery and
performance of the Loan Documents to which the Escrow Borrower is a party and
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or formation of the Escrow Borrower have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of the Escrow
Borrower; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

 

(c)                                  The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Responsible
Officer of the Escrow Borrower, confirming compliance with the conditions
precedent set forth in Sections 4.02(e), (f) and (i).

 

(d)                                 The Escrow Agreement shall have been, or
substantially simultaneously with the initial funding of Loans on the Closing
Date shall be, duly executed by the parties thereto and delivered to the
Administrative Agent and shall be in full force and effect.  The Administrative
Agent shall have received evidence to the effect that the financing statement
relating to the Escrow Agreement shall have been, or substantially
simultaneously with the initial funding of Loans on the Closing Date shall be,
filed in the appropriate filing office.

 

(e)                                  Each of the Specified Representations
(which shall be limited to the Escrow Borrower) other than the representations
and warranties set forth in Sections 3.19 and 3.20(a) shall be true and correct
in all material respects.

 

(f)                                   The offering of the Senior Notes by the
Escrow Issuer shall have been, or substantially simultaneously with the initial
funding of Loans on the Closing Date shall be, consummated.

 

(g)                                  The Lenders shall have received the
financial statements (including the Pro Forma Financial Statements and
projections) referred to in Sections 3.05(a), (c) and (d).

 

87

--------------------------------------------------------------------------------


 

(h)                                 The Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

(i)                                     No Acquisition Material Adverse Effect
shall have occurred since March 31, 2012 and be continuing.

 

(j)                                    The Administrative Agent shall have
received the Closing Date Side Letter, duly executed by the parties thereto.

 

SECTION 4.03.                              Conditions to Release of Escrow
Funds.  The obligation of the Administrative Agent to release the Escrow Funds
to the Borrower or the occurrence of any Credit Event on the Acquisition Date is
subject to the satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent shall have
received, on behalf of itself, the Lenders and the Issuing Bank, a customary
written opinion of (i) Winston & Strawn LLP, counsel for Intermediate Holdings
and the Borrower, and (ii) each local counsel listed on Schedule 4.03(a), in
each case (A) dated the Acquisition Date and (B) addressed to the Issuing Bank,
the Administrative Agent, the Collateral Agent and the Lenders.

 

(b)                                 The Administrative Agent shall have received
(i) a copy of the certificate or articles of incorporation or formation,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of each Loan Party as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Acquisition Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating
agreement of such Loan Party as in effect on the Acquisition Date and at all
times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors or other governing body of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or formation of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

 

(c)                                  The Administrative Agent shall have
received a certificate, dated the Acquisition Date and signed by a Responsible
Officer of Intermediate Holdings, confirming compliance with the conditions
precedent set forth in Sections 4.03(h), (i) and (k).

 

(d)                                 The Administrative Agent shall have received
all Fees, all fees payable under the Fee Letter and all other amounts due and
payable on or prior to the Acquisition Date, including, to the extent invoiced
at least one Business Day prior to the Acquisition Date, reimbursement or
payment of all reasonable and invoiced out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document
and including any accrued interest required to be paid with respect to the Term
Loans to be paid on the Acquisition Date.

 

88

--------------------------------------------------------------------------------


 

(e)                                  Each of the Joinder Agreement and each of
the Security Documents (other than the Mortgages and the Escrow Agreement) shall
have been, or substantially simultaneously with the release of the Escrow Funds
on the Acquisition Date shall be, duly executed by the parties thereto and
delivered to the Collateral Agent and shall be in full force and effect.  The
Collateral Agent shall have received evidence to the effect that each of the
financing statements relating to the Security Documents (other than the Escrow
Agreement) shall have been, or substantially simultaneously with release of the
Escrow Funds on the Acquisition Date shall be, filed in the appropriate filing
office.  Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that to the extent any security interest
in any Collateral cannot be perfected by the filing of a financing statement
under the UCC or taking delivery and possession of a stock certificate or note
(to the extent required under the Security Documents), then the perfection of a
security interest in such Collateral shall not constitute a condition precedent
to the release of the Escrow Funds on the Acquisition Date.

 

(f)                                   The Collateral Agent shall have received a
Perfection Certificate with respect to the Loan Parties dated the Acquisition
Date and duly executed by a Responsible Officer of Intermediate Holdings and the
Borrower, and shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such Persons, in
which the chief executive office of each such Person is located, in each case as
indicated on such Perfection Certificate, together with copies of the financing
statements (or similar documents) disclosed by such search, and accompanied by
evidence that the Liens indicated in any such financing statement (or similar
document) would be permitted under Section 6.01 or have been or will be
contemporaneously released or terminated.

 

(g)                                  The Administrative Agent shall have
received a certificate as to coverage under the insurance policies required by
Section 5.07 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and to name the Collateral Agent as additional insured,
in form and substance reasonably satisfactory to the Administrative Agent.

 

(h)                                 Each of (i) the Specified Representations
and (ii) such of the representations and warranties made by the Target with
respect to the Target, its subsidiaries and its and their respective businesses
in the Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that Holdings (or an Affiliate of Holdings) has the right
to terminate its obligations under the Acquisition Agreement (or refuse to
consummate the Acquisition under the Acquisition Agreement) as a result of a
breach of such representations in the Acquisition Agreement, shall be true and
correct in all material respects.

 

(i)                                     (i) The Escrow Borrower shall have
merged with and into ADS and ADS shall have assumed all rights and
responsibilities as the Borrower hereunder, (ii) the Refinancing shall have
been, or substantially simultaneously with the release of the Escrow Funds on
the Acquisition Date shall be, consummated and immediately after giving effect
to the Transactions and the other transactions contemplated hereby, Intermediate
Holdings, the Borrower and the Restricted Subsidiaries shall have outstanding no
Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement, (b) the Senior Notes and (c) Indebtedness set forth on Schedule
6.03 and (iii) the Senior Notes shall have been, or substantially simultaneously
with the release of the Escrow Funds on the Acquisition Date shall be, released
from escrow pursuant to the terms of the Senior Notes Escrow Agreement and the
assumption of the Senior Notes by the Borrower shall have been, or substantially
simultaneously with the release of the Escrow Funds on the Acquisition Date
shall be, consummated.

 

89

--------------------------------------------------------------------------------


 

(j)                                    The Administrative Agent shall have
received a certificate from the chief financial officer of Intermediate Holdings
in the form of Exhibit L certifying that, after giving effect to the
Transactions to occur on the Acquisition Date, the Loan Parties, taken as a
whole, on a consolidated basis, are Solvent.

 

(k)                                 No Acquisition Material Adverse Effect shall
have occurred since March 31, 2012 and be continuing.

 

(l)                                     The Acquisition shall have been
consummated in accordance with the terms and conditions of the Acquisition
Agreement concurrently with the release of the Escrow Funds on the Acquisition
Date (and in any event not later than January 31, 2013).

 

(m)                             The Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

(n)                                 The Borrower shall have supplemented the
Schedules hereto to add any necessary information with respect to the Target and
its Subsidiaries.

 

ARTICLE V

 

Affirmative Covenants

 

On and after the Acquisition Date, each of, the Borrower and, prior to the
Amendment No. 3 Effective Date, Intermediate Holdings, covenants and agrees with
each Lender that so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document
(other than contingent indemnity obligations as to which no claim has been made)
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full or
been Cash Collateralized, unless the Required Lenders shall otherwise consent in
writing, each of the Borrower and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings, will, and will cause each of the Restricted
Subsidiaries to:

 

SECTION 5.01.                              Financial Statements.  Deliver to the
Administrative Agent, which shall furnish to each Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year (or, in the case of
the fiscal year ended December 31, 2012, within one hundred twenty (120) days
after the end of such fiscal year) of Intermediate Holdings (or, after the
Amendment No. 3 Effective Date, the Borrower), consolidated balance sheets of
Intermediate Holdings (commencing with the fiscal year ended December 31, 2012),
the Borrower and the Subsidiaries (or, after the Amendment No. 3 Effective Date,
the Borrower and the Subsidiaries) as of the end of such fiscal year, and the
related consolidated statements of income or operations and consolidated cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, (i) all in reasonable detail with
accompanying management discussion and analysis of financial condition and
results of operations and prepared in accordance with GAAP, (ii) containing
separate schedules reflecting the balance sheet information income and cash
flows of the Unrestricted Subsidiaries and reconciling such information to the
financial statements described above and (iii) such consolidated statements to
be audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted

 

90

--------------------------------------------------------------------------------


 

auditing standards and shall not be subject to any “going concern” or like
qualification or exception (except for any exception as a result of the maturity
of any of the Loans occurring during the subsequent fiscal year) or any
qualification or exception as to the scope of such audit;

 

(b)                                 as soon as available, but in any event
within forty five (45) days (or, in the case of the fiscal quarter ended
September 30, 2012, within ninety (90) days after the end of such fiscal
quarter) after the end of each of the first three fiscal quarters of each fiscal
year of Intermediate Holdings (or, after the Amendment No. 3 Effective Date, the
Borrower) (commencing with the fiscal quarter ended September 30, 2012),
consolidated balance sheet of Intermediate Holdings, the Borrower and the
Subsidiaries (or, after the Amendment No. 3 Effective Date, the Borrower and the
Subsidiaries) as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and consolidated cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
(i) all in reasonable detail with accompanying management discussion and
analysis of financial condition and results of operations, (ii) containing
separate schedules reflecting the balance sheet information income and cash
flows of the Unrestricted Subsidiaries and reconciling such information to the
financial statements described above and (iii) such consolidated statements to
be certified by a Responsible Officer of Intermediate Holdings (or, after the
Amendment No. 3 Effective Date, the Borrower) as fairly presenting in all
material respects the financial condition and results of operations of
Intermediate Holdings, the Borrower and the Subsidiaries (or, after the
Amendment No. 3 Effective Date, the Borrower and the Subsidiaries) in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided that, with respect to the fiscal quarter ended September 30,
2012, the information required to be provided pursuant to this
Section 5.01(b) shall consist solely of the calculation of Consolidated EBITDA
of Intermediate Holdings, the Borrower and the Subsidiaries (or, after the
Amendment No. 3 Effective Date, the Borrower and the Subsidiaries) as of
September 30, 2012 (together with reasonably detailed supporting information),
which calculations shall be (i) prepared in a manner consistent with the Pro
Forma Financial Statements and on a pro forma basis giving effect to the
consummation of the Transactions and the payment of fees and expenses in
connection with the foregoing, and (ii) certified by a Responsible Officer of
Intermediate Holdings (or, after the Amendment No. 3 Effective Date, the
Borrower) as having been prepared in good faith based on the assumptions set
forth therein, which the Borrower (and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings) believe to be reasonable assumptions at the time
such calculation was prepared; and

 

(c)                                  as soon as available, but in any event no
more than ninety (90) days after the end of each fiscal year of Intermediate
Holdings (or, after the Amendment No. 3 Effective Date, the Borrower)
(commencing with the fiscal year ended December 31, 2012), an updated business
plan and operating budget and forecasts of consolidated balance sheets and
statements of income or operations and cash flows of Intermediate Holdings, the
Borrower and the Subsidiaries (or, after the Amendment No. 3 Effective Date, the
Borrower and the Subsidiaries) on a quarterly basis for the then current fiscal
year (including the fiscal year in which the latest Maturity Date occurs), in
each case prepared by management of Intermediate Holdings (or, after the
Amendment No. 3 Effective Date, the Borrower).

 

SECTION 5.02.                              Certificates and Other Information. 
Deliver to the Administrative Agent, which shall furnish each Lender:

 

91

--------------------------------------------------------------------------------


 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 5.01(a) and (b) a duly completed
Compliance Certificate signed by a Responsible Officer of Intermediate Holdings
(or, after the Amendment No. 3 Effective Date, the Borrower);

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of Intermediate Holdings by
independent accountants in connection with the accounts or books of Intermediate
Holdings (or, after the Amendment No. 3 Effective Date, the Borrower, as
applicable), or any audit of any of them;

 

(c)                                  promptly after the furnishing thereof,
copies of any notice of default furnished to any holder of debt securities of
the Borrower (or, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings) pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
this Agreement;

 

(d)                                 promptly after request therefor, such
additional information regarding the business, financial or corporate affairs
of  the Borrower and the Subsidiaries (and, prior to the Amendment No. 3
Effective Date, Intermediate Holdings), or compliance by the Loan Parties with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request; and

 

(e)                                  as part of the compliance certificate
delivered pursuant to clause (a) above, each in form and substance reasonably
satisfactory to the Administrative Agent, (i) a report supplementing Schedules
3.13(a) and 3.13(b) containing a description of all changes in the information
included in such Schedules as may be necessary for such Schedules to be accurate
and complete and (ii) a certification that complete and correct copies of all
documents modifying any term of any Organizational Document of Intermediate
Holdings or the Borrower, as applicable, on or prior to the date of delivery of
such compliance certificate have been delivered to the Administrative Agent or
are attached to such certificate.

 

The Borrower and, as applicable, Intermediate Holdings will, within ten
(10) days after receipt of financial statements which have been delivered
pursuant to Section 5.01(a), participate in a meeting with the Administrative
Agent and Lenders to discuss Intermediate Holdings’ or the Borrower’s results of
operations, as applicable, and allow the Administrative Agent and Lenders to ask
questions with respect thereto.  Such meetings are to be held at the Borrower’s
corporate offices or by teleconference (or at such other location as may be
reasonably agreed to by the Borrower and the Administrative Agent).

 

SECTION 5.03.                              Notices.  Promptly notify the
Administrative Agent and each Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default since the Closing Date; provided that Intermediate Holdings or the
Borrower will include in such notice or otherwise deliver forthwith to the
Lenders a certificate describing with particularity any and all provisions of
this Agreement and/or any other Loan Document that has been breached;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect since the Closing
Date, including (i) breach or non-performance of, or any default under, a
Contractual Obligation of Intermediate Holdings, the Borrower or a Subsidiary,
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or a Subsidiary (and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings) and any Governmental Authority or (iii) the
commencement of, or any material development in, any inquiry, investigation,
litigation or proceeding affecting the Borrower or a Subsidiary (and, prior to

 

92

--------------------------------------------------------------------------------


 

the Amendment No. 3 Effective Date, Intermediate Holdings), including pursuant
to any Environmental Laws (including any written notice from any Governmental
Authority of any potential Environmental Liability);

 

(c)                                  of the occurrence of any ERISA Event since
the Closing Date that could reasonably be expected to result in liability to the
Borrower or a Restricted Subsidiary (and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings) exceeding $15,000,000;

 

(d)                                 of any material change since the Closing
Date in accounting policies or financial reporting practices by the Borrower or
a Restricted Subsidiary (and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings);

 

(e)                                  of the (i) occurrence since the Closing
Date of any Asset Sale of property or assets for which the Borrower is required
to make a mandatory prepayment pursuant to Section 2.13(b) and (ii) incurrence
or issuance of any Indebtedness for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.13(d);

 

(f)                                   of the proposed sale of capital stock or
other Equity Interests of the Borrower or, prior to the Amendment No. 3
Effective Date, Intermediate Holdings since the Closing Date; and

 

(g)                                  of any announcement since the Closing Date
by Moody’s or S&P of any change in its rating of the Borrower’s (or, prior to
the Amendment No. 3 Effective Date, Intermediate Holdings’) non-credit-enhanced,
senior unsecured long-term debt.

 

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of Intermediate Holdings or the Borrower, as applicable,
setting forth details of the occurrence referred to therein and stating what
action Intermediate Holdings or the Borrower has taken and proposes to take with
respect thereto.

 

SECTION 5.04.                              Payment of Obligations.  Except for
failures that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (a) pay and discharge as the same
shall become due and payable (i) all Taxes imposed upon it or its properties,
income, profits or assets, before any penalty or fine accrues thereon, except
for any Taxes which are being contested in good faith by appropriate proceedings
diligently conducted if such contest effectively suspends collection and
enforcement of the Tax in question and adequate reserves for such Taxes have
been provided in accordance with GAAP and (ii) all lawful claims which, if
unpaid, would by law become a Lien upon its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary.

 

SECTION 5.05.                              Preservation of Existence, Etc.  (a) 
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the laws of the jurisdiction of its organization except in a
transaction permitted by Section 6.04 or 6.05, provided that, other than with
respect to the Borrower and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings, such preservation, renewal and maintenance is not
required if failure to do so could not reasonably be excepted to have a Material
Adverse Effect, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

SECTION 5.06.                              Maintenance of Properties. 
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted and with the standard of care typical in the
industry in the operation and maintenance of its facilities, except where
failure to do so could not reasonably be excepted to have a Material Adverse
Effect and (b) make all necessary repairs thereto and renewals and replacements
thereof, except in each instance where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 5.07.                              Maintenance of Insurance.

 

(a)                                 Maintain, with financially sound and
reputable insurance companies not Affiliates of Intermediate Holdings (or, after
the Amendment No. 3 Effective Date, the Borrower), insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business as the Borrower and
the Restricted Subsidiaries, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.  Notwithstanding the
foregoing, the Borrower agrees that the Administrative Agent may, in its sole
discretion, and without any obligation to do so, pay any insurance premiums then
due and payable, and any amounts due and payable under insurance premium finance
agreements, and any amounts so paid by the Administrative Agent shall constitute
Loans hereunder.

 

(b)                                 If any portion of any Significant Real
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Collateral Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent.

 

SECTION 5.08.                              Compliance with Laws, Licenses and
Permits.  Comply in all respects with the requirements of all laws (including
Environmental Laws) and all orders, writs, injunctions, decrees, licenses,
financial assurance requirements and permits (including those relating to
environmental matters) applicable to it or to its business or property
(including, without limitation, its Real Estate), except in such instances in
which (i) such requirement of any agreement or instrument or law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply in all respects therewith
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.09.                              Books and Records.  (a)  Maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Restricted Subsidiary (and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings), as the case may be, and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over Borrower or such
Restricted Subsidiary (and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings), as the case may be.

 

SECTION 5.10.                              Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and visually inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss

 

94

--------------------------------------------------------------------------------


 

its affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided that representatives of
the Borrower may be present during any such visits, discussions and inspections;
provided, further, that, if an Event of Default has occurred and is continuing
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice; provided, further, that so long as no Default or Event of
Default shall have occurred or be continuing, the Borrower will be obligated to
reimburse the Agent and the Lenders for no more than two (2) such inspections in
the aggregate in any calendar year.

 

SECTION 5.11.                              Use of Proceeds.  Subject to the
provisions of the Escrow Agreement, use the proceeds of the Credit Facilities
(a) to pay the Transaction Costs, (b) to pay fees and expenses in connection
with this Agreement and (c) for working capital and other general corporate
purposes, including the financing of Permitted Acquisitions and permitted
investments.

 

SECTION 5.12.                              Employee Benefits.  Comply with the
provisions of ERISA and the Code applicable to Employee Benefit Plans, except
where such noncompliance is not reasonably likely to result in a Material
Adverse Effect.

 

SECTION 5.13.                              New Subsidiaries; Ownership of
Subsidiaries.

 

(a)                                 (x) Promptly following the request of the
Administrative Agent following the occurrence and during the continuance of a
Default or Event of Default or (y) within 10 Business Days following the
delivery of a Compliance Certificate required to be delivered pursuant to
Section 5.02(a) indicating (i) the formation or acquisition of any new Domestic
Restricted Subsidiary (other than an Excluded Subsidiary), (ii) a Domestic
Restricted Subsidiary previously determined to be an Excluded Subsidiary is no
longer an Excluded Subsidiary, unless expressly excluded from being required to
be the subject of such security interest by the terms of this Agreement or the
terms of the Security Documents, each newly-created or newly-acquired Domestic
Restricted Subsidiary (other than any Excluded Subsidiary) shall become a
Subsidiary Guarantor hereunder and a party to the Security Documents by
executing and delivering to the Collateral Agent a counterpart of a joinder
agreement and providing such other documentation as the Collateral Agent shall
deem appropriate for such purpose, including, without limitation, amendments to
the Security Documents or new pledge agreements in substantially the same form,
mortgages or deeds of trust, the documents referred to in the Guarantee and
Collateral Requirements, UCC searches and filings, and 100% of the Equity
Interests and assets of each such new Subsidiary (other than an Excluded
Subsidiary) shall be pledged to the Collateral Agent for the benefit of the
Lenders and the Collateral Agent, documents of the types referred to in
Section 4.03(b), and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of, inter alia, the joinder agreement), all in form, content and
scope reasonably satisfactory to the Collateral Agent.  In such event, the
Collateral Agent is hereby authorized by the parties hereto to amend Schedules
3.13(a) and 3.13(b) hereto to include each such new Subsidiary.

 

(b)                                 Intermediate Holdings (or, after the
Amendment No. 3 Effective Date, the Borrower) shall at all times directly or
indirectly through a Subsidiary own all of the Equity Interests of each of the
Restricted Subsidiaries (other than directors’ qualifying shares), and such
Equity Interests shall at all times be pledged to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the Security Documents or pursuant
to a pledge agreement in form and substance reasonably satisfactory to the
Collateral Agent to the extent required under the Guarantee and Collateral
Agreement.

 

95

--------------------------------------------------------------------------------


 

SECTION 5.14.                              Compliance with Environmental Laws. 
Except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect:  (a) comply, and, if applicable, cause all
lessees and other Persons operating or occupying any of their Real Estate or
properties to comply, with all Environmental Laws and environmental permits,
(b) obtain, maintain and renew all environmental permits and financial assurance
instruments necessary for their operations and properties, (c) if applicable,
dispose of Hazardous Materials only at permitted disposal facilities operating
in compliance with Environmental Laws, and (d) conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of
their Real Estate or properties, in accordance with the requirements of all
Environmental Laws or, if applicable to the Borrower (or, prior to the Amendment
No. 3 Effective Date, Intermediate Holdings)or a Subsidiary  and its successors
and assigns, a written settlement or consent agreement with those Governmental
Authorities having jurisdiction; provided that, to the extent permitted under
Environmental Laws, none of the Borrower (or, prior to the Amendment No. 3
Effective Date, Intermediate Holdings)or any of the Subsidiaries  shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

 

SECTION 5.15.                              Maintenance of Ratings.  Use
commercially reasonable efforts to cause the Credit Facilities to be
continuously rated by S&P and Moody’s, and use commercially reasonable efforts
to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of Intermediate Holdings prior to the Amendment
No. 3 Effective Date (and of the Borrower thereafter).

 

SECTION 5.16.                              Further Assurances.  Cooperate with
the Lenders and the Administrative Agent, execute such further instruments and
documents and take all further action as the Lenders, the Administrative Agent
or the Collateral Agent shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement, including, without
limitation, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets, including real and personal properties
acquired subsequent to the Closing Date other than Excluded Assets, of the
Borrower and the Domestic Restricted Subsidiaries (other than Excluded
Subsidiaries) and, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings).  Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Collateral Agent, and the Borrower shall deliver or cause to be delivered to the
Lenders all such instruments and documents as the Collateral Agent shall
reasonably request to evidence compliance with this Section 5.16, including
without limitation, in order to satisfy or cause to be satisfied any Guarantee
and Collateral Requirement.  The Borrower agrees to provide such evidence as the
Collateral Agent shall reasonably request as to the perfection and first
priority status of each such security interest and Lien, subject to Permitted
Collateral Liens.  In furtherance of the foregoing, the Borrower will give
prompt notice to the Administrative Agent of the acquisition by it or any of the
Restricted Subsidiaries of any owned real property having a fair market value in
excess of $2,000,000.

 

SECTION 5.17.                              Designation of Subsidiaries.  The
Borrower and, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings, may at any time designate any newly-created or newly-acquired
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately after giving effect to such
designation, Intermediate Holdings (or, after the Amendment No. 3 Effective
Date, the Borrower) shall be in compliance, on a pro forma basis, with the

 

96

--------------------------------------------------------------------------------


 

financial covenant set forth in Section 6.13, regardless of whether Intermediate
Holdings or the Borrower, as applicable, is otherwise required to comply with
such financial covenant at such time (and, as a condition precedent to the
effectiveness of any such designation, Intermediate Holdings or the Borrower, as
applicable, shall deliver to the Administrative Agent a certificate setting
forth in reasonable detail the calculations demonstrating such compliance),
(ii) the designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence at the time of designation of any Indebtedness
or Liens of such Subsidiary existing at such time, (iii) the designation of such
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment therein
at the date of designation in an amount equal to the fair market value of the
Investment in such Subsidiary, (iv) no Restricted Subsidiary may be designated
as an Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, (v) no Subsidiary may be designated as an Unrestricted Subsidiary
unless it is concurrently designated as an “Unrestricted Subsidiary” for
purposes of the Senior Notes and (vi) immediately before and after any such
designation, no Default or Event of Default shall have occurred and be
continuing.

 

SECTION 5.18.                              Post-Closing Security Matters.  On or
before a date that is 180 days following the Acquisition Date (which period may
be extended by the Collateral Agent in its sole discretion), the Borrower shall
(i) execute and deliver the Mortgages encumbering the Mortgaged Properties
specified on Schedule 1.01(b) to the Collateral Agent for recordation in the
appropriate real property records of the county or parish, as applicable, in
which the Mortgaged Property encumbered thereby is located and (ii) cause the
other Guarantee and Collateral Requirements applicable to each such Mortgaged
Property to be satisfied.

 

ARTICLE VI

 

Negative Covenants

 

On and after the Acquisition Date, each the Borrower and, prior to the Amendment
No. 3 Effective Date, Intermediate Holdings, covenants and agrees with each
Lender that (or, solely in respect of Section 6.18, on and after the Closing
Date, the Escrow Borrower covenants and agrees with each Lender that), so long
as this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document (other than contingent
indemnity obligations as to which no claim has been made) have been paid in full
and all Letters of Credit have been cancelled, have expired or been Cash
Collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each of the
Borrower and, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings, will not, and will not cause or permit any of the Restricted
Subsidiaries to:

 

SECTION 6.01.                              Liens.  Create, incur, assume or
permit to exist any Lien on any property or assets (including Equity Interests
or other securities of any Person, including the Borrower or any Restricted
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:

 

(a)                                 any Lien created under the Loan Documents;

 

(b)                                 Liens on property or assets of the Borrower
and the Restricted Subsidiaries existing on the Closing Date (or, in the case of
the Target, existing on the Acquisition Date) and set forth in Schedule 6.01
(provided that the Borrower shall supplement such Schedule as of the Acquisition
Date to add any existing Liens with respect to the Target and its subsidiaries);
provided that such Liens shall secure only those obligations which they secure
on the Closing Date (or, in the case of the Target and its subsidiaries, the
Acquisition Date) and, in each case, extensions, renewals and replacements
thereof permitted hereunder; provided, further, that (i) the property covered

 

97

--------------------------------------------------------------------------------


 

thereby is not changed, (ii) the amount secured or benefited thereby is not
increased and (iii) and any renewal, replacement or extension of the obligations
secured or benefited thereby is permitted by Section 6.03(b);

 

(c)                                  Liens for Taxes not yet due and payable or
which are being contested in good faith in compliance with Section 5.04 and by
appropriate proceedings diligently conducted, if such contest effectively
suspends collection of the contested obligation and the enforcement of any Liens
securing such obligation and if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d)                                 statutory or common law Liens of landlords
and carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 45 days or which are being contested in good faith in
compliance with Section 5.04 and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance,
medical and health insurance and other social security legislation, other than
any Lien imposed by ERISA;

 

(f)                                   (i) deposits to secure the performance of
bids, tenders, trade contracts and leases (other than Indebtedness), obligations
for utilities and statutory obligations, in each case, incurred in the ordinary
course of business, and (ii) pledges, deposits and Liens on other assets to
secure surety and appeal bonds, financial assurance bonds, completion bonds,
performance bonds, reclamation bonds and other obligations of a like nature,
including, without limitation, any such bonds or obligations with respect to the
closure, final-closure and post-closure liabilities related to landfills owned
or operated by the Borrower or such Restricted Subsidiary, in each case,
incurred in the ordinary course of business;

 

(g)                                  zoning restrictions, easements,
rights-of-way, minor defects in title, restrictions and other similar
encumbrances affecting Real Estate which, individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 7.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 6.03(d); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to deposit or securities
accounts maintained in the ordinary course of business; provided that in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(k)                                 Liens created in the ordinary course of
business on insurance policies solely for the purpose of securing the payment of
insurance premiums pursuant to insurance premium finance agreements relating to
such policies;

 

98

--------------------------------------------------------------------------------


 

(l)                                     Liens consisting of escrowed funds or
similar arrangements affecting the sale proceeds paid to the Borrower or a
Restricted Subsidiary from Dispositions permitted by Section 6.05; provided that
all such escrow or similar arrangements (i) are solely to protect the rights of
the buyer of the assets subject to such Disposition in the event of claims under
the applicable sale documents, (ii) do not extend to any property or assets
other than a portion of the purchase price for such Disposition received by the
Borrower or such Restricted Subsidiary and (iii) are on customary terms for
similar types of transactions in similar circumstances conducted by parties on
an arms-length basis;

 

(m)                             earnest money deposits of cash or Cash
Equivalents made by the Borrower or a Restricted Subsidiary in connection with
any letter of intent or purchase agreement relating to any Permitted
Acquisition;

 

(n)                                 Liens consisting of the matters disclosed on
Schedule 3.08;

 

(o)                                 any interest or title of a lessor,
sublessor, lessee or sublessee under any lease entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of its business and covering
only the assets so leased;

 

(p)                                 in the case of real property that is subject
to a Mortgage, such items as are accepted by the Collateral Agent as exceptions
to the lender’s title insurance policy issued with respect to such property and
such Mortgage;

 

(q)                                 Liens existing on property at the time of
its acquisition (after the Closing Date) or existing on the property of a
Restricted Subsidiary acquired after the Closing Date; provided that (i) such
Lien was not created in contemplation of such acquisition, (ii) the Indebtedness
secured thereby is permitted under Section 6.03(o) and (iii) such Lien does not
extend to or cover any other asset or property;

 

(r)                                    Liens of a collecting bank on items in
the course of collection (including arising under Section 4-210 of the UCC);

 

(s)                                   second priority Liens securing
Indebtedness permitted under Section 6.03(u) or Permitted Ratio Debt;

 

(t)                                    other Liens (other than on Equity
Interests and not of the nature or type specified in any other clause of this
Section 6.01) securing liabilities hereunder in an aggregate amount not to
exceed $25,000,000 at any time outstanding;

 

(u)                                 encroachments, encumbrances and other
adverse circumstances affecting any Real Estate that would be disclosed by an
accurate and complete survey of such Real Estate, provided that the foregoing,
individually or in the aggregate, are not substantial in amount and do not in
any case materially detract from the value of the Real Estate subject thereto;

 

(v)                                 any encumbrance or restriction (including,
but not limited to, pursuant to put and call agreements or buy/sell
arrangements) with respect to capital stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(w)                               Liens (i) in favor of any Special Purpose
Entity in connection with any Financing Disposition, or (ii) incurred in
connection with a Special Purpose Financing pursuant to Section 6.03(t); and

 

99

--------------------------------------------------------------------------------


 

(x)                                 Liens on any landfill acquired after the
Closing Date securing reasonable royalty or similar payments (determined by
reference to volume or weight utilized) due to the seller of such landfill as a
consequence of such acquisition.

 

SECTION 6.02.                              Investments, Loans and Advances. 
Purchase, hold or acquire any Equity Interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances to, or make
or permit to exist any Investment or any other interest in, any other Person,
except:

 

(a)                                 Investments held by the Borrower or a
Restricted Subsidiary in the form of Cash Equivalents;

 

(b)                                 Guarantees permitted under Section 6.03;

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(d)                                 Investments in the form of Permitted
Acquisitions;

 

(e)                                  Investments consisting of securities or
other assets of suppliers or customers received by the Borrower upon foreclosure
or pursuant to any plan of reorganization or liquidation or similar arrangement
under any Debtor Relief Law;

 

(f)                                   advances to officers, directors and
employees of the Borrower and the Restricted Subsidiaries in an aggregate amount
not to exceed $5,000,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(g)                                  Investments in, under or with respect to
Employee Benefit Plans in the amounts required or permitted thereby; provided
that each such plan has been approved by a majority of the directors of the
Borrower or the applicable Restricted Subsidiary (excluding for purposes of such
calculation directors who are also officers or employees of the Borrower or the
applicable Restricted Subsidiary);

 

(h)                                 Investments (i) by the Borrower or a
Restricted Subsidiary in any Loan Party (other than, prior to the Amendment
No. 3 Effective Date, Intermediate Holdings), (ii) by a Restricted Subsidiary
that is not a Loan Party in another Subsidiary that is not a Loan Party or in
any joint venture and (iii) by the Borrower or any other Loan Party in a
Subsidiary that is not a Loan Party or in any joint venture; provided that (x),
in the case of clause (iii), (A) no Default or Event of Default shall have
occurred and be continuing at the time of any such Investment or would result
therefrom and (B) the aggregate amount of all such Investments shall not exceed
$35,000,000 at any time outstanding and (y) any such Investments in the form of
intercompany Indebtedness shall be evidenced by notes in the form of Exhibit G
that have been pledged (individually or pursuant to a global note) to the
Administrative Agent for the benefit of the Lenders;

 

(i)                                     bank deposits established in the
ordinary course of business;

 

(j)                                    non-cash consideration received, to the
extent permitted by the Loan Documents, in connection with any Disposition of
property permitted by this Agreement;

 

(k)                                 Investments in Hedging Agreements of the
type referred to in Section 6.03(c);

 

100

--------------------------------------------------------------------------------


 

(l)                                     Investments held by a Restricted
Subsidiary acquired after the Closing Date or of a Person merged after the
Closing Date into the Borrower or a Restricted Subsidiary to the extent such
Investments were not made in contemplation of such acquisition or merger (other
than existing Investments in subsidiaries of such Restricted Subsidiary or
Person, which must comply with the requirements of Sections 6.02(d), (h) or
(n));

 

(m)                             Guarantees of obligations that do not constitute
Indebtedness entered into in the ordinary course of business;

 

(n)                                 in addition to Investments permitted by the
other clauses of this Section 6.02, additional Investments by the Borrower and
the Restricted Subsidiaries so long as the aggregate amount invested pursuant to
this paragraph (n) (determined without regard to any write-downs or write-offs
of such Investments) does not exceed (i) $35,000,000 plus (ii) so long as the
Total Leverage Ratio of Intermediate Holdings (or, after the Amendment No. 3
Effective Date, the Borrower) shall be not more than 5.25 to 1.00 on a pro forma
basis after giving effect to such Investment, the Available Amount during the
term of this Agreement; provided that before and immediately after giving effect
to such Investment, no Default or Event of Default shall exist or would result
from such Investment;

 

(o)                                 Investments existing on, or contractually
committed as of, the Closing Date (or, in the case of any Investment of the
Target, the Acquisition Date) and set forth on Schedule 6.02 (provided that the
Borrower shall supplement such Schedule as of the Acquisition Date to add any
existing Investments of the Target and its subsidiaries) and any extensions,
renewals or reinvestments thereof; provided that the amount of any such
Investment may be increased as required by the terms of such Investment as in
existence on the Closing Date (or, in the case of any Investment of the Target,
the Acquisition Date);

 

(p)                                 advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or such Restricted Subsidiary;

 

(q)                                 Investments in or by any Special Purpose
Subsidiary, or in connection with a Financing Disposition by, to, in or in favor
of, any Special Purpose Entity, including Investments of funds held in accounts
permitted or required by the arrangements governing such Financing Disposition
or any related Indebtedness; and

 

(r)                                    Investments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions.

 

Notwithstanding anything to the contrary herein, any Investment which when made
complies with the requirements of the definition of the term Cash Equivalents
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements.

 

SECTION 6.03.                              Indebtedness.  Incur, create, assume
or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(b)                                 Indebtedness existing on the Closing Date
(or, in the case of any Indebtedness of the Target, on the Acquisition Date) and
set forth in Schedule 6.03 (provided that the Borrower

 

101

--------------------------------------------------------------------------------


 

shall supplement such Schedule as of the Acquisition Date to add any existing
Indebtedness of the Target and its subsidiaries) and any Permitted Refinancing
thereof;

 

(c)                                  obligations (contingent or otherwise) of
the Borrower or a Restricted Subsidiary existing or arising under any Hedging
Agreement, provided that (i) such obligations are (or were) entered into by such
Person as required by the Loan Documents or in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”; and (ii) such Hedging
Agreement does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(d)                                 Indebtedness in respect of Capital Lease
Obligations and purchase money obligations for fixed or capital assets and
industrial revenue bonds within the limitations set forth in Section 6.01(i) in
an amount not exceeding $75,000,000 in the aggregate at any time outstanding;

 

(e)                                  the Senior Notes or Permitted Refinancings
thereof;

 

(f)                                   Indebtedness pursuant to any Secured Cash
Management Agreement incurred in the ordinary course of business and customary
for Cash Management Agreements generally;

 

(g)                                  surety, financial assurance, completion,
performance, reclamation and similar bonds and bid guarantees provided by or
issued on behalf of the Borrower or any Restricted Subsidiary, including,
without limitation, with respect to the closure, final-closure and post-closure
liabilities related to landfills owned or operated by the Borrower or such
Restricted Subsidiary, in each case, incurred in the ordinary course of
business;

 

(h)                                 Indebtedness issued as part of the purchase
price for a Permitted Acquisition or in the form of “earnout” payments (and any
Permitted Refinancings thereof); provided that such Indebtedness shall be
subordinated to the Obligations in form and substance satisfactory to the
Administrative Agent;

 

(i)                                     Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that such Indebtedness is extinguished within one (1) Business Day following its
incurrence;

 

(j)                                    unsecured Indebtedness arising in
connection with endorsement of instruments for deposit in the ordinary course of
business;

 

(k)                                 Guarantees in respect of Indebtedness
otherwise permitted hereunder;

 

(l)                                     Indebtedness created in the ordinary
course of business pursuant to insurance premium finance agreements;

 

(m)                             indemnification obligations arising in
connection with Permitted Acquisitions;

 

(n)                                 Permitted Ratio Debt;

 

102

--------------------------------------------------------------------------------


 

(o)                                 Indebtedness of the Borrower or a Restricted
Subsidiary owing to the Borrower or a Subsidiary; provided that (i) such
Indebtedness, to the extent owed by a Loan Party to a Subsidiary that is not a
Loan Party, shall be subordinated in right of payment to the Obligations in a
manner reasonably satisfactory to the Administrative Agent and (ii) to the
extent arising from an Investment by the Borrower or a Restricted Subsidiary,
such Investment is permitted by Section 6.02(h);

 

(p)                                 Indebtedness of a Subsidiary acquired after
the Closing Date or a person merged into or consolidated with the Borrower or
any Subsidiary after the Closing Date and Indebtedness assumed in connection
with the acquisition of assets (and any Permitted Refinancings thereof), which
Indebtedness in each case exists at the time of such acquisition, merger or
consolidation and is not created in contemplation of such event and where such
acquisition, merger or consolidation is permitted by this Agreement; and

 

(q)                                 unsecured Indebtedness in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such good and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money;

 

(r)                                    Indebtedness representing deferred
compensation to employees of the Borrower or any Subsidiary incurred in the
ordinary course of business;

 

(s)                                   all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on Indebtedness permitted under this Section 6.03;

 

(t)                                    Indebtedness (A) of a Special Purpose
Subsidiary secured by a Lien on all or part of the assets disposed of in, or
otherwise Incurred in connection with, a Financing Disposition or (B) otherwise
incurred in connection with a Special Purpose Financing;  provided  that
(1) such Indebtedness is not recourse to the Borrower or any Restricted
Subsidiary that is not a Special Purpose Subsidiary (other than with respect to
Special Purpose Financing Undertakings); (2) in the event such Indebtedness
shall become recourse to the Borrower or any Restricted Subsidiary that is not a
Special Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings), such Indebtedness will be deemed to be, and must be classified by
the Borrower as, incurred at such time (or at the time initially incurred) under
one or more of the other provisions of this Section 6.03 for so long as such
Indebtedness shall be so recourse; (3) in the event that at any time thereafter
such Indebtedness shall comply with the provisions of the preceding subclause
(1), the Borrower may classify such Indebtedness in whole or in part as Incurred
under this Section 6.03(t); and (4) the aggregate amount of Indebtedness
outstanding pursuant to this paragraph (t) shall not at any time exceed
$25,000,000; and

 

(u)                                 in addition to other Indebtedness permitted
under this Section 6.03, additional Indebtedness of the Borrower or any of the
Restricted Subsidiaries so long as the aggregate amount pursuant to this
paragraph (u) outstanding shall not at any time exceed $100,000,000.

 

SECTION 6.04.                              Mergers, Consolidations and
Acquisitions.

 

(a)                                 Merge, dissolve, liquidate, consolidate with
or into another Person or make an Asset Sale of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, or acquire all or
substantially all of the assets or more than fifty percent (50%) (or other
interest that would require consolidation of the acquired

 

103

--------------------------------------------------------------------------------


 

Person with the Borrower under GAAP) of the Equity Interests of any other
Person, except that, so long as no Default or Event of Default exists or would
result therefrom (x) a Restricted Subsidiary may merge into the Borrower or a
Restricted Subsidiary (provided that in the case of any merger (A) involving the
Borrower, the Borrower shall be the surviving corporation, (B) involving a
Wholly Owned Subsidiary (other than a merger covered by the foregoing clause
(A)), a Wholly Owned Subsidiary shall be the surviving corporation and
(C) involving a Loan Party (other than a merger covered by the foregoing clause
(A)), a Loan Party shall be the surviving corporation), (y) a Restricted
Subsidiary may (i) make a Disposition of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or a Loan Party and
(ii) dissolve if all of its remaining assets are transferred to the Borrower or
a Loan Party and (z) substantially concurrently with (but prior to) the
Amendment No. 3 Effective Date, Intermediate Holdings may merge with and into
the Borrower, with the Borrower as the surviving Person.

 

(b)                                 The Borrower or a Restricted Subsidiary may
acquire all or substantially all the assets of a Person or line of business of
such Person, or not less than 51% of the Equity Interests (other than directors’
qualifying shares) of a Person (referred to herein as the “Acquired Entity”);
provided that

 

(i)                  at the time of such acquisition, no Default or Event of
Default has occurred and is continuing, and such acquisition will not otherwise
create a Default or an Event of Default hereunder;

 

(ii)               in any merger or consolidation, the surviving Person shall be
either the Borrower or a Restricted Subsidiary;

 

(iii)            the business to be acquired operates primarily in the United
States;

 

(iv)           the business to be acquired is predominantly in the same line of
business as the Borrower, or in businesses reasonably related or incidental
thereto (i.e., non-hazardous solid waste collection, transfer, hauling,
recycling, or disposal);

 

(v)              the board of directors and (if required by applicable law) the
shareholders, or the equivalent of each thereof, of the business to be acquired
have approved such acquisition as evidenced by written resolutions or consents
evidencing such approval;

 

(vi)           (A) in the case of an asset acquisition, all of the assets
acquired shall be acquired by the Borrower or by a Restricted Subsidiary, and
such Restricted Subsidiary (unless it is an Excluded Subsidiary) shall in
accordance with Section 5.13 become a Loan Party hereunder, if it is not already
a Loan Party, and shall pledge (or cause to be pledged) all of its assets (other
than Excluded Assets) and 100% of its Equity Interests to the Administrative
Agent for the benefit of the Lenders or (B) in the case of an acquisition of
100% of the Equity Interests of the acquired company, such acquired company
(unless it is an Excluded Subsidiary) shall in accordance with Section 5.13
become a Loan Party and shall pledge (or cause to be pledged) all of its assets
(other than Excluded Assets) and shall pledge 100% of its Equity Interests to
the Administrative Agent for the benefit of the Lenders, or such acquired
company shall be merged with and into the Borrower or a Restricted Subsidiary
(which shall be the surviving entity) and (z) in all such cases, such Person
shall otherwise comply with the provisions of Section 5.13 hereof and the other
provisions of this Agreement;

 

(vii)        in connection with any acquisition or series of related
acquisitions having total consideration in excess of $50,000,000, after giving
effect to such acquisition, Intermediate Holdings (or, after the Amendment No. 3
Effective Date, the Borrower) shall be in compliance, on a pro forma basis, with
the financial covenant contained in Section 6.13 hereof, regardless of

 

104

--------------------------------------------------------------------------------


 

whether such financial covenant is required to be tested at such time (using
(i) Consolidated EBITDA and Consolidated Interest Expense as at the end of the
most recently completed fiscal quarter (but including any addbacks to
Consolidated EBITDA previously approved by the Administrative Agent in
connection with any other Permitted Acquisitions occurring in such fiscal
quarter) and (ii) Total Consolidated Debt as of the date of the acquisition,
after giving effect to any Indebtedness incurred in connection therewith, in
each case, before and after giving pro forma effect to any Disposition pursuant
to Section 6.05(k) contemplated in connection with such Permitted Acquisition);

 

(viii)     in connection with any acquisition or series of related acquisitions
having total consideration in excess of $37,500,000 and for which Intermediate
Holdings or the Borrower, as applicable, intends to make a pro forma adjustment
to Consolidated EBITDA to include the Consolidated EBITDA of the acquisition
target in accordance with the definition of Consolidated EBITDA, Intermediate
Holdings or the Borrower, as applicable, shall furnish the Administrative Agent,
prior to any application of such pro forma adjustment, with (A) a copy of the
purchase agreement, (B) the audited or reviewed (if available, or otherwise
unaudited and unreviewed) financial statements for the preceding three
(3) fiscal years or such shorter period of time as such entity or division has
been in existence, (C) financial projections prepared by Intermediate Holdings
(or, after the Amendment No. 3 Effective Date, the Borrower) in connection with
its evaluation of the acquisition, (D) a compliance certificate demonstrating
compliance with the financial covenant contained in Section 6.13 on a pro forma
basis as if the transaction occurred on the first day of the period of
measurement regardless of whether such financial covenant is required to be
tested at such time (using (x) Consolidated EBITDA and Consolidated Interest
Expense as at the end of the most recently completed fiscal quarter (but
including any addbacks to Consolidated EBITDA previously approved by the
Administrative Agent in connection with any other Permitted Acquisitions
occurring in such fiscal quarter) and (y) Total Consolidated Debt as of the date
of the acquisition, after giving effect to any indebtedness incurred in
connection therewith, in each case, before and after giving pro forma effect to
any Disposition pursuant to Section 6.05(k) contemplated in connection with such
Permitted Acquisition), and (E) a Responsible Officer’s certificate of
Intermediate Holdings or the Borrower, as applicable, certifying that (1) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Intermediate Holdings, the Borrower
or a Subsidiary and (2) the cash consideration (including all deferred
consideration) paid, or to be paid, by the Borrower or the applicable Restricted
Subsidiary in connection with such acquisition; and

 

(ix)           the cash consideration to be paid by the Borrower or the
applicable Restricted Subsidiary in connection with any acquisition or series of
related acquisitions (including in such cash consideration any deferred cash
payments, contingent or otherwise, and the aggregate amount of all liabilities
assumed or, in the case of an acquisition of the Equity Interests of the
acquisition target, including all liabilities of such acquisition target for all
Permitted Acquisitions for which the applicable Loan Party acquires (A) less
than 100% of the Equity Interests of such Acquired Entity or (B) a foreign
Acquired Entity) shall not exceed (i) $110,000,000 in any fiscal year plus
(ii) so long as the Total Leverage Ratio of Intermediate Holdings (or, after the
Amendment No. 3 Effective Date, the Borrower) shall be not more than 5.25 to
1.00 on a pro forma basis after giving effect to such Investment, the Available
Amount during the term of this Agreement (any acquisition of an Acquired Entity
meeting all the criteria of this Section 6.04(b) being referred to herein as a
“Permitted Acquisition”).

 

105

--------------------------------------------------------------------------------


 

SECTION 6.05.                              Dispositions.  Make any Disposition
or enter into any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete, abandoned, or worn
out or no longer useful property, whether now owned or hereafter acquired, in
the ordinary course of business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business (such inventory to include, without limitation, landfill gas,
carbon offset credits, electricity, solid waste, recyclables and other
by-products of the wastestream collected by the Borrower or any of its
Restricted Subsidiaries and sold to, or disposed of with, third parties in the
ordinary course of business);

 

(c)                                  Dispositions of equipment or Real Estate to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

 

(d)                                 Dispositions of property by any Loan Party
to another Loan Party (other than, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings);

 

(e)                                  Dispositions consisting of sale or
conversion of Cash Equivalents into cash or other Cash Equivalents to the extent
not otherwise prohibited by the terms of this Agreement;

 

(f)                                   Dispositions of motor vehicles, containers
and related equipment in the ordinary course of business;

 

(g)                                  casualty events or condemnations to the
extent such events are deemed to constitute Dispositions and subject to the
provisions of Section 2.13(b);

 

(h)                                 compromise and settlement of accounts
receivable of disputed accounts and accounts of insolvent customers to the
extent such compromise and settlement is made in the ordinary course of business
in amounts;

 

(i)                                     Dispositions constituting Restricted
Payments otherwise permitted pursuant to Section 6.06 and pursuant to the other
provisions of this Agreement but solely to the extent any such permitted
Restricted Payment is deemed to constitute a Disposition;

 

(j)                                    Dispositions in the nature of asset swaps
conducted on an arms-length basis and for fair market value with bona fide third
parties unaffiliated with the Borrower or any Affiliate of the Borrower;
provided, that no such asset swap may be made at any time that a Default or
Event of Default has occurred and is continuing;

 

(k)                                 Dispositions by the Borrower and the
Restricted Subsidiaries of property acquired after the Closing Date in Permitted
Acquisitions; provided that (i) the Borrower identifies any such assets to be
divested in reasonable detail in writing to the Administrative Agent on or
before the closing date of such Permitted Acquisition, and (ii) the fair market
value of the assets to be divested in connection with any Permitted Acquisition
(as determined by the board of directors of the Borrower) does not exceed an
amount equal to 25% of the total cash and non-cash consideration for such
Permitted Acquisition;

 

(l)                                     Dispositions by the Borrower and the
Restricted Subsidiaries of property; provided that all such Dispositions shall
be made for at least seventy five percent (75%) of cash consideration

 

106

--------------------------------------------------------------------------------


 

(or such other percentage as approved by the Administrative Agent in its
reasonable discretion);

 

(m)                             Dispositions of accounts receivable for purposes
of collection in the ordinary course of business;

 

(n)                                 Dispositions permitted by Section 6.04;

 

(o)                                 licenses (on a non-exclusive basis with
respect to intellectual property), or sublicenses (on a non-exclusive basis with
respect to intellectual property) of any personal property in the ordinary
course of business;

 

(p)                                 Dispositions of Real Estate pursuant to
which the Borrower or any Subsidiary, in the ordinary course of its business,
grants any third party a right to use, lease or sublease such Real Estate;

 

(q)                                 the termination of any lease, sublease,
license or sublicense of Real Estate to which the Borrower or Subsidiary is
party to the extent such Real Estate is no longer required by such Person in the
ordinary course of its business, or the termination of any such lease, sublease,
license or sublicense at the end of its applicable term;

 

(r)                                    the abandonment or other disposition of
patents, trademarks or other intellectual property that are, in the reasonable
judgment of the Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Borrower and its Subsidiaries taken
as a whole;

 

(s)                                   Dispositions set forth on Schedule 6.05;
provided that the Borrower shall supplement such Schedule as of the Acquisition
Date to add any Dispositions of property of the Target and its subsidiaries;

 

(t)                                    Financing Dispositions; or

 

(u)                                 other Dispositions (not specified in this
Section 6.05) made after the Closing Date (or, in the case of the Target and its
subsidiaries, after the Acquisition Date) not to exceed $125,000,000 in the
aggregate in any fiscal year;

 

provided that any Disposition pursuant to clauses (a) through (c), (e) through
(o) and (s) through (u) shall be for an amount not less than fair market value
as determined in good faith by the applicable board of directors or other
governing body, whose determination will be conclusive.

 

SECTION 6.06.                              Restricted Payments.  Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so except that:

 

(a)                                 any Wholly Owned Restricted Subsidiary may
declare and pay dividends or make other distributions to its equity holder and,
so long as no Default or Event of Default shall have occurred and be continuing
at the time of any such Restricted Payment or would result therefrom, any other
Restricted Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;

 

(b)                                 so long as no Default or Event of Default
shall have occurred and be continuing at the time of any such Restricted Payment
or would result therefrom, the Borrower and each Restricted

 

107

--------------------------------------------------------------------------------


 

Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it with the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common Equity Interests;

 

(c)                                  the Borrower and each Restricted Subsidiary
(and, prior to the Amendment No. 3 Effective Date, Intermediate Holdings) may
declare and make dividend payments or other distributions payable solely in its
Equity Interests (other than Disqualified Stock);

 

(d)                                 the Loan Parties may make Restricted
Payments needed to effect the Transactions, and in connection therewith, the
Loan Parties may make Restricted Payments to Permitted Holders on the
Acquisition Date or within five (5) Business Days after the Acquisition Date in
an amount equal to the aggregate amount of cash which Permitted Holders have
contributed to the Escrow Borrower after the Closing Date and prior to the
Acquisition Date for the purpose of funding the interest component of the Escrow
Account;

 

(e)                                  Intermediate Holdings (or, after the date
of the Amendment No. 3 Effective Date, the Borrower) may make Restricted
Payments to its equity holders to pay (i) (x) for any taxable period for which
Intermediate Holdings (or, after the date of the Amendment No. 3 Effective Date,
the Borrower) and/or any of its Subsidiaries are members of a consolidated,
combined or similar income tax group for U.S. federal and/or applicable state or
local income Tax purposes of which a direct or indirect parent of the Borrower
is the common parent (a “Tax Group”), the portion of any U.S. federal, state or
local income Taxes (as applicable) of such Tax Group for such taxable period
that are attributable to the income of the Borrower and/or its Subsidiaries;
provided that (i) the amount of such dividends or other distributions for any
taxable period shall not exceed the amount of such Taxes that the Borrower
and/or its Subsidiaries, as applicable, would have paid had the Borrower and/or
its Subsidiaries, as applicable, been a stand-alone taxpayer (or a stand-alone
group) and (ii) dividends or other distributions in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that cash distributions were
made by such Unrestricted Subsidiary to the Borrower or any of its Restricted
Subsidiaries for such purpose; and (y) any franchise or similar taxes and other
amounts (including fees and expenses) required to maintain the existence of
Holdings and (ii) the operating costs and expenses of Holdings incurred in the
ordinary course of business and other overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees, which are reasonable
and customary and incurred in the ordinary course of business, attributable to
the ownership or operations of the Borrower and the Subsidiaries;

 

(f)                                   Intermediate Holdings (or, after the
Amendment No. 3 Effective Date, the Borrower) may make other Restricted Payments
(not specified in the other clauses of this Section 6.05) to holders of its
Equity Interests, in an amount not to exceed (i) $50,000,000 plus (ii) so long
as the Total Leverage Ratio of Intermediate Holdings (or, after the Amendment
No. 3 Effective Date, the Borrower) shall be not more than 4.75 to 1.00 on a pro
forma basis after giving effect to such Restricted Payment, the Available Amount
during the term of this Agreement, so long as (x) no Default or Event of Default
shall have occurred and be continuing at the time of any such Restricted Payment
or would result therefrom and (y) Intermediate Holdings (or, after the date of
the Amendment No. 3 Effective Date, the Borrower) shall be in compliance, on a
pro forma basis, with the financial covenant contained in Section 6.13,
regardless of whether such financial covenant is required to be tested at such
time;

 

(g)                                  Intermediate Holdings (or, after the date
of the Amendment No. 3 Effective Date, the Borrower) may repurchase Equity
Interests to the extent such repurchase is deemed to occur

 

108

--------------------------------------------------------------------------------


 

upon the exercise of stock options if such Equity Interests represent a portion
of the exercise price thereof; and

 

(h)                                 so long as no Default or Event of Default
has occurred and is continuing or would be caused thereby, Intermediate Holdings
(or, after the date of the Amendment No. 3 Effective Date, the Borrower) may
make Restricted Payments to be used for the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of Intermediate
Holdings (or, after the date of the Amendment No. 3 Effective Date, the
Borrower) held by any current, future or former officer, director, employee or
consultant of any Loan Party (or permitted transferees, heirs or estates of such
current, future or former officer, director, employee or consultant) pursuant to
any equity subscription agreement, stock option agreement, shareholders’
agreement or similar agreement, plan or arrangement; provided that the aggregate
price paid for all such repurchased, redeemed, acquired or retired Equity
Interests may not exceed (a) $20,000,000 in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to clause (b)) of $30,000,000 in any
calendar year), plus (b) the aggregate cash proceeds received by the Borrower
and its Restricted Subsidiaries from any issuance or reissuance of Equity
Interests to directors, officers, employees and consultants and the proceeds of
any “key man” life insurance policies; provided further that the cancellation of
Indebtedness owing to the Borrower or its Restricted Subsidiaries from members
of management in connection with such repurchase of Equity Interests will not be
deemed to be a Restricted Payment.

 

SECTION 6.07.                              Change in Nature of Business.  With
respect to the Borrower and the Restricted Subsidiaries, engage in any material
line of business substantially different from those lines of business conducted
by the Borrower on the Closing Date or any business reasonably related or
incidental thereto.

 

SECTION 6.08.                              Transactions with Affiliates;
Investors.  Enter into any transaction of any kind with any of the Investors or
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Investor or an Affiliate, other than
(a) those transactions set forth on Schedule 6.08 hereto; provided that the
Borrower shall supplement such Schedule as of the Acquisition Date to add any
such transactions involving the Target and its subsidiaries, (b) transactions by
and between the Borrower and the Restricted Subsidiaries or one or more Special
Purpose Entities and not involving any other Investor or Affiliate, (c) the
entering into, maintaining or performance of any employment or consulting
contract, benefit plan, program or arrangement, related trust agreement or any
other similar arrangement for or with any current or former employee, officer or
director or consultant of or to the Borrower or any Subsidiary heretofore or
hereafter entered into in the ordinary course of business, and (d) payments,
compensation, performance of indemnification or contribution obligations, the
making or cancellation of loans or any issuance, grant or award of stock,
options, other equity related interests or other securities, to any employees,
officers, directors or consultants of or to the Borrower or any Subsidiary in
the ordinary course of business.

 

SECTION 6.09.                              Burdensome Agreements.  Enter into
any Contractual Obligation with any Person (other than this Agreement or any
other Loan Document) that limits the ability (i) of a Restricted Subsidiary to
make Restricted Payments to the Borrower or to otherwise transfer property to
the Borrower, (ii) of a Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or a Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided that
this clause (iii) shall not prohibit (x) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 6.01 or
6.03(d) solely to the extent any such negative

 

109

--------------------------------------------------------------------------------


 

pledge relates to the property financed by or the subject of such Indebtedness
or (y) customary restrictions contained in leases, subleases, licenses or asset
sale arrangements otherwise permitted hereunder so long as such restrictions
relate solely to the assets subject thereto.  Notwithstanding the foregoing,
this Section 6.09 will not restrict or prohibit: (a) customary restrictions
imposed pursuant to an agreement that has been entered into in connection with a
Disposition permitted pursuant to Section 6.05 with respect to the property
(including a Subsidiary) that is subject to that transaction; (b) customary
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.03 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness; (c) customary provisions
restricting subletting or assignment of Contractual Obligations entered into in
the ordinary course of business; (d) restrictions set forth in the Senior Notes
and any Permitted Refinancing thereof; (e) restrictions relating to Indebtedness
of, or a Financing Disposition by, to, or in favor of, any Special Purpose
Entity; (f) restrictions set forth in any Indebtedness permitted pursuant to
Section 6.03(b) (including Permitted Refinancings thereof); (g) restrictions set
forth in any Indebtedness of a Subsidiary acquired after the Closing Date
permitted pursuant to Section 6.03(p), which restriction is not applicable to
any Person other than the acquired Subsidiary, or the properties or assets of
any Person, other than the property or assets of the acquired Subsidiary;
(h) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements (including, without limitation, agreements
with respect to Subsidiaries that are not wholly owned) and other similar
agreements entered into in the ordinary course of business; and (i) customary
restrictions on cash or other deposits or net worth imposed by customers or
government authorities under contracts or other agreements entered into in the
ordinary course of business.

 

SECTION 6.10.                              Use of Proceeds.  Subject to the
provisions of the Escrow Agreement, use the proceeds of the Credit Facilities,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.

 

SECTION 6.11.                              Other Indebtedness and Agreements. 
(a) Amend, supplement or otherwise modify the terms of the Senior Notes or any
Permitted Ratio Debt (i) to accelerate the payments under, or shorten the tenor,
maturity or weighted average life to maturity of, or increase the amount of, or
increase the interest rate on or yield of, such Indebtedness, (ii) to change any
event of default or condition to an event of default with respect thereto (other
than to eliminate any such event of default or increase any grace period related
thereto) or (iii) to modify or add any covenants thereunder if such modification
or addition would otherwise adversely affect in any material way the Borrower’s
ability to pay and perform the Obligations or the Administrative Agent’s or any
Lender’s rights or remedies under any of the Loan Documents; or (b) except as
contemplated by the Refinancing, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness, except for
(u) prepayments of Permitted Ratio Debt subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent made
with the proceeds of the substantially concurrent sale of Equity Interests
(other than Disqualified Stock) or a Permitted Refinancing, (v) the prepayment
of the Credit Facilities in accordance with the terms of this Agreement, (w) the
prepayment or refinancing of Indebtedness permitted under Section 6.03(b) in the
ordinary course of business, (x) the prepayment of Indebtedness permitted under
Sections 6.03(d), (l) and (p) and (y) additional repurchases or redemptions of
the Senior Notes after the Amendment No. 3 Effective Date not to exceed
(i) $25,000,000 plus (ii) so long as the Total Leverage Ratio of Intermediate
Holdings (or, after the date of the Amendment No. 3 Effective Date, the
Borrower) shall be not more than 4.75 to 1.00 on a pro forma basis after giving
effect to such repurchase or redemption, the Available Amount during the term of
this Agreement, so long as (x) no Default or Event of Default shall have
occurred and be continuing at the time of any such Restricted Payment or would
result therefrom and (y) Intermediate Holdings (or, after the date of the
Amendment No. 3 Effective Date, the Borrower) shall be in compliance, on a pro
forma basis, with the financial covenant contained in Section 6.13, regardless
of whether such financial covenant is required to be tested at such time.

 

110

--------------------------------------------------------------------------------


 

SECTION 6.12.                              Sale Leaseback.  Enter into any
arrangement, directly or indirectly, whereby the Borrower or a Restricted
Subsidiary shall sell or transfer any property owned by it in order then or
thereafter to lease such property or lease other property which the Borrower or
such Restricted Subsidiary intends to use for substantially the same purpose as
the property being sold or transferred, except to the extent (x) such sale or
transfer is permitted under Section 6.05 and (y) such lease, to the extent
constituting a Capitalized Lease, is permitted under Section 6.02.

 

SECTION 6.13.                              Maximum Total Leverage Ratio.  As of
the end of each fiscal quarter of Intermediate Holdings (or, after the Amendment
No. 3 Effective Date, the Borrower), so long as any Revolving Loans, any
Swingline Loans or any Letters of Credit (other than Letters of Credit which
have been Cash Collateralized) are outstanding at such time, permit the Total
Leverage Ratio as of the end of such fiscal quarter set forth below to be
greater than the ratio set forth below for such period:

 

Fiscal Quarter Ending

 

Maximum Total Leverage Ratio

December 31, 2014 through December 30, 2015

 

7.25:1.00

December 31, 2015 through December 30, 2016

 

6.75:1.00

December 31, 2016 through December 30, 2017

 

6.25:1.00

December 31, 2017 and thereafter

 

6.00:1.00

 

SECTION 6.14.                              Amendments of Organizational
Documents.  Amend any of its Organizational Documents in any manner that may be
materially adverse to the Administrative Agent or the Lenders or otherwise
result in a Material Adverse Effect.

 

SECTION 6.15.                              Accounting and Fiscal Year Changes. 
Make any change in (a) accounting policies or reporting practices, except as
required by GAAP, or (b) the fiscal year of Intermediate Holdings, the Borrower
or a Restricted Subsidiary (except to change the fiscal year of an acquired
Subsidiary to Intermediate Holdings’ or the Borrower’s fiscal year, as
applicable).

 

SECTION 6.16.                              Business of Intermediate Holdings. 
Prior to the Amendment No. 3 Effective Date, cause or permit Intermediate
Holdings to engage in any business or activity other than (i) the ownership of
all outstanding Equity Interests in the Borrower, (ii) participating in tax,
accounting and other administrative activities as the parent of the Borrower,
(iii) the execution and delivery of the Loan Documents to which it is a party
and the performance of its obligations thereunder, (iv) the performance of its
obligations under the Acquisition Agreement and (v) in connection with, and
following the completion of, a Qualified Public Offering, activities necessary
or advisable for or incidental to the initial registration and listing of
Intermediate Holdings common stock and the continued existence of Intermediate
Holdings as a public company.

 

SECTION 6.17.                              Activities of the Escrow Borrower. 
Prior to the Acquisition Date, (i) the Escrow Borrower’s primary activities will
be restricted to entering into the Loan Documents and borrowing the Term Loans,
issuing Capital Stock to, and receiving capital contributions from, Advanced
Disposal, performing its obligations under the Acquisition Agreement (if any)
and related documents, performing its obligations under Loan Documents,
consummating the Transactions, and conducting such other activities as are
necessary or appropriate to carry out the activities described above, (ii) the
Escrow Borrower will not own, hold or otherwise have any interest in any assets
other than cash and cash equivalents, the Escrow Account (including any amounts
and investments held therein), its rights under the Loan Documents and its
rights under the Acquisition Agreement (if any) and related documents, and
(iii) the Escrow Borrower will not engage in any business activity or enter into
any transaction or agreement (including, without limitation, making any
Restricted Payment, incurring any Indebtedness, incurring any Liens except in
favor of the Administrative Agent, entering into any merger, consolidation or
sale of all or substantially

 

111

--------------------------------------------------------------------------------


 

all of its assets or engaging in any transaction with its Affiliates), except as
contemplated by clause (i) above or the documents referred to therein, or as
necessary to effectuate the Transactions.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                              Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 the Borrower fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or the
reimbursement of an L/C Disbursement or (ii) within five (5) calendar days after
the same becomes due, any amount of interest on any Loan or any Fees or other
amounts payable hereunder or under any other Loan Document;

 

(b)                                 the Borrower (or, prior to the Amendment
No. 3 Effective Date, Intermediate Holdings) fails to perform or observe any
term, covenant or agreement contained in (i) any of Section 5.03(a),
5.05(a) (with respect to Intermediate Holdings’ or the Borrower’s existence, as
applicable), 5.11 or Article VI or (ii) Section 5.07 and such failure continues
for 15 days; provided that the failure to perform or observe the financial
covenant contained in Section 6.13 will not result in an Event of Default with
respect to the Term Loans until the Revolving Credit Lenders declare the
Revolving Loans then outstanding to be due and payable pursuant to the terms of
this Section 7.01; provided, further, that if, following such declaration by the
Revolving Credit Lenders, such amounts are immediately repaid and the Total
Revolving Credit Commitments have been terminated or if the Revolving Credit
Lenders shall rescind such declaration, there shall not be an Event of Default
with respect to the Term Loans as a result of such failure;

 

(c)                                  the Borrower or a Restricted Subsidiary
(or, prior to the Amendment No. 3 Effective Date, Intermediate Holdings) fails
to perform or observe any other covenant or agreement (not specified in clause
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days;

 

(d)                                 any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower (or,
prior to the Amendment No. 3 Effective Date, Intermediate Holdings) herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect in any material respect when made or deemed made;

 

(e)                                  (i) the Borrower or a Restricted Subsidiary
(or, prior to the Amendment No. 3 Effective Date, Intermediate Holdings)
(x) fails to make any payment of principal or interest when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise),
after the expiration of any applicable grace periods thereto, in respect of the
Senior Notes or any other Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Hedging Agreements) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000 or (y) fails to make any other payment or
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, after the expiration of any applicable grace period
and/or with the giving of notice if required, such Indebtedness

 

112

--------------------------------------------------------------------------------


 

to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded, provided that, in each case in this clause (y), (A) such failure under
such Indebtedness or Guarantee (whether or not any such grace period has expired
or any such notice has been given) shall result in a Default under this
Agreement and (B) an Event of Default shall occur under this Agreement upon the
expiration of any such grace period or the giving of any such notice; or
(ii) there occurs under any Hedging Agreement an Early Termination Date (as
defined in such Hedging Agreement) resulting from (x) any event of default under
such Hedging Agreement as to which the Borrower or a Restricted Subsidiary is
the Defaulting Party (as defined in such Hedging Agreement) or (y) any
Termination Event (as so defined) under such Hedging Agreement as to which the
Borrower or a Restricted Subsidiary is an Affected Party (as so defined) and, in
either event, the Agreement Value owed by the Borrower or such Restricted
Subsidiary as a result thereof is greater than $50,000,000;

 

(f)                                   the Borrower or a Restricted Subsidiary
(or, prior to the Amendment No. 3 Effective Date, Intermediate Holdings)
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding;

 

(g)                                  (i) the Borrower or a Restricted Subsidiary
(or, prior to the Amendment No. 3 Effective Date, Intermediate Holdings) becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy;

 

(h)                                 there is entered against the Borrower or a
Restricted Subsidiary (or, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage) and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) there is a period of 60 consecutive days during which such
judgment shall be undischarged or a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect;

 

(i)                                     (i) an ERISA Event occurs with respect
to a Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Borrower or a Restricted Subsidiary (or,
prior to the Amendment No. 3 Effective Date, Intermediate Holdings) in an
aggregate amount that has or could reasonably be expected to have a Material
Adverse Effect or (ii) the Borrower, a Restricted Subsidiary or any ERISA
Affiliate (or, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings) fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its Withdrawal Liability in an
aggregate amount that has or could reasonably be expected to have a Material
Adverse Effect;

 

113

--------------------------------------------------------------------------------


 

(j)                                    any Loan Document or any material
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect in any
material respect; or the Borrower or any other Loan Party contests in any manner
the validity or enforceability of any Loan Document or any provision thereof; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan Document
or any provision thereof or any Security Document after delivery thereof
pursuant to Section 4.03 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 6.01) on the Collateral purported to be covered
thereby; or

 

(k)                                 there shall have occurred a Change in
Control;

 

then, and in every such event (other than an event with respect to Intermediate
Holdings, the Borrower or a Restricted Subsidiary described in paragraph (f) or
(g)(i) above), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to Intermediate
Holdings or the Borrower described in paragraph (f) or (g)(i) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

SECTION 7.02.                              Right to Cure.  Notwithstanding
anything to the contrary contained in this Article VII, in the event that
Intermediate Holdings (or, after the Amendment No. 3 Effective Date, the
Borrower) fails to comply with the requirements of the financial covenant set
forth in Section 6.13, from the last day of the applicable fiscal quarter until
the expiration of the 10th Business Day subsequent to the date the certificate
calculating compliance with such financial covenant is required to be delivered
pursuant to Section 5.02(a), Intermediate Holdings (or, after the Amendment
No. 3 Effective Date, the Borrower) shall have the right to issue Permitted Cure
Securities for cash, and, in each case, to contribute any such cash as common
equity to the Borrower (collectively, the “Cure Right”), and upon the receipt by
the Borrower of such cash (the “Cure Amount”) pursuant to the exercise of such
Cure Right and written notice to the Administrative Agent, such financial
covenant shall be recalculated giving effect to the following pro forma
adjustments:

 

(a)                                 Consolidated EBITDA shall be increased,
solely for the purpose of measuring the financial covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount;

 

(b)                                 If, after giving effect to the foregoing
recalculation, Intermediate Holdings (or, after the Amendment No. 3 Effective
Date, the Borrower) shall be in compliance with the requirements of the
financial covenant set forth in Section 6.13, Intermediate Holdings (or, after
the Amendment No. 3 Effective Date, the Borrower) shall be deemed to have
satisfied the requirements

 

114

--------------------------------------------------------------------------------


 

of Section 6.13 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach, Default or Event of Default of such financial covenant that
had occurred shall be deemed cured for purposes of this Agreement; and

 

(c)                                  To the extent a fiscal quarter ended for
which the financial covenant is initially recalculated as a result of a Cure
Right is included in the calculation of such financial covenant in a subsequent
fiscal period, the Cure Amount shall be included in the Consolidated EBITDA for
such fiscal quarter in such subsequent fiscal period;

 

provided that, notwithstanding anything herein to the contrary, (i) in each
four-fiscal quarter period, there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) the Cure Right may be exercised no more
than five times during the term of this Agreement, (iii) for purposes of this
Section 7.02, the Cure Amount shall be no greater than the amount required for
purposes of curing the non-compliance with the financial covenant set forth in
Section 6.13 (it being understood that the foregoing shall not prohibit the
contribution of additional equity to the Borrower to the extent such equity
contribution is not made pursuant to the Cure Right), (iv) the Cure Amount shall
be disregarded for purposes of determining the Applicable Margin, any financial
ratio-based conditions or any baskets with respect to the covenants in this
Agreement other than the financial covenant set forth in Section 6.13 and
(v) there shall be no pro forma or other reduction in Indebtedness with the
proceeds of any Cure Amount for determining compliance with the financial
covenant for the fiscal quarter in which such Cure Amount is made.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

SECTION 8.01.                              Appointment.  The Lenders hereby
irrevocably designate and appoint DBTCA as Administrative Agent (for purposes of
this Article VIII and Section 9.05, the term “Administrative Agent” also shall
include DBTCA in its capacity as Collateral Agent pursuant to the Security
Documents (the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”)) to act as specified herein and in the other Loan
Documents.  Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto.  The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

 

SECTION 8.02.                              Nature of Duties.

 

(a)                                 The Administrative Agent, the Arrangers, the
Co-Syndication Agents and the Co-Documentation Agents shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Loan Documents.  Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, unless caused by its or their gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Note; and nothing in this Agreement or in any other Loan Document, expressed
or implied, is intended to or shall be so construed

 

115

--------------------------------------------------------------------------------


 

as to impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Loan Document except as expressly set forth herein or
therein.

 

(b)                                 Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each Arranger is named as
such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Loan Documents or the transactions contemplated hereby and thereby;
it being understood and agreed that each Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Section 9.05.  Without limitation of
the foregoing, each Arranger shall not, solely by reason of this Agreement or
any other Loan Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

 

SECTION 8.03.                              Lack of Reliance on the
Administrative Agent.  Independently and without reliance upon the
Administrative Agent, each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of Intermediate Holdings,
the Borrower and the Restricted Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Intermediate Holdings, the Borrower and the Restricted Subsidiaries and, except
as expressly provided in this Agreement, the Administrative Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  The Administrative
Agent shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of Intermediate Holdings, the
Borrower or any of the Restricted Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of Intermediate Holdings, the Borrower or any of the
Restricted Subsidiaries or the existence or possible existence of any Default or
Event of Default.

 

SECTION 8.04.                              Certain Rights of the Administrative
Agent.  If the Administrative Agent requests instructions from the Required
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, the Administrative
Agent shall be entitled to refrain from such act or taking such action unless
and until the Administrative Agent shall have received instructions from the
Required Lenders; and the Administrative Agent shall not incur liability to any
Lender by reason of so refraining.  Without limiting the foregoing, neither any
Lender nor the holder of any Note shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of the Required Lenders.

 

SECTION 8.05.                              Reliance.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent
believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent.

 

SECTION 8.06.                              Indemnification.  To the extent the
Administrative Agent (or any affiliate thereof) is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify

 

116

--------------------------------------------------------------------------------


 

the Administrative Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in performing its duties hereunder or under any other Loan Document or
in any way relating to or arising out of this Agreement or any other Loan
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 8.07.                              The Administrative Agent in Its
Individual Capacity.  With respect to its obligation to make Loans, or issue or
participate in Letters of Credit, under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities.  The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Loan Party or any Affiliate of
any Loan Party (or any Person engaged in a similar business with any Loan Party
or any Affiliate thereof) as if they were not performing the duties specified
herein, and may accept fees and other consideration from any Loan Party or any
Affiliate of any Loan Party for services in connection with this Agreement and
otherwise without having to account for the same to the Lenders.

 

SECTION 8.08.                              Holders.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
hereof unless and until a written notice of the assignment, transfer or
endorsement thereof, as the case may be, shall have been filed with the
Administrative Agent.  Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

 

SECTION 8.09.                              Resignation by the Administrative
Agent.

 

(a)                                 The Administrative Agent may resign from the
performance of all its respective functions and duties hereunder and/or under
the other Loan Documents at any time by giving 15 Business Days’ prior written
notice to the Lenders and, unless a Default or an Event of Default under
Section 7.01(f) then exists, the Borrower.  Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Bank and the Swingline Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Bank or Swingline Lender, as the case may be, with
respect to any Letters of Credit issued by it, or Swingline Loans made by it,
prior to the date of such resignation.  Such resignation shall take effect upon
the appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

 

(b)                                 Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default then exists).

 

117

--------------------------------------------------------------------------------


 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within such 15 Business Day period, the
Administrative Agent, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed, provided that the Borrower’s consent shall
not be required if an Event of Default then exists), shall then appoint a
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the 20th Business Day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall nonetheless become effective and
the Required Lenders shall thereafter perform all the duties of the
Administrative Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.

 

(e)                                  Upon a resignation of the Administrative
Agent pursuant to this Section 8.09, the Administrative Agent shall remain
indemnified to the extent provided in this Agreement and the other Loan
Documents and the provisions of this Article VIII (and the analogous provisions
of the other Loan Documents) shall continue in effect for the benefit of the
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.

 

SECTION 8.10.                              Collateral Matters.

 

(a)                                 Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Parties.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

 

(b)                                 The Lenders hereby authorize the Collateral
Agent, and the Collateral Agent agrees, to release any Lien granted to or held
by the Collateral Agent upon any Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations (other than
inchoate indemnification obligations) at any time arising under or in respect of
this Agreement or the Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than Intermediate Holdings, the Borrower and the Restricted
Subsidiaries) upon the sale or other disposition thereof in compliance with
Sections 6.04 and 6.05, (iii) if approved, authorized or ratified in writing by
the Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 9.08) or (iv) as otherwise may be expressly provided in the relevant
documentation granting such Lien.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Collateral Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 8.10.  In each case as specified in this Section 8.10(b), the Collateral
Agent will (and each Lender irrevocably authorizes the Collateral Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the security interest granted
under the Security Documents, in accordance with the terms of the Security
Documents and this Section 8.10(b).

 

118

--------------------------------------------------------------------------------


 

(c)                                  The Collateral Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by any Loan Party or is cared for, protected or
insured or that the Liens granted to the Collateral Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 8.10 or in any of the Security
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

(d)                                 To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender
(including, for the avoidance of doubt, any Swingline Lender) or Issuing Bank an
amount equivalent to any applicable withholding Tax.  Without limiting or
expanding the provisions of Section 2.20, each Lender and Issuing Bank shall
indemnify and hold harmless the Administrative Agent against, and shall make
payable in respect thereof within 10 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender or Issuing Bank for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender or Issuing Bank failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender or Issuing Bank by
the Agent shall be conclusive absent manifest error.  Each Lender and Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Bank under this Agreement or
any other Loan Document against any amount due the Administrative Agent under
this paragraph.  The agreements in this paragraph shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations.

 

SECTION 8.11.                              Delivery of Information.  The
Administrative Agent shall not be required to deliver to any Lender originals or
copies of any documents, instruments, notices, communications or other
information received by the Administrative Agent from any Loan Party, any
Subsidiary, the Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                              Notices; Electronic Communications. 
Except for notices and other communications expressly permitted to be given by
telephone and/or email hereunder, notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

 

119

--------------------------------------------------------------------------------


 

(a)                                 if to the Borrower or Intermediate Holdings,
to it at ADS Waste Holdings, Inc., 90 Fort Wade Road, Ponte Vedra, Florida
32081, Attention: Steven R. Carn, Chief Financial Officer, Fax: 904-493-3041,
with a copy to ADS Waste Holdings, Inc., 90 Fort Wade Road, Ponte Vedra, Florida
32081, Attention: Scott E. Friedlander, General Counsel, Fax: 904-493-3055;

 

(b)                                 if to the Administrative Agent, to DBTCA,
5022 Gate Parkway, Suite 200, Jacksonville, Florida 32256, Attention: Sara
Pelton, Telephone No.: (904) 271-2886, Facsimile No.: (904) 779-3080, and for
Letter of Credit requests: Email: sblc_unit_ny@list.db.com;

 

(c)                                  if to the Collateral Agent, to DBTCA, 60
Wall Street, New York, New York 10005, Attention: Omayra Laucella, Fax: (646)
863-9256; and

 

(d)                                 if to a Lender, to it at its address (or fax
number) set forth on Schedule 2.01(a) or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among, the Borrower (and, prior to the Amendment No. 3 Effective
Date, Intermediate Holdings), the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by electronic mail to the electronic mail address of a representative
of the applicable Person provided from time to time by such Person.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to above has not been
provided by the Administrative Agent to the Borrower, that it will, and will
cause the Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Section 2.23,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their securities) (each,
a “Public Lender”).  The Borrower hereby agrees that (w) all Borrower

 

120

--------------------------------------------------------------------------------


 

Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 9.16); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.”  Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC,” unless the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information:  (1) the Loan Documents and (2) notification of changes
in the terms of the Credit Facilities; provided that each Non-Debt Fund
Affiliate that is a Lender hereunder on the Closing Date or at any time
thereafter hereby acknowledges and agrees that (x) it shall not have the right
to receive information, reports or other materials provided solely to Lenders by
the Administrative Agent or any Lender, except to the extent made available to
the Borrower and (y) it will not be permitted to attend or participate in
meetings attended solely by the Lenders and the Administrative Agent or access
any electronic site established for the Lenders (notwithstanding that it may be
granted access thereto by the Administrative Agent) or confidential
communications from counsel or financial advisors of the Administrative Agent or
the Lenders (it being understood and agreed, that notices of Borrowings, notices
or prepayments and other administrative notices in respect of its Loans required
to be delivered to Lenders pursuant to Article II shall be delivered directly to
it).

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

121

--------------------------------------------------------------------------------


 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.  Each Lender agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

SECTION 9.02.                              Survival of Agreement.  All
covenants, agreements, representations and warranties made by the Borrower or
Intermediate Holdings herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and the Issuing Bank and shall survive the making by the Lenders of the Loans
and the issuance of Letters of Credit by the Issuing Bank, regardless of any
investigation made by the Lenders or the Issuing Bank or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated. 
The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Administrative Agent, the Collateral Agent, any Lender or
the Issuing Bank.

 

SECTION 9.03.                              Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower, Intermediate
Holdings and the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto.

 

SECTION 9.04.                              Successors and Assigns.

 

(a)                                 Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Intermediate Holdings, any
Guarantors, the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it), with notice to the Borrower (provided that failure to
provide or delay in providing such notice shall not invalidate such assignment)
and, in the case of an assignment of Revolving Credit Commitments, the prior
written consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender (in each case, not to be unreasonably withheld, conditioned or delayed);
provided that (i) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be (x) in an integral multiple of, and not less than, $1,000,000
with respect to Term Loans and (y) not less than $5,000,000 with respect to
Revolving Loans (or, in each case, if less, the

 

122

--------------------------------------------------------------------------------


 

entire remaining amount of such Lender’s Commitment or Loans of the relevant
Class); provided that simultaneous assignments by two or more Related Funds
shall be combined for purposes of determining whether the minimum assignment
requirement is met, (ii) the parties to each assignment shall (A) execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent or (B) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance, and, in each case, shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent); provided that such fee (I) shall not be due in connection with any
assignment of Commitments or Loans to or from any Arranger or any of their
Affiliates, (II) shall not be due in connection with any assignment by a Lender
of Commitments or Loans to one or more Related Funds and (III) shall only be
paid once in connection with multiple assignments made contemporaneously by a
Lender to two or more Eligible Assignees, and (iii) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and all applicable Tax forms.  Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued
for its account and not yet paid); provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  To the extent that the
Borrower’s consent is not required for any assignment pursuant to this
Section 9.04 (including with respect to any determination of an Eligible
Assignee pursuant to the definition thereof), the Administrative Agent shall use
its commercially reasonable efforts to notify the Borrower of any such
assignment on a weekly basis promptly following the effective date of such
assignment.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and that its Term Loan Commitment and Revolving Credit Commitment,
and the outstanding balances of its Term Loans and Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or a Subsidiary or the
performance or observance by the Borrower or a Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance, (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(b) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate

 

123

--------------------------------------------------------------------------------


 

to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, make its own credit decisions in taking or not taking action under
this Agreement, (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices in The City of New York a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and related interest
amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error and the Borrower, the Administrative Agent, the Issuing
Bank, the Collateral Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding any notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank,
the Collateral Agent and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of, and consent to, a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, an Administrative Questionnaire completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if applicable, and, if
required, the written consent of the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Bank to such assignment and any applicable tax
forms, the Administrative Agent shall promptly (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register. 
No assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

 

(f)                                   Each Lender may, without the consent of
the Borrower, the Swingline Lender, the Issuing Bank or the Administrative
Agent, sell participations to one or more banks or other Persons (other than a
natural Person) (each, a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
Participant hereunder or the amount of principal of or the rate at which
interest is payable on the Loans in which such Participant has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such Participant has an interest, increasing or
extending the Commitments in which such Participant has an interest or releasing
any Guarantor (other than in connection with the sale of such Guarantor in a
transaction permitted by Section 6.04) or all or substantially all of the
Collateral).  The Loan Parties agree that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 2.20 (subject to the requirements
and limitations therein, including the requirements of Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered

 

124

--------------------------------------------------------------------------------


 

to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such Participant (A) shall be
subject to the provisions of Section 2.21 as if it were an assignee and
(B) shall not be entitled to receive any greater payment under Section 2.14,
2.15, 2.16 or 2.20, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.21(a) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary in connection with a Tax audit or other proceeding to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and the Borrower and the Lenders shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(g)                                  Any Lender or Participant may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 9.04, disclose to the assignee or
Participant or proposed assignee or Participant any information relating to the
Borrower furnished to such Lender by or on behalf of the Borrower; provided
that, prior to any such disclosure of information designated by the Borrower as
confidential, each such assignee or Participant or proposed assignee or
Participant shall agree (subject to customary exceptions) to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 9.16.

 

(h)                                 Any Lender may at any time assign all or any
portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender; provided that no
such assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that (i) an SPV shall be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 2.20 (subject to the requirements
and limitations therein, including the requirements of Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered to the Granting Lender)) to the same extent as if the SPV were a
Lender and had acquired its interests

 

125

--------------------------------------------------------------------------------


 

by assignment, provided that neither the grant to any SPV nor the exercise by
any SPV of such option shall entitle such SPV to receive any greater payment
under Section 2.14, 2.15, 2.16 or 2.20, with respect to all or any part of a
Loan, than the Granting Lender would have been entitled to receive, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the SPV was granted such Loan, (ii) no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which (including, without limitation, arising from the failure of
such SPV to make a Loan hereunder) shall remain with the Granting Lender) and
(iii) the Granting Lender shall for all purposes, including approval of any
consent, amendment, waiver or other modification of the Loan Documents, remain
the Lender hereunder.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(j)                                    Neither Intermediate Holdings nor the
Borrower shall assign or delegate any of its rights or duties hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank and each
Lender, and any attempted assignment without such consent shall be null and
void.

 

(k)                                 Notwithstanding anything in the Agreement to
the contrary, any Term Lender may, at any time, assign all or a portion of its
Term Loans on a non-pro rata basis to a Fund Affiliate through open market
purchases, subject to the following limitations:

 

(i)                  each Non-Debt Fund Affiliate shall represent and warrant as
of the date of any such purchase and assignment, that neither it nor any of its
respective directors or officers has any material non-public information with
respect to Intermediate Holdings, the Borrower or the Subsidiaries or securities
that has not been disclosed to the assigning Term Lender (other than because
such assigning Term Lender does not wish to receive material non-public
information with respect to Intermediate Holdings, the Borrower and the
Subsidiaries or securities) prior to such date to the extent such information
could reasonably be expected to have a material effect upon, or otherwise be
material, to a Term Lender’s decision to assign Term Loans to such Non-Debt Fund
Affiliate;

 

(ii)               Non-Debt Fund Affiliates will not have the right to receive
information, reports or other materials provided solely to Lenders by the
Administrative Agent or any Lender, except to the extent made available to the
Borrower, and will not be permitted to attend or participate in meetings
attended solely by the Lenders and the Administrative Agent or access any
electronic site established for the Lenders or confidential communications from
counsel or financial advisors of the Administrative Agent or the Lenders, other
than the right to receive notices of Borrowings, notices or prepayments and
other administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Article II;

 

(iii)            for purposes of any amendment, waiver or modification of any
Loan Document (including pursuant to Section 9.08) or any plan of reorganization
pursuant to any Debtor Relief

 

126

--------------------------------------------------------------------------------


 

Laws, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect Fund Affiliates in any material
respect as compared to other Term Lenders, Non-Debt Fund Affiliates will be
deemed to have voted in the same proportion as the Term Lenders that are not
Fund Affiliates voting on such matter; and each Non-Debt Fund Affiliate hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to any Debtor Relief Laws is not deemed to have been so
voted, then such vote will be (x) deemed not to be in good faith and
(y) “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) such that the vote is not
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws);

 

(iv)           the aggregate principal amount of Term Loans, Incremental Term
Loans and Other Term Loans purchased by assignment pursuant to this
Section 9.04(k) and held at any one time by (x) Non-Debt Fund Affiliates may not
exceed 25% of the aggregate outstanding principal amount of all such Term
Loans, Incremental Term Loans and Other Term Loans and (y) Fund Affiliates may
not exceed 49.9% of the aggregate outstanding principal amount of all such Term
Loans, Incremental Term Loans and Other Term Loans; and

 

(v)              no Default or Event of Default shall have occurred and be
continuing.

 

(l)                                     Notwithstanding anything in the
Agreement to the contrary, any Term Lender may, at any time, assign all or a
portion of its Term Loans on a non-pro rata basis to the Borrower or a
Subsidiary (and, prior to the Amendment No. 3 Effective Date, Intermediate
Holdings) through Dutch Auctions open to all Term Lenders on a pro rata basis in
accordance with the Auction Procedures, subject to the following limitations:

 

(i)                  the Borrower and each Subsidiary (and, prior to the
Amendment No. 3 Effective Date, Intermediate Holdings) (as applicable) shall
represent and warrant as of the date of any such purchase and assignment, that
neither it nor any of its respective directors or officers has any material
non-public information with respect to Intermediate Holdings, the Borrower or
the Subsidiaries or securities that has not been disclosed to the assigning Term
Lender (other than because such assigning Term Lender does not wish to receive
material non-public information with respect to Intermediate Holdings, the
Borrower and the Subsidiaries or securities) prior to such date to the extent
such information could reasonably be expected to have a material effect upon, or
otherwise be material, to a Term Lender’s decision to assign Term Loans to
Intermediate Holdings, the Borrower or a Subsidiary (as applicable);

 

(ii)               immediately upon the acquisition of Term Loans from a Term
Lender by Intermediate Holdings, the Borrower or a Subsidiary, such Term Loans
and all rights and obligations as a Term Lender related thereto shall, for all
purposes (including under this Agreement, the other Loan Documents and
otherwise), be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and Intermediate Holdings, the
Borrower and such Subsidiary (as applicable) shall neither obtain nor have any
rights as a Term Lender hereunder or under the other Loan Documents by virtue of
such capital contribution or assignment;

 

(iii)            Intermediate Holdings, the Borrower and each Subsidiary shall
not use the proceeds of any Revolving Loans or Swingline Loans for any such
purchase and assignment;

 

(iv)           no Default or Event of Default shall have occurred and be
continuing or would result from such assignment; and

 

127

--------------------------------------------------------------------------------


 

(v)              Intermediate Holdings (or, after the Amendment No. 3 Effective
Date, the Borrower) shall be in compliance, on a pro forma basis, with the
financial covenant contained in Section 6.13 (regardless of whether Intermediate
Holdings, or the Borrower, as applicable, is otherwise required to comply with
such financial covenant at such time).

 

SECTION 9.05.                              Expenses; Indemnity.

 

(a)                                 The Borrower agrees to pay all reasonable
and documented or invoiced out-of-pocket fees and expenses (i) incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender and the Arrangers (and each of their respective Affiliates) in connection
with the syndication of the Credit Facilities and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated); provided, that the Borrower shall not be responsible pursuant to
this clause (i) for the reasonable fees, charges and disbursements of more than
a single primary counsel for the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Swingline Lender and the Arrangers (and each of their
respective Affiliates) and more than a single counsel for each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions), or (ii) incurred by the Administrative Agent, the Collateral
Agent, the Arrangers (and each of their respective Affiliates) or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
or Letters of Credit issued hereunder, including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of a single counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) for the Administrative Agent, the Collateral
Agent, the Arrangers and the Lenders (and their respective Affiliates) (and, in
the case of an actual or perceived conflict of interest, where the Borrower is
informed of such conflict by the affected Lenders and such affected Lenders
retain their own counsel, of another firm of counsel for each group of affected
Lenders, similarly situated, taken as a whole).

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and reasonable and documented or
invoiced out-of-pocket fees and expenses (including reasonable fees,
disbursements and other charges of any environmental consultant and one counsel
for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Borrower is informed of such conflict
by the affected Indemnitees and such affected Indemnitees retain their own
counsel, of another firm of counsel for each group of affected Indemnitees,
similarly situated, taken as a whole) of any such Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Credit Facilities),
(ii) the proposed use of the proceeds of the Loans or issuance of Letters of
Credit, (iii) any Environmental Liability related in any way to the Loan
Parties, any of their respective subsidiaries or any property currently or
formerly owned, leased or operated by the Loan Parties, any of their respective
subsidiaries or any of their respective predecessors, including the Mortgaged
Properties, except that the Borrower shall not be obligated to indemnify any
Indemnitees for any environmental condition at any property to the extent
negligently caused by an Indemnitee and clearly demonstrated by the Borrower as
first occurring after any transfer of the property by foreclosure or by a deed
in lieu of foreclosure or (iv) any claim, litigation, investigation or

 

128

--------------------------------------------------------------------------------


 

proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its controlled
Affiliates or any of the officers, directors, employees, agents, advisors or
other representative of any of the foregoing, in each case, acting at the
direction of such Indemnitee, (y) a material breach of any of its obligations
under this Agreement as determined by a court of competent jurisdiction in a
final and non-appealable decision by such Indemnitee or (z) any dispute among
Indemnitees (other than a dispute involving claims against the Administrative
Agent, the Swingline Lender or the Issuing Bank, in each case in their
respective capacitates as such).  This Section 9.05(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by them to the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Swingline Lender or the Arrangers (or
each of their respective Affiliates) under paragraph (a) or (b) of this
Section 9.05, each Lender severally agrees to pay to the Administrative Agent,
the Collateral Agent, the Issuing Bank, the Swingline Lender or the Arrangers
(or each of their respective Affiliates), as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender or the Arrangers (or each of their respective Affiliates) in its capacity
as such.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the Aggregate Revolving Credit Exposure,
outstanding Term Loans and unused Commitments at the time (in each case,
determined as if no Lender were a Defaulting Lender).

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                                  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.  All amounts due under this Section 9.05
shall be payable within thirty (30) days after written demand therefor.

 

SECTION 9.06.                              Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender is hereby authorized
at any time and from time to time, except to the extent prohibited by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrower or
Intermediate Holdings against any and all of the obligations of the Borrower or
Intermediate Holdings now or hereafter existing under this Agreement and other
Loan Documents held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be

 

129

--------------------------------------------------------------------------------


 

paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.25 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender under this Section 9.06 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.  Each Lender agrees to notify (x) the Borrower and the Administrative
Agent promptly after any such setoff and application and (y) the applicable
Subsidiary Guarantor promptly after any such setoff and application pursuant to
the Guarantee and Collateral Agreement; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

SECTION 9.07.                              Applicable Law.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND
IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.                              Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower or Intermediate Holdings in any case shall
entitle the Borrower or Intermediate Holdings to any other or further notice or
demand in similar or other circumstances.

 

(b)                                 No Loan Document or provision thereof may be
waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing entered into by Intermediate Holdings, the
Borrower and the Required Lenders or, in the case of any other Loan Document, by
an agreement or agreements in writing entered into by the parties thereto with
the consent of the Required Lenders; provided that no such agreement shall
(i) decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on any Loan or
any date for reimbursement of an L/C Disbursement, or waive or excuse any such
payment or any part thereof or decrease the rate of interest on any Loan or L/C
Disbursement, without the prior written consent of each

 

130

--------------------------------------------------------------------------------


 

Lender affected thereby, (ii) increase or extend the Commitment or decrease or
extend the date for payment of any Fees (or any premiums payable pursuant to
Section 2.12(d)) of any Lender without the prior written consent of such Lender,
(iii) amend or modify the pro rata requirements of Section 2.17, the provisions
of Section 9.04(j) or the provisions of this Section 9.08 or release all or
substantially all of the value of the Guarantees or the Guarantors comprising
all or substantially all of the value of the Guarantees, or all or substantially
all of the Collateral, in each case without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans or Commitments of one Class differently from the rights of Lenders holding
Loans or Commitments of any other Class without the prior written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(i) without the
written consent of such SPV, or (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments and Revolving Credit Commitments on the Closing Date);
provided that any such agreement to (x) change the provisions of Section 6.13 or
the definitions of terms (or component terms thereof) to the extent used in
Section 6.13 or (y) waive or consent to any Default or Event of Default
resulting from a breach of Section 6.13, shall require the written consent of
Revolving Credit Lenders holding a majority of the Revolving Credit Commitments
and shall not require the consent of any Lenders other than Revolving Credit
Lenders; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

 

(c)                                  The Administrative Agent and the Borrower
may amend any Loan Document to correct administrative errors or omissions, or to
effect administrative changes that are not adverse to any Lender. 
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans or Other
Term Loans (“Refinanced Term Loans”) with a replacement term loan tranche
(“Replacement Term Loans”) hereunder;  provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (ii) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans immediately prior to such refinancing, (iii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Refinanced
Term Loans in effect immediately prior to such refinancing.

 

SECTION 9.09.                              Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or participation in any L/C Disbursement, together
with all fees, charges and other amounts which are treated as interest on such
Loan or participation in such L/C Disbursement under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by

 

131

--------------------------------------------------------------------------------


 

the Lender holding such Loan or participation in accordance with applicable law,
the rate of interest payable in respect of such Loan or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 9.10.                              Entire Agreement.  This Agreement,
the Fee Letter and the other Loan Documents constitute the entire contract
between the parties relative to the subject matter hereof.  Unless otherwise
specified therein, any other previous agreement among the parties with respect
to the subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

 

SECTION 9.11.                              WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.                              Severability.  In the event any one
or more of the provisions contained in this Agreement or in any other Loan
Document should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

SECTION 9.13.                              Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

SECTION 9.14.                              Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

132

--------------------------------------------------------------------------------


 

SECTION 9.15.                              Jurisdiction; Consent to Service of
Process.

 

(a)                                 Each of Intermediate Holdings, the Borrower
and each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City and New
York County, and any appellate court from any thereof, in any proceeding, claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower, Intermediate
Holdings, any Guarantor or their respective properties in the courts of any
jurisdiction.

 

(b)                                 Each of Intermediate Holdings and the
Borrower hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.16.                              Confidentiality.  Each of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors, and any numbering, administration or settlement service
providers (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners) or to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (in which case,
such Person agrees, except with respect to regulatory examinations, to the
extent not prohibited by applicable law, to inform the Borrower promptly of any
such request), (c) in connection with the exercise of any remedies hereunder or
under the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (d) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(i) any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or a Subsidiary or any of their respective
obligations, (e) with the consent of the Borrower or (f) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16.  For the purposes of this Section 9.16, “Information” shall
mean all information received from the Borrower or Intermediate Holdings and
related to the Borrower or Intermediate Holdings or their business, other than
any such information that was available to the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to its disclosure by the Borrower or Intermediate Holdings; provided that,
in

 

133

--------------------------------------------------------------------------------


 

the case of Information received from the Borrower or Intermediate Holdings
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

 

SECTION 9.17.                              Acknowledgements.

 

(a)                                 The Obligations of the Borrower include,
without limitation, (x) the due and punctual payment of (i) the principal of and
premium, if any, and interest on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations (other than those referred to
in the preceding clause (i)) of the Borrower under the Loan Documents and
(y) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower under or pursuant to the Loan Documents.

 

(b)                                 The Borrower irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any other Person.  The obligations of the Borrower hereunder shall not
be affected by any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement or any of the other Loan Documents.  The
Borrower further agrees that its agreement under this Section 9.17 constitutes a
promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Lender to any balance of any deposit
account or credit on the books of any lender in favor of any other Person.

 

SECTION 9.18.                              Lender Action.  Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent.  The
provisions of this Section 9.18 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

 

SECTION 9.19.                              USA PATRIOT Act Notice.  Each Lender
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Intermediate Holdings, the Borrower and each Guarantor that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies Intermediate Holdings, the Borrower and each
Guarantor, which information includes the name and address of Intermediate
Holdings, the Borrower and each Guarantor and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify Intermediate
Holdings, the Borrower and each Guarantor in accordance with the USA PATRIOT
Act.

 

SECTION 9.20.                              Joinder Agreement.  Intermediate
Holdings and ADS shall become parties hereto upon the execution and delivery of
a Joinder Agreement.  Upon becoming a party hereto, ADS shall assume all rights
and responsibilities as the Borrower hereunder and Intermediate Holdings shall
assume all rights and responsibilities as Intermediate Holdings hereunder.

 

SECTION 9.21.                              Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution that is a Lender or an Issuing Bank arising under any
Loan Document, to the extent

 

134

--------------------------------------------------------------------------------


 

such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

135

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSENT TO AMENDMENT NO. 3 TO THE CREDIT AGREEMENT

 

CONSENT (this “Consent”) to Amendment No. 3 (“Amendment No. 3”) to that certain
Credit Agreement dated as of October 9, 2012, among Advanced Disposal
Services, Inc., a Delaware corporation (f/k/a ADS Waste Holdings, Inc., the
“Borrower”), Advanced Disposal Waste Holdings Corp., a Delaware corporation
(“Intermediate Holdings”), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement (the “Lenders”),
Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”), Issuing
Bank and Swing Line Lender (as amended as of February 8, 2013, February 14, 2014
and as may be further amended, restated, modified and/or supplemented from time
to time, the “Credit Agreement”).  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in Amendment
No. 3.

 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

Amendment No. 3 Consenting Lenders (check one or both boxes as appropriate):

 

o                             The undersigned Revolving Credit Lender (in its
capacity as a Revolving Credit Lender, and if applicable, in its capacity as an
Issuing Bank, Swingline Lender, assignor of Revolving Credit Commitments and/or
assignee of Revolving Credit Commitments) hereby irrevocably and unconditionally
approves and consents to the Amendments, including, without limitation, the
extension of the maturity of all of its, if any, Revolving Credit Commitments
and Revolving Loans under the Credit Agreement pursuant to the Revolver Maturity
Amendment and the amending and restating of the Revolving Credit Commitment
portion of Schedule 2.01(a).

 

o                             The undersigned Term Lender hereby irrevocably and
unconditionally approves and consents to the Amendments.

 

 

 

,

 

as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

[Consent to ADS — Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------